Exhibit 10.3

EXECUTION VERSION

 

 

 

 

CREDIT AGREEMENT

dated as of

November 8, 2016,

among

CWGS ENTERPRISES, LLC,

as Holdings,

CWGS GROUP, LLC,

as Borrower,

The Lenders Party Hereto

and

GOLDMAN SACHS BANK USA,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA

and JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

GOLDMAN SACHS BANK USA,

as Syndication Agent

GOLDMAN SACHS BANK USA,

as Documentation Agent

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.01      Defined Terms


1 

Section 1.02      Classification of Loans and Borrowings


46 

Section 1.03      Terms Generally


46 

Section 1.04      Accounting Terms; GAAP


47 

Section 1.05      Conditionality Testing Date


47 

 

 

 

ARTICLE II

THE CREDITS

 

Section 2.01      Commitments


48 

Section 2.02      Loans and Borrowings


48 

Section 2.03      Requests for Borrowings


49 

Section 2.04      Swingline Loans


50 

Section 2.05      Letters of Credit


51 

Section 2.06      Funding of Borrowings


57 

Section 2.07      Interest Elections


57 

Section 2.08      Termination and Reduction of Commitments


59 

Section 2.09      Repayment of Loans; Evidence of Debt


59 

Section 2.10      Amortization of Term Loans


60 

Section 2.11      Prepayment of Loans


61 

Section 2.12      Fees


68 

Section 2.13      Interest


69 

Section 2.14      Alternate Rate of Interest


70 

Section 2.15      Increased Costs


70 

Section 2.16      Break Funding Payments


71 

Section 2.17      Taxes


72 

Section 2.18      Payments Generally; Pro Rata Treatment; Sharing of Setoffs


75 

Section 2.19      Mitigation Obligations; Replacement of Lenders


77 

Section 2.20      Incremental Borrowings


77 

Section 2.21      Refinancing Amendments; Maturity Extension


81 

Section 2.22      Defaulting Lenders


82 

Section 2.23      Illegality


84 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01      Organization; Powers


84 

Section 3.02      Authorization; Enforceability


84 

Section 3.03      Governmental Approvals; No Conflicts


84 

Section 3.04      Financial Condition; No Material Adverse Effect


85 

Section 3.05      Properties


85 

Section 3.06      Litigation and Environmental Matters


85 

Section 3.07      Compliance with Laws and Agreements


86 





i

--------------------------------------------------------------------------------

 



Section 3.08      Investment Company Status


86 

Section 3.09      Taxes


86 

Section 3.10      ERISA


86 

Section 3.11      Disclosure


87 

Section 3.12      Subsidiaries


87 

Section 3.13      Intellectual Property; Licenses, Etc


87 

Section 3.14      Solvency


87 

Section 3.15      Senior Indebtedness


88 

Section 3.16      Federal Reserve Regulations


88 

Section 3.17      Use of Proceeds


88 

Section 3.18      Sanctions Laws; USA Patriot Act


88 

Section 3.19      No Unlawful Contributions or Other Payments


88 

 

 

 

ARTICLE IV

CONDITIONS

 

 

 

Section 4.01      Effective Date


89 

Section 4.02      Each Credit Event


91 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Section 5.01      Financial Statements and Other Information


91 

Section 5.02      Notices of Material Events


94 

Section 5.03      Information Regarding Collateral


94 

Section 5.04      Existence; Conduct of Business


94 

Section 5.05      Payment of Taxes, etc


95 

Section 5.06      Maintenance of Properties


95 

Section 5.07      Insurance


95 

Section 5.08      Books and Records; Inspection and Audit Rights


95 

Section 5.09      Compliance with Laws


96 

Section 5.10      Use of Proceeds and Letters of Credit


96 

Section 5.11      Additional Subsidiaries


96 

Section 5.12      Further Assurances


97 

Section 5.13      Margin Stock


97 

Section 5.14      Maintenance of Rating of Facilities


97 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

 

Section 6.01      Indebtedness; Certain Equity Securities


98 

Section 6.02      Liens


101 

Section 6.03      Fundamental Changes


103 

Section 6.04      Investments, Loans, Advances, Guarantees and Acquisitions


104 

Section 6.05      Asset Sales


107 

Section 6.06      Sale and Leaseback Transactions


108 

Section 6.07      Restricted Payments; Certain Payments of Indebtedness


109 

Section 6.08      Transactions with Affiliates


112 

Section 6.09      Restrictive Agreements


112 

Section 6.10      Amendment of Subordinated Indebtedness


113 

 





ii

--------------------------------------------------------------------------------

 



Section 6.11      Financial Performance Covenant


113 

Section 6.12      Changes in Fiscal Periods


114 

Section 6.13      Holding Company


114 

Section 6.14      FreedomRoads Entities


114 

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

Section 7.01      Events of Default


114 

Section 7.02      Right to Cure


117 

 

 

 

ARTICLE VIII

ADMINISTRATIVE AGENT

 

Section 8.01      Appointment and Authorization of Agents


118 

Section 8.02      Rights as a Lender


118 

Section 8.03      Exculpatory Provisions


119 

Section 8.04      Reliance by Administrative Agent


120 

Section 8.05      Delegation of Duties


120 

Section 8.06      Indemnification of the Administrative Agent


120 

Section 8.07      Resignation of Administrative Agent


121 

Section 8.08      Non-Reliance on Agents and Other Lenders


121 

Section 8.09      Administrative Agent May File Proofs of Claim


122 

Section 8.10      Withholding Taxes


122 

Section 8.11      Binding Effect


123 

Section 8.12      Additional Secured Parties


123 

 

 

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01      Notices


124 

Section 9.02      Waivers; Amendments


125 

Section 9.03      Expenses; Indemnity; Damage Waiver


129 

Section 9.04      Successors and Assigns


131 

Section 9.05      Survival


136 

Section 9.06      Counterparts; Integration; Effectiveness


136 

Section 9.07      Severability


137 

Section 9.08      Right of Setoff


137 

Section 9.09      Governing Law; Jurisdiction; Consent to Service of Process


137 

Section 9.10      WAIVER OF JURY TRIAL


138 

Section 9.11      Headings


138 

Section 9.12      Confidentiality


138 

Section 9.13      USA Patriot Act


140 

Section 9.14      Judgment Currency


140 

Section 9.15      Release of Liens and Guarantees


140 

Section 9.16      No Advisory or Fiduciary Responsibility


141 

Section 9.17      Interest Rate Limitation


142 

Section 9.18      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


142 

 





iii

--------------------------------------------------------------------------------

 



 

 

 

 

SCHEDULES:

 

 

 

 

Schedule 2.01

—

Commitments

Schedule 3.06(a)

—

Litigation

Schedule 3.12

—

Subsidiaries; Organizational Structure

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04(e)

—

Existing Investments

Schedule 6.08

—

Existing Affiliate Transactions

Schedule 6.09

—

Existing Restrictions

Schedule 9.01

—

Notices

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Guarantee Agreement

Exhibit C

—

Form of Perfection Certificate

Exhibit D

—

Form of Collateral Agreement

Exhibit E

—

[Reserved]

Exhibit F

—

Form of Solvency Certificate

Exhibit G

—

[Reserved]

Exhibit H

—

Form of Closing Certificate

Exhibit I

—

Form of Intercompany Note

Exhibit J

—

Form of Specified Discount Prepayment Notice

Exhibit K

—

Form of Specified Discount Prepayment Response

Exhibit L

—

Form of Discount Range Prepayment Notice

Exhibit M

—

Form of Discount Range Prepayment Offer

Exhibit N

—

Form of Solicited Discounted Prepayment Notice

Exhibit O

—

Form of Solicited Discounted Prepayment Offer

Exhibit P

—

Form of Acceptance and Prepayment Notice

Exhibit Q-1

—

Form of Tax Status Certificate 1

Exhibit Q-2

—

Form of Tax Status Certificate 2

Exhibit Q-3

—

Form of Tax Status Certificate 3

Exhibit Q-4

—

Form of Tax Status Certificate 4

Exhibit R

—

Form of Borrowing Request

Exhibit S

—

Form of Prepayment Notice

Exhibit T

—

Form of Term Note

Exhibit U

—

Form of Revolving Note

Exhibit V

—

Form of Swingline Note

 

 

 



iv

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT dated as of November 8, 2016 (this “Agreement”), among CWGS
Group, LLC, a Delaware limited liability company (the “Borrower”), CWGS
Enterprises, LLC, a Delaware limited liability company (“Holdings”), the Lenders
party hereto and Goldman Sachs Bank USA, as Administrative Agent.

The parties hereto agree as follows:

PRELIMINARY STATEMENTS

The Borrower has requested that (i) the Lenders extend credit to the Borrower in
the form of Term Loans on the Effective Date in an initial aggregate principal
amount of $645,000,000 to effect the Refinancing and to pay Transaction Costs,
and (ii) the Revolving Lenders extend credit to the Borrower in the form of
$35,000,000 in aggregate Revolving Commitments to fund working capital and for
general corporate purposes, including permitted acquisitions and capital
expenditures.

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.  In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptance and Prepayment Notice” means an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer to make a Discounted
Term Loan Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.11(a)(ii)(D), substantially in the form of Exhibit P.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business (any of
the foregoing, a “Pro Forma Entity”) for any period prior to such acquisition,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to the Borrower and its Subsidiaries in the
definition of the term “Consolidated EBITDA” were references to such Pro Forma
Entity and its subsidiaries which will become Subsidiaries), all as determined
on a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”





1

 

--------------------------------------------------------------------------------

 



“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Notes” has the meaning assigned to such term in
Section 6.01(a)(xxiii).

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Revolving Commitment
Increase pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.21; provided that each
Additional Revolving Lender shall be subject to the approval of the
Administrative Agent and, if such Additional Revolving Lender will provide an
Incremental Revolving Loan, a Revolving Commitment Increase or any Other
Revolving Commitment, each Issuing Bank and the Swingline Lender (such approval
in each case not to be unreasonably withheld or delayed) and the Borrower.

“Additional Term Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of any
(a) Term Commitment Increase pursuant to an Incremental Term Facility Amendment
in accordance with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Term Lender (other than any Person that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be
subject to the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.  Notwithstanding
the foregoing, solely with respect to the Adjusted LIBO Rate applicable to Term
Loans, the Adjusted LIBO Rate will be deemed to be 0.75% per annum if the
Adjusted LIBO Rate calculated pursuant to the foregoing provisions would
otherwise be less than 0.75% per annum.

“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Debt Funds” means any Affiliated Lender that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than CWH, Holdings, the Borrower or any of their
respective subsidiaries) at such time.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).





2

 

--------------------------------------------------------------------------------

 



“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders; provided, that for purposes of this definition, the
Swingline Exposure of any Revolving Lender that is a Swingline Lender shall be
deemed to exclude that portion of its Swingline Exposure that exceeds its
Applicable Percentage of all outstanding Swingline Loans.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate
determined on such date (or if such day is not a Business Day, the immediately
preceding Business Day) that would be applicable to a Eurodollar Borrowing with
an Interest Period of one month (after giving effect to any LIBO Rate “floor”)
plus 1%.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.  Notwithstanding the foregoing, (i) the Alternate Base Rate will
be deemed to be 0.00% per annum if the Alternate Base Rate calculated pursuant
to the foregoing provisions would otherwise be less than 0.00% per annum and
(ii) solely with respect to the Alternate Base Rate applicable to Term Loans,
the Alternate Base Rate will be deemed to be 1.75% per annum if the Alternate
Base Rate calculated pursuant to the foregoing provisions would otherwise be
less than 1.75% per annum.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.19.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time; provided that at any time any
Revolving Lender shall be a Defaulting Lender, “Applicable Percentage” shall
mean the percentage of the total Revolving Commitments (disregarding any such
Defaulting Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments pursuant to this
Agreement and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, (a) with respect to any Term Loan,
(i) 2.75% per annum, in the case of an ABR Loan, or (ii) 3.75% per annum, in the
case of a Eurocurrency Loan, and (b) with respect to any Revolving Loan,
(x) until delivery of financial statements and the accompanying Compliance
Certificate for the second full fiscal quarter commencing on or after the
Effective Date, (1) 2.50% per annum, in the case of an ABR Loan, or (2) 3.50%
per annum, in the case of a Eurocurrency Loan, and (y) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio (such





3

 

--------------------------------------------------------------------------------

 



ratio to be set forth in the most recent Compliance Certificate delivered to the
Administrative Agent pursuant to Section 5.01):

 

Pricing Level

Total

Leverage Ratio

 

Eurocurrency

 

ABR

1

≤ 1.75:1.00

3.25%

2.25%

2

> 1.75:1.00

3.50%

2.50%

 

Any increase or decrease in the Applicable Rate in respect of the Revolving
Loans resulting from a change in the Total Leverage Ratio shall become effective
as of the first Business Day immediately following the date a Compliance
Certificate indicating such change is delivered pursuant to Section 5.01;
provided,  however, that if a Compliance Certificate is not delivered when due
in accordance with such Section, then (a) the pricing theretofore in effect
shall continue in effect until the earlier of the delivery of such Compliance
Certificate and the sixth Business Day after such Compliance Certificate was to
have been delivered, and (b) on and after such sixth Business Day, until the
date on which such Compliance Certificate is delivered, Pricing Level 2 shall
apply.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Goldman Sachs Bank USA and JPMorgan Chase Bank, N.A., as Joint
Lead Arrangers and Joint Bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its subsidiaries for the three-year period ended December 31,
2015, and the related consolidated statements of income, changes in equity and
cash flows of the Borrower and its subsidiaries, including the notes thereto.

“Available Amount” has the meaning assigned to such term in the definition of
“Available Amount Basket.”

“Available Amount Basket” shall mean, on any date of determination, the sum of
(a) the Initial Restricted Payment Amount plus (b) the net proceeds received by
the Borrower in connection with the





4

 

--------------------------------------------------------------------------------

 



issuance of, or contribution of cash in respect of existing, Qualified Equity
Interests on or prior to such date (other than (1) Qualified Equity Interests
issued in connection with a Cure Right and (2) intercompany equity issuances)
plus (c) if the Total Leverage Ratio on a Pro Forma Basis as of the end of the
most recent Test Period is not greater than 2.50 to 1.00, an amount equal to
Cumulative Excess Cash Flow Not Otherwise Applied as of such date minus (d) the
aggregate amount of the Available Amount Basket previously utilized pursuant to
Sections 6.04(m)(ii), 6.07(a)(vi), 6.07(b)(iv) and the definition of the term
“Non-Loan Party Investment Amount” (such amount after giving effect to clauses
(a), (b), (c) and (d), the “Available Amount”).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers  or board of governors or equivalent
thereof of such Person, (c) in the case of any partnership, the board of
directors or board of managers of the general partner of such Person and (d) in
any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means an offer by the Borrower
to make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the subsequent offer, if any, by
a Term Lender, and acceptance by the Borrower of terms of, a voluntary
prepayment of Term Loans at a specified range of a discount to par pursuant to
Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent offer, if any, by a Term
Lender, and acceptance by the Borrower of terms of, a voluntary prepayment of
Term Loans at a discount to par pursuant to Section 2.11(a)(ii)(D).

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.





5

 

--------------------------------------------------------------------------------

 



“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Borrowing,
$250,000, (b) in the case of an ABR Revolving Borrowing, $250,000 and (c) in the
case of a Swingline Loan, $100,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving
Borrowing, $100,000, (b) in the case of an ABR Revolving Borrowing, $100,000 and
(c) in the case of a Swingline Loan, $100,000.

“Borrowing Request” means a written request by the Borrower for a Borrowing,
substantially in the form of Exhibit R, delivered in accordance with
Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Borrower or any Subsidiary in respect of any overdraft or other
liabilities arising from treasury, depositary and cash management services, any
automated clearing house transfer of funds and commercial credit card, merchant
card and other purchasing card services.

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Borrower or any Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon).

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) the failure of Holdings to own, directly or
indirectly through wholly owned subsidiaries, beneficially and of record, all of
the Equity Interests of the Borrower, (b) the failure of CWH to be the sole
managing member of Holdings, (c) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Effective Date), other than the Permitted Holders, of Equity Interests of
CWH representing 35% or more of the aggregate voting power represented by the
issued and outstanding Equity Interests in CWH if the percentage of the
aggregate voting power so held is greater at any time than the percentage of the
aggregate voting power represented by the Equity Interests





6

 

--------------------------------------------------------------------------------

 



in CWH held by the Permitted Holders, or (d) the occurrence of a “Change of
Control” (or similar event, however denominated), as defined in the
documentation governing any Material Indebtedness or the Tax Receivable
Agreement (to the extent the obligations of CWH thereunder are accelerated).

“Change in Law” means  (a) the adoption of any rule, regulation, treaty or other
law after the Effective Date, (b) any change in any rule, regulation, treaty or
other law or in the administration, interpretation or application thereof by any
Governmental Authority after the Effective Date or (c) the making or issuance of
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Effective Date; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, regulations, guidelines
or directives thereunder or issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, shall in each case be deemed
to be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Claim” has the meaning assigned to such term in Section 9.02(f).

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving
Loans, Incremental Revolving Loans, Other Revolving Loans, Term Loans, Other
Term Loans or Swingline Loans, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, Other Revolving Commitment, Term
Commitment or Other Term Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.  Other Term Commitments, Other Term Loans, Other Revolving
Commitments (and the Other Revolving Loans made pursuant thereto), Incremental
Revolving Loans and term loans made pursuant to any Term Commitment Increase
that have different terms and conditions shall be construed to be in different
Classes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Agreement” means the Collateral Agreement among Holdings, the
Borrower, each other Loan Party and the Administrative Agent, substantially in
the form of Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, the Borrower and each of its Subsidiaries (other than any
Excluded Subsidiary) either (x) a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person or (y) in the case of any Person
that becomes a Loan Party after the Effective Date (including by ceasing to be
an Excluded Subsidiary), a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person and
(ii) Holdings, any Intermediate Parent, the Borrower and each Subsidiary Loan
Party either (x) a counterpart of the Collateral Agreement duly executed and
delivered on behalf of such Person or (y) in the case of any Person that becomes
a Subsidiary Loan Party after the Effective Date (including by ceasing to be an
Excluded Subsidiary), a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person, in each
case





7

 

--------------------------------------------------------------------------------

 



under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, to the extent reasonably
requested by the Administrative Agent, documents and opinions of the type
referred to in Sections 4.01(b), 4.01(c) and 4.01(d));

(b) all outstanding Equity Interests of the Borrower and each Subsidiary (other
than any Equity Interests constituting Excluded Assets and Equity Interests in
any FreedomRoads Entity) owned directly by any Loan Party, shall have been
pledged pursuant to the Collateral Agreement, and the Administrative Agent shall
have received certificates, if any, or other instruments representing all such
Equity Interests (other than Equity Interests in Immaterial Subsidiaries),
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(c) if any Indebtedness for borrowed money (including in respect of cash
management arrangements) of Holdings, any Intermediate Parent, the Borrower or
any Subsidiary is owing by such obligor to any Loan Party, such Indebtedness
shall have been pledged pursuant to the Collateral Agreement and the
Administrative Agent shall have received (i) all promissory notes evidencing
such Indebtedness in a principal amount of $5,000,000 or greater or (ii) on the
Effective Date, an intercompany note in the form of Exhibit I evidencing all
such Indebtedness and, at any time thereafter within 30 days (or such longer
period as reasonably agreed to by the Administrative Agent) following the
request of the Administrative Agent, a counterpart to such intercompany note
executed by any Subsidiary formed or acquired after the Effective Date, in each
case together with undated instruments of transfer with respect thereto endorsed
in blank;

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law and as reasonably requested by the Administrative Agent to
be filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) an ALTA survey or, if acceptable
to the title insurance company to issue the title coverage described in clause
(iii) without any survey exception, including all survey-related endorsements,
an existing survey with a “no-change” affidavit, (iii) a policy or policies of
title insurance in the amount equal to the fair market value of such Mortgaged
Property and fixtures, as determined by the Borrower in its reasonable
discretion, issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent and insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except Permitted Encumbrances, together with such
endorsements as the Administrative Agent may reasonably request (it being agreed
that the Administrative Agent shall accept zoning reports from a nationally
recognized zoning company in lieu of zoning endorsements to such title insurance
policies), (iv) such affidavits, certificates, information (including financial
data) and instruments of indemnification as shall be reasonably required to
induce the title company to issue the title policy/ies and endorsements
contemplated above and which are reasonably requested by such title company,
(v) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood





8

 

--------------------------------------------------------------------------------

 



disaster assistance duly executed by the Borrower and each Loan Party relating
to such Mortgaged Property), (vi) if any Mortgaged Property is located in an
area determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors and the other Flood
Insurance Laws and as required under Section 5.07, and (vii) such legal opinions
as the Administrative Agent may reasonably request with respect to any such
Mortgage or Mortgaged Property, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents, (c) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts or securities
accounts, (d) in no event shall any Loan Party be required to complete any
filings or other action with respect to the perfection of security interests in
any jurisdiction outside of the United States and (e) in no event shall the
Collateral include any Excluded Assets.  The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Effective Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment of any Class, Term Commitment, Other Term Commitment
of any Class or any combination thereof (as the context requires) and (b) with
respect to any Swingline Lender, its Swingline Commitment.

“Compliance Certificate” means a compliance certificate required to be delivered
pursuant to Section 5.01.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense (excluding interest expense attributable to
FreedomRoads Floorplan Indebtedness) and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains





9

 

--------------------------------------------------------------------------------

 



on such hedging obligations or such derivative instruments, and bank and letter
of credit fees and costs of surety bonds in connection with financing
activities;

(ii) provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise, and similar taxes paid or accrued during such
period (including in respect of repatriated funds);

(iii) depreciation and amortization (including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs);

(iv) Non-Cash Charges;

(v) extraordinary losses in accordance with GAAP;

(vi) unusual or non-recurring charges, including restructuring charges, accruals
or reserves or related charges (including restructuring costs related to
acquisitions after the Effective Date);

(vii) (A) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) the Investors (including any termination fees payable in connection with the
early termination of management and monitoring agreements) to the extent
otherwise permitted by Section 6.08, (B) the amount of expenses relating to
payments made to option holders of Holdings or any of its direct or indirect
parent companies in connection with, or as a result of, any distribution being
made to shareholders of such Person or its direct or indirect parent companies,
which payments are being made to compensate such option holders as though they
were shareholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted in the Loan Documents and (C) any other
costs or expenses incurred pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
equity subscription or equity holder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Equity Interests in the
Borrower;

(viii) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(ix) the amount of any net losses from discontinued operations in accordance
with GAAP;

(x) any non-cash loss attributable to the mark to market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such loss has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Accounting Standards Codification
No. 815—Derivatives and Hedging;

(xi) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period;





10

 

--------------------------------------------------------------------------------

 



(xii) any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (b)(v) and (b)(vi) below; and

(xiv)       Public Company Expenses for such period; less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i)



extraordinary gains in accordance with GAAP and unusual or non-recurring gains;

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);

(iii) gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(iv) the amount of any net income from discontinued operations in accordance
with GAAP;

(v) any non-cash gain attributable to the mark to market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such gain has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Accounting Standards Codification
No. 815—Derivatives and Hedging;

(vi) any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in the such period; and

(vii) any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to clause
(a)(xi) above;

in each case, as determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP; provided that:

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of Indebtedness (including the net loss or gain
resulting from hedging agreements for currency exchange risk and revaluations of
intercompany balances),

(II) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Financial Accounting Standards Accounting Standards
Codification No. 815—Derivatives and Hedging,





11

 

--------------------------------------------------------------------------------

 



(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) to the extent not included in Consolidated Net Income,
the Acquired EBITDA of any Person, property, business or asset acquired by the
Borrower or any Subsidiary during such period to the extent not subsequently
sold, transferred or otherwise disposed of (but not including the Acquired
EBITDA of any related Person, property, business or assets to the extent not so
acquired) (each such Person, property, business or asset acquired, including
pursuant to a transaction consummated prior to the Effective Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), based on the
Acquired EBITDA of such Pro Forma Entity for such period (including the portion
thereof occurring prior to such acquisition) determined on a historical Pro
Forma Basis and (B) an adjustment in respect of each Pro Forma Entity equal to
the amount of the Pro Forma Adjustment with respect to such Pro Forma Entity for
such period (including the portion thereof occurring prior to such acquisition)
as specified in the Pro Forma Adjustment certificate delivered to the
Administrative Agent (for further delivery to the Lenders); and

(IV) there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Subsidiary during such period (each such Person, property, business or asset
so sold, transferred or otherwise disposed of, closed or classified, a “Sold
Entity or Business”), based on the Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closure or classification) determined on a
historical Pro Forma Basis and (B) to the extent not included in Consolidated
Net Income, included in determining Consolidated EBITDA for any period in which
a Sold Entity or Business is disposed, an adjustment equal to the Pro Forma
Disposal Adjustment with respect to such Sold Entity or Business (including the
portion thereof occurring prior to such disposal) as specified in the Pro Forma
Disposal Adjustment certificate delivered to the Administrative Agent (for
further delivery to the Lenders).

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date (other than FreedomRoads Floorplan Indebtedness),
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
acquisition method accounting in connection with any Permitted Acquisition (or
other Investment permitted hereunder)) consisting of (i) Indebtedness for
borrowed money, (ii) unreimbursed obligations under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments,
(iii) obligations in respect of Capitalized Leases and all purchase money
Indebtedness, (iv) all obligations payable in cash in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (v) debt obligations evidenced by bonds,
debentures, loan agreements, promissory notes or similar instruments,
(vi) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (i) through (v) above of Persons
other than the Borrower or any Subsidiary and (vii) all Indebtedness of the
types specified in clauses (i) through (vi) above of any partnership or joint
venture in which the Borrower or a Subsidiary is a general partner or joint
venture, unless such Indebtedness is expressly made non-recourse to the Borrower
or such Subsidiary, minus (b) an aggregate amount of cash as of such date and
Permitted Investments (excluding cash and Permitted Investments which are
identified as “restricted” on the consolidated balance sheet) of the Loan
Parties as of such date (in each case, free and clear of all liens, other than
Liens permitted pursuant to Section 6.02 for the benefit of the Secured Parties
and Liens permitted pursuant to Section 6.02(xxi)).





12

 

--------------------------------------------------------------------------------

 



“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, excluding, without duplication, (a) the cumulative
effect of a change in accounting principles during such period to the extent
included in Consolidated Net Income, (b) any Transaction Costs incurred during
such period, provided that they are incurred prior to December 31, 2016, (c) any
fees and expenses (including any transaction or retention bonus) incurred during
such period, or any amortization thereof for such period, in connection with any
acquisition, Investment, asset disposition, non-compete agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed) and any charges or nonrecurring merger
costs incurred during such period as a result of any such transaction, (d) any
income (loss) for such period attributable to the early extinguishment of
Indebtedness, hedging agreements or other derivative instruments, (e) accruals
and reserves that are established or adjusted as a result of the Transactions or
any Permitted Acquisition in accordance with GAAP (including any adjustment of
estimated payouts on earn outs) or changes as a result of the adoption or
modification of accounting policies during such period, (f) stock-based award
compensation expenses, (g) any income (loss) attributable to deferred
compensation plans or trusts, (h) any income (loss) from Investments recorded
using the equity method and (i) the amount of any expense required to be
recorded as compensation for contingent transaction payments.  There shall be
included in Consolidated Net Income, without duplication, the amount of any cash
tax benefits related to the tax amortization of intangible assets in such
period.  There shall be excluded from Consolidated Net Income for any period the
effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Borrower and its Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Effective Date and any
Permitted Acquisitions (or other Investments permitted hereunder) or the
amortization or write-off of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance or reimbursement of expenses and charges that
are covered by indemnification and other reimbursement provisions in connection
with any acquisition or other Investment or any disposition of any asset
permitted hereunder.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date, excluding the current portion of current and deferred
income taxes, over (b) the sum of all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its Subsidiaries on
such date, including short term deferred revenue but excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans and obligations under Letters of Credit to the extent
otherwise included therein, (iii) the current portion of interest and (iv) the
current portion of current and deferred income taxes; provided that, for
purposes of calculating Excess Cash Flow, increases or decreases in working
capital (A) arising from acquisitions or dispositions by the Borrower and its
Subsidiaries shall be measured from the date on which such acquisition or
disposition occurred until the first anniversary of such acquisition or
disposition with respect to the Person subject to such acquisition or
disposition and (B) shall exclude (I) the impact of non-cash adjustments
contemplated in the Excess Cash Flow calculation, (II) the impact of adjusting
items in the definition of Consolidated





13

 

--------------------------------------------------------------------------------

 



Net Income and (III) any changes in current assets or current liabilities as a
result of (x) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent or (y) the effects of
acquisition method accounting. For the avoidance of doubt, for purposes of this
definition, the FreedomRoads Floorplan Indebtedness shall constitute a current
liability.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such Other
Revolving Commitments) is in an original aggregate principal amount not greater
than the aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Commitments
or Other Revolving Commitments, the amount thereof), (ii) such Indebtedness does
not mature earlier than and has a Weighted Average Life to Maturity equal to or
greater than, the Refinanced Debt, and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained; provided
that to the extent that such Refinanced Debt consists, in whole or in part, of
Revolving Commitments or Other Revolving Commitments (or Revolving Loans, Other
Revolving Loans or Swingline Loans incurred pursuant to any Revolving
Commitments or Other Revolving Commitments), such Revolving Commitments or Other
Revolving Commitments, as applicable, shall be terminated, and all accrued fees
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero in any period) for the fiscal year ending on December 31, 2017, and
Excess Cash Flow for each succeeding completed fiscal year.

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

“CWH” means Camping World Holdings, Inc., a Delaware corporation.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.





14

 

--------------------------------------------------------------------------------

 



“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or become the
subject of a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swingline Lender and each Lender.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of
Holdings, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 150 days following the consummation of the applicable
Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).





15

 

--------------------------------------------------------------------------------

 



“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C), substantially in the form of Exhibit L.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, five
Business Days following the receipt by each relevant Term Lender of notice from
the Auction Agent in accordance with Section 2.11(a)(ii)(B),
Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period prior to such disposition, the amount for such period of Consolidated
EBITDA of such Sold Entity or Business (determined as if references to the
Borrower and its Subsidiaries in the definition of the term “Consolidated
EBITDA” (and in the component financial definitions used therein) were
references to such Sold Entity or Business and its subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person





16

 

--------------------------------------------------------------------------------

 



that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof) or
any of its subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by Holdings (or any direct or indirect parent
company thereof) or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

“Documentation Agent” means Goldman Sachs Bank USA.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of the Borrower, if the Total
Leverage Ratio (without giving effect to the applicable prepayment pursuant to
Section 2.11(d)) as of the end of such fiscal year is (a) 2.00 to 1.00 or
greater, 50% of Excess Cash Flow for such fiscal year, (b) 1.50 to 1.00 or
greater but less than 2.00 to 1.00, 25% of Excess Cash Flow for such fiscal year
and (c) less than 1.50 to 1.00, 0% of Excess Cash Flow for such fiscal year.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





17

 

--------------------------------------------------------------------------------

 



“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than CWH, Holdings, any
Intermediate Parent or any of their subsidiaries), other than, in each case, a
natural person; provided that no Affiliated Lender may be an Eligible Assignee
with respect to Revolving Commitments or Revolving Loans.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable injunctions or binding agreements
issued, promulgated or entered into by or with any Governmental Authority, in
each instance relating to the protection of the Environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental investigation, remediation
or restoration, administrative oversight costs, consultants’ fees, fines,
penalties and indemnities), of Holdings, any Intermediate Parent, the Borrower
or any Subsidiary directly or indirectly resulting from or based upon (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant (and the
extent) to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, rights
or options to purchase or acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent





18

 

--------------------------------------------------------------------------------

 



under Section 4007 of ERISA; (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
(or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA) or Multiemployer Plan; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in (A) Consolidated Working Capital, (B) the amount of cash held
in deposit accounts of Subsidiaries solely for purposes of satisfying minimum
liquidity requirements imposed by regulatory bodies and applicable to such
Subsidiaries and (C) long-term account receivables for such period, and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and its Subsidiaries during such period (other than dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; less:

(b)



the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period)
and cash charges excluded by virtue of clauses (a) through (i) of the definition
of Consolidated Net Income (other than cash charges in respect of Transaction
Costs paid on or about the Effective Date to the extent financed with the
proceeds of Indebtedness incurred on the Effective Date),





19

 

--------------------------------------------------------------------------------

 



(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of capital expenditures made in cash during such
period, but only to the extent that such capital expenditures were financed with
internally generated cash flow of the Borrower or its Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Subsidiaries other than the payment of any Subordinated
Indebtedness, except to the extent permitted to be paid pursuant to
Section 6.07(b)(i) (including (A) the principal component of payments in respect
of Capitalized Leases and (B) the amount of any mandatory prepayment of Term
Loans pursuant to Section 2.11(c) with the Net Proceeds from an event of the
type specified in clause (a) of the definition of “Prepayment Event” to the
extent required due to a disposition that resulted in an increase
to Consolidated Net Income and not in excess of the amount of such increase but
excluding (x) all other prepayments of Term Loans and (y) all prepayments of
Revolving Loans and Swingline Loans) made during such period (other than in
respect of any revolving credit facility except to the extent there is an
equivalent permanent reduction in commitments thereunder), but only to the
extent financed with internally generated cash flow of the Borrower or its
Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and its Subsidiaries during such period (other than dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income,

(v) increases in (A) Consolidated Working Capital, (B) the amount of cash held
in deposit accounts of Subsidiaries solely for purposes of satisfying minimum
liquidity requirements imposed by regulatory bodies and applicable to such
Subsidiaries and (C) long-term accounts receivable for such period,

(vi) cash payments by the Borrower and its Subsidiaries during such period in
respect of long-term liabilities of the Borrower and its Subsidiaries other than
Indebtedness to the extent that such expenditures are not expensed during such
period or are not deducted in calculating Consolidated Net Income,

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior periods, the amount of Investments and acquisitions made in cash during
such period pursuant to clauses (b), (d), (e), (f), (h), (i), (l) (to the extent
the corresponding payment under Section 6.07(a) would reduce Excess Cash Flow
pursuant to clause (viii) below), (m), (n), (o) (other than Investments in
FreedomRoads Entities, Holdings, the Borrower or any of their subsidiaries, and
without duplication of amounts deducted in respect of clause (i) of
Section 6.04) and (r) of Section 6.04, in each case to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and its Subsidiaries,

(viii) the amount of dividends and other Restricted Payments paid in cash during
such period pursuant to clauses (iii), (iv), (v), (vi), (viii) and (ix) of
Section 6.07(a), in each case to the extent such restricted payments were
financed with internally generated cash flow of the Borrower and its
Subsidiaries,





20

 

--------------------------------------------------------------------------------

 



(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness
to the extent that such expenditures are not expensed during such period or are
not deducted in calculating Consolidated Net Income,

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, other Investments or capital expenditures to be
consummated or made during the first fiscal quarter of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions, Investments or capital expenditures during such fiscal quarter is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such fiscal quarter,
and

(xi) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership with an
individual value of less than $500,000 (except to the extent that the filing of
UCC financing statements are sufficient for perfection of security interests),
(c) Equity Interests in any Person (other than any Wholly Owned Subsidiaries) to
the extent the pledge thereof to the Administrative Agent is not permitted by
the terms of such Person’s organizational or joint venture documents, (d) voting
Equity Interests in excess of 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary or CFC Holdco, (e) any lease, license or other agreement
with any Person if, to the extent and for so long as, the grant of a Lien
thereon to secure the Secured Obligations constitutes a breach of or a default
under, or creates a right of termination in favor of any party (other than any
Loan Party) to, such lease, license or other agreement (but only to the extent
any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, the Uniform Commercial Code or any Requirements of Law),
(f) any asset subject to a Lien of the type permitted by
Section 6.02(iv) (whether or not incurred pursuant to such Section) and any
asset subject to a Lien permitted by Section 6.02(x), in each case if, to the
extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations constitutes a breach of or a default under, or creates a right of
termination in favor of any party (other than any Loan Party) to, any agreement
pursuant to which such Lien has been created (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
the Uniform Commercial Code or any Requirements of Law), (g) any intent-to-use
trademark applications filed in the United States Patent and Trademark Office,
(h) pledges and security interests prohibited by (or as to security interests,
those that are not capable of being perfected under) applicable law, rule or
regulation or agreements with any Governmental Authority, (i) any asset if, to
the extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations is prohibited by any Requirements of Law (other than to the extent
that any such prohibition would be rendered ineffective pursuant to the Uniform
Commercial Code or any other applicable Requirements of Law), and (j) any asset
of or Equity Interest in any FreedomRoads Entity; provided,  however, that
Excluded Assets shall not include any proceeds,





21

 

--------------------------------------------------------------------------------

 



substitutions or replacements of any Excluded Assets referred to in the
preceding clauses (a) through (j) (unless such proceeds, substitutions or
replacements would constitute Excluded Assets referred to in clauses (a) through
(j).

“Excluded Information” means information (including Private-Side Information)
regarding the Loans of the applicable Class or the Loan Parties hereunder that
is not known to a Lender participating in a Discounted Term Loan Prepayment, in
an assignment to an Affiliated Lender or in an assignment to any Loan Party or
any of its subsidiaries, that may be material to a decision by such Lender to
participate in such Discounted Term Loan Prepayment, assignment to such
Affiliated Lender or such assignment to any Loan Party or any of its
subsidiaries, as applicable.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings, (b) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Secured Obligations, (c) any Foreign Subsidiary, (d) any
Domestic Subsidiary of a Foreign Subsidiary that is a CFC, (e) any CFC Holdco,
(f) any Immaterial Subsidiary, (g) any other Subsidiary excused from becoming a
Loan Party pursuant to the last paragraph of the definition of the term
“Collateral and Guarantee Requirement” and (h) any FreedomRoads Entity.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) such recipient’s net income
(however denominated) and franchise Taxes imposed on it, in each case, by a
jurisdiction as a result of (i) such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction, or (ii) any other present or
former connection between such recipient and such jurisdiction (other than any
connection arising solely from such recipient having executed, delivered, become
a party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned of an interest in, engaged
in any other transaction pursuant to, and/or enforced, any Loan Documents),
(b) any branch profits tax imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a) above, (c) any
U.S. federal withholding Tax imposed pursuant to FATCA, (d) any withholding Tax
that is attributable to a Lender’s failure to comply with Section 2.17(f), and
(e) in the case of a Foreign Lender (other than any Foreign Lender becoming a
party hereto pursuant to a request by any Loan Party under Section 2.19), any
U.S. federal withholding Taxes imposed on amounts payable to such Foreign Lender
pursuant to a Requirement of Law in effect at the time such Foreign Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under
Section 2.17(a).

“Existing Credit Agreement” means the Credit Agreement dated as of November 20,
2013, among the Borrower, Holdings, the lenders party thereto and Goldman Sachs
Bank USA, as administrative agent (as amended by the First Amendment dated as of
December 1, 2014, the Second Amendment dated as of June 2, 2015, the Third
Amendment dated as of December 17, 2015, and the Fourth Amendment dated as of
September 21, 2016, and as further amended, supplemented or otherwise modified
as of the Effective Date).

“Extension Notice” has the meaning assigned to such term in Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to





22

 

--------------------------------------------------------------------------------

 



comply with), any current or future Treasury regulations or other official
administrative interpretations thereof and any agreements entered into pursuant
to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, the Federal Funds Effective Rate
will be deemed to be 0.00% per annum if the Federal Funds Effective Rate
calculated pursuant to the foregoing provisions would otherwise be less than
0.00% per annum.

“Fee Letters” means (a) the Administrative Agent Fee Letter between the Borrower
and Goldman Sachs Bank USA dated as of October 22, 2016, and (b) the Fee Letter
between the Borrower and JPMorgan Chase Bank, N.A., dated as of November 1,
2016.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Borrower.

“Financial Performance Covenant” means the covenant set forth in Section 6.11.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FreedomRoads Entity” means FreedomRoads Intermediate Holdco, LLC and its
subsidiaries.

“FreedomRoads Floorplan Credit Agreement” means (a) the Sixth Amended and
Restated Credit Agreement dated as of August 12, 2015, among FreedomRoads, LLC,
as borrower, certain of its subsidiaries, as borrowers, the lenders party
thereto and Bank of America, N.A., as administrative agent, as amended by
Amendment No. 1 thereto and as the same may be further amended, amended and
restated, supplemented or otherwise modified from time to time (including any
guarantee agreements, security documents and related agreements) and (b) whether
in addition to or a replacement or refinancing thereof and whether by the same
or any other agent, lender or group of lenders and whether or not increasing the
amount of Indebtedness that may be incurred thereunder, one or more other floor
plan financing arrangements (including any guarantee agreements, security
documents and related agreements), in each case as such agreements may be
amended (including any amendment and restatement thereof), supplemented or
otherwise modified from time to time.





23

 

--------------------------------------------------------------------------------

 



“FreedomRoads Floorplan Indebtedness” means Indebtedness of FreedomRoads
Entities and their successors outstanding under any FreedomRoads Floorplan
Credit Agreement.

“Funded Debt” means all Indebtedness of the Borrower and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, Taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit B.

“Hazardous Materials” means all substances, wastes, pollutants or contaminants,
materials, constituents, chemicals or compounds in any form regulated under any
Environmental Law, including petroleum or petroleum by-products or distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas.

“Holdings” has the meaning assigned to such term in the preamble hereto.





24

 

--------------------------------------------------------------------------------

 



“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings dated as of October 6, 2016, as in effect on the
date hereof.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Incremental Base Amount” means, as of any date of determination, an amount
equal to (a) $250,000,000, minus (b) the sum of (i) the aggregate principal
amount of all the Revolving Commitment Increases and Term Commitment Increases
incurred in reliance on the foregoing clause (a) prior to such date pursuant to
Section 2.20 and that is outstanding at such time (assuming the Revolving Loans
under the entire amount of any Revolving Commitment Increase are outstanding
except to the extent there is an equivalent permanent reduction in commitments
thereunder) or was refinanced with any long-term or revolving Indebtedness
(assuming the entire amount of any revolving commitment is outstanding except to
the extent there is an equivalent permanent reduction in commitments
thereunder), and (ii) the aggregate principal amount of all Additional Notes
issued prior to such date pursuant to Section 6.01(a)(xxiii) incurred in
reliance on the foregoing clause (a) and that is outstanding at such time or was
refinanced with any long-term or revolving Indebtedness, plus (c) the amount of
any voluntary prepayments of any Term Loans incurred on the Effective Date made
prior to such date (including purchases by the Borrower or its Subsidiaries of
Term Loans incurred on the Effective Date at a discount to par), other than any
such voluntary prepayments financed with any long-term Indebtedness (except for
any Revolving Loan, Swingline Loan or other form of revolving Indebtedness).

“Incremental Cap” means, as of any date of determination, an amount not in
excess of (a) the Incremental Base Amount, plus (b) an unlimited amount
(the “Incremental Incurrence Amount”) so long as, in the case of this clause
(b), after giving Pro Forma Effect to the incurrence or issuance of Indebtedness
with respect to which the Incremental Cap is being determined and the use of
proceeds thereof (assuming the borrowing of the entire amount of term loans
incurred pursuant to a Term Commitment Increase and the borrowing of Revolving
Loans under the entire amount of any Revolving Commitment Increase, and
excluding from such calculation any cash proceeds advanced pursuant to such
Indebtedness), the Total Leverage Ratio as of the end of the most recent Test
Period is not greater than (x) 2.30 to 1.00 or (y) if incurred in connection
with an acquisition, 2.50 to 1.00; provided,  however, that (i) if the
Incremental Incurrence Amount is available, the Borrower may elect to use the
Incremental Incurrence Amount prior to using the Incremental Base Amount, and if
both the Incremental Incurrence Amount and the Incremental Base Amount are
available and the Borrower does not make an election, the Borrower will be
deemed to have elected to use the Incremental Incurrence Amount and (ii) the
Borrower may re-designate any Indebtedness originally designated as incurred
under the Incremental Base Amount as having been incurred under the Incremental
Incurrence Amount so long as at the time of such re-designation the Borrower
would be permitted to incur under the Incremental Incurrence Amount the
aggregate principal amount of the Indebtedness being so re-designated (for the
avoidance of doubt, with any such re-designation having the effect of increasing
the Borrower’s ability to incur Indebtedness under the Incremental Base Amount
as of the date of such re-designation by the amount of Indebtedness so
re-designated).

“Incremental Incurrence Amount” has the meaning assigned to such term in the
definition of “Incremental Cap.”





25

 

--------------------------------------------------------------------------------

 



“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(d).

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.20(d).

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(e).

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.20(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that the term “Indebtedness” shall not include (x) deferred or prepaid
revenue, (y) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller or (z) “right to use” liabilities under real estate lease
transactions.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  The amount of Indebtedness of any Person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

“Indemnified Liabilities” has the meaning assigned to such term in Section 8.06.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Initial Restricted Payment Amount” means $20,000,000.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.





26

 

--------------------------------------------------------------------------------

 



“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by the Borrower in its Borrowing Request;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month at the end of such Interest
Period and (c) no Interest Period shall extend beyond (i) in the case of Term
Loans, the Term Maturity Date and (ii) in the case of Revolving Loans, the
Revolving Maturity Date.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Intermediate Parent”  means any Wholly Owned Subsidiary of Holdings of which
the Borrower is a subsidiary.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness or other obligations of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by the
investing Person representing interest in respect of such Investment (to the
extent any such payment to be deducted does not exceed the remaining principal
amount of such Investment), but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Financial Officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by a Financial Officer) of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by the investing Person representing a return of capital of,
or dividends or other distributions in respect of, such Investment (to the
extent such payments do not exceed, in the aggregate, the original amount of
such Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests,





27

 

--------------------------------------------------------------------------------

 



evidences of Indebtedness or other securities of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (i) the cost of all additions thereto and minus
(ii) the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, and of any
cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (ii) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment.  For purposes of Section 6.04, if an Investment
involves the acquisition of more than one Person, the amount of such Investment
shall be allocated among the acquired Persons in accordance with GAAP; provided
that pending the final determination of the amounts to be so allocated in
accordance with GAAP, such allocation shall be as reasonably determined by a
Financial Officer.

“Investor” means a holder of Equity Interests in Holdings.

“IPO Transactions” means the issuance and sale of shares of Class A common stock
of CWH for cash in an underwritten public offering completed on October 13,
2016, and the transactions undertaken in connection therewith.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Goldman Sachs Bank USA and (b) each other Revolving
Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(k) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(l)), each in its capacity as an issuer of
Letters of Credit hereunder.  Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such





28

 

--------------------------------------------------------------------------------

 



Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

“LCT Test Date” has the meaning assigned to such term in Section 1.05.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Revolving Facility Amendment, an Incremental Term Facility Amendment
or a Refinancing Amendment, in each case, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

“Letter of Credit Sublimit” means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

“LIBO Rate” means, for any Interest Period with respect to a Eurocurrency
Borrowing, the rate per annum determined by the Administrative Agent to be the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of that
rate) displayed on the ICE LIBOR USD page of the Reuters Screen (or any
replacement Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters, determined as of approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  Notwithstanding the foregoing, (a) the LIBO
Rate will be deemed to be 0.00% per annum if the LIBO Rate determined pursuant
to the foregoing provisions would otherwise be less than 0.00% per annum and
(b) solely with respect to the LIBO Rate applicable to Term Loans, the LIBO Rate
will be deemed to be 0.75% per annum if the LIBO Rate calculated pursuant to the
foregoing provisions would otherwise be less than 0.75% per annum.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Conditionality Transaction” means an acquisition or Investment
permitted by this Agreement that the Borrower or one of its Subsidiaries is
contractually or legally committed to consummate (it being understood that such
commitment may be subject to conditions precedent, which conditions precedent
may be amended, satisfied or waived in accordance with the terms of the
applicable agreement) and the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

“Loan Documents” means this Agreement, any Incremental Term Facility Amendment,
any Incremental Revolving Facility Amendment, any Refinancing Amendment, the
Guarantee Agreement, the





29

 

--------------------------------------------------------------------------------

 



Collateral Agreement, the other Security Documents and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).

“Loan Parties” means Holdings, any Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the
Aggregate Revolving Exposure and the unused aggregate Revolving Commitments at
such time and (b) in the case of the Term Lenders of any Class, Lenders holding
outstanding Term Loans of such Class representing more than 50% of all Term
Loans of such Class outstanding at such time, provided that (a) the Revolving
Exposures, Term Loans and unused Commitments of any Affiliated Lenders and
(b) whenever there are one or more Defaulting Lenders, the total outstanding
Term Loans and Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender, shall in each case be excluded for purposes of making a
determination of the Majority in Interest of such Class.

“Management Investors” means the directors, officers and employees of Holdings,
the Borrower and/or its Subsidiaries who are (directly or indirectly, including
through one or more investment vehicles) investors in Holdings (or any direct or
indirect parent thereof).

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Federal Reserve Board.

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition or results of operations of Holdings, any
Intermediate Parent, the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower and the other Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, any Intermediate Parent, the Borrower and the
Subsidiaries in an aggregate principal amount exceeding $30,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, any
Intermediate Parent, the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Subsidiary” means (i) each Wholly Owned Subsidiary that, as of the
last day of the fiscal quarter of the Borrower most recently ended, had revenues
or total assets for such quarter in excess of 1.0% of the consolidated revenues
or total assets, as applicable, of the Borrower for such quarter and (ii) any
group comprising Wholly Owned Subsidiaries that each would not have been a
Material Subsidiary under clause (i) but that, taken together, as of the last
day of the fiscal quarter of the Borrower most recently ended, had revenues or
total assets for such quarter in excess of 5.0% of the consolidated revenues or
total assets, as applicable, of the Borrower for such quarter.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.





30

 

--------------------------------------------------------------------------------

 



“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations.  Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.

“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted or required to be granted pursuant to the Collateral and
Guarantee Requirement, Section 5.11 or Section 5.12, which for the avoidance of
doubt will exclude any Excluded Assets.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum
of (i) all fees and out-of-pocket expenses paid by Holdings, any Intermediate
Parent, the Borrower and its Subsidiaries in connection with such event
(including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are required to be made by Holdings, any Intermediate
Parent, the Borrower and its Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by a lien on such asset (which Lien,
if such assets constitute Collateral, ranks prior to the Lien securing the
Secured Obligations) (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of Holdings,
any Intermediate Parent, the Borrower and its Subsidiaries as a result thereof
and (z) the amount of any liabilities directly associated with such asset and
retained by the Borrower or any Subsidiary and (iii) the amount of all taxes
paid (or reasonably estimated to be payable), and the amount of any reserves
established by Holdings, any Intermediate Parent, the Borrower and its
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
that are directly attributable to such event, provided that any reduction at any
time in the amount of any such reserves (other than as a result of payments made
in respect thereof) shall be deemed to constitute the receipt by the Borrower at
such time of Net Proceeds in the amount of such reduction. Notwithstanding the
foregoing provisions of this definition, any proceeds of a Prepayment Event
related to assets of any FreedomRoads Entity shall for all purposes of this
Agreement be deemed not to constitute “Net Proceeds” if, to the extent and for
so long as (1) such proceeds are required to be applied, and are so applied, to
mandatory prepayments of amounts outstanding under, or otherwise required to be
applied under, the FreedomRoads Floorplan Credit Agreement under the terms of
such agreement as in effect on the date hereof or (2) such proceeds are
otherwise restricted from being distributed to the Borrower pursuant to the
terms of the FreedomRoads Floorplan Credit Agreement as in effect on the date
hereof;  provided, that if any amount of such proceeds referred to in the
preceding clause (2) shall cease to be so restricted, then such amount shall no
longer be excluded from the definition of “Net Proceeds”.





31

 

--------------------------------------------------------------------------------

 



“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of acquisition method accounting, and
(e) other non-cash charges; provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA and Excess Cash Flow to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period.

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party Investment Amount” means, on any date of determination, the sum
of (a) the greater of (x) $50,000,000 and (y) 18.0% of Consolidated EBITDA for
the most recently ended Test Period and (b) if the Borrower is in compliance
with the Financial Performance Covenant on a Pro Forma Basis as of the end of
the most recent Test Period (regardless of whether such Financial Performance
Covenant is applicable at such time), the Available Amount Basket.

“Non-Wholly Owned Subsidiary” of any Person means any subsidiary of such Person
other than a Wholly Owned Subsidiary.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event or of Excess Cash Flow or of the Initial Restricted
Payment Amount, that such amount (a) was not required to be applied to prepay
the Loans pursuant to Section 2.11(c) or (d), and (b) was not previously applied
pursuant to Sections 6.04(m), 6.07(a)(vi), 6.07(b)(iv) and the definition of the
term “Non-Loan Party Investment Amount.”

“OID” shall mean original issue discount.

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.





32

 

--------------------------------------------------------------------------------

 



“Other Taxes” means all present or future recording, stamp, documentary, excise,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery, registration or enforcement
of, or otherwise with respect to, any Loan Document.

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Subsidiary of Equity Interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person; provided that (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person, upon the consummation of such
acquisition, will be a Subsidiary (including as a result of a merger or
consolidation between any Subsidiary and such Person), (b) all transactions
related thereto are consummated in accordance with all Requirements of Law,
(c) the business of such Person, or such assets, as the case may be, constitute
a business permitted by Section 6.03(b), (d) the Borrower shall comply with
Section 5.11 with respect to each such purchase or other acquisition,
(e) immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition, no Event of Default pursuant to
Section 7.01(h) or (i) shall have occurred and be continuing, and (f) to the
extent the consideration for such purchase or other acquisition is in excess of
$5,000,000 (excluding acquired inventory), the Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer certifying that
all the requirements set forth in this definition have been satisfied with
respect to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(e) above.

“Permitted Encumbrances” means:

(a) Liens for Taxes not yet due or payable or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(b) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law, such as carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or construction contractors’ Liens and other similar Liens arising in the
ordinary course of business that secure amounts not overdue for a period of more
than 30 days or, if more than 30 days overdue, are unfiled and no other action
has been taken to enforce such Lien or that are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect





33

 

--------------------------------------------------------------------------------

 



thereto are maintained on the books of the applicable Person in accordance with
GAAP, in each case so long as such Liens do not individually or in the aggregate
have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar encumbrances and minor title defects affecting
real property that, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the Borrower and its Subsidiaries,
taken as a whole;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01;

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

(i) leases, licenses, subleases or sublicenses granted to others that do not
(i) interfere in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole, or (ii) secure any Indebtedness; and

(j) any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by any of the Borrower
or any Subsidiaries in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clause (c) above securing
obligations under letters of credit or bank guarantees and in clause (g) above.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (a) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Secured Obligations and is not secured by any property or assets of Holdings,
any Intermediate Parent, the Borrower or any Subsidiary other than the
Collateral, (b) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans (including portions of Classes of Term





34

 

--------------------------------------------------------------------------------

 



Loans or Other Term Loans) or outstanding Revolving Loans, (c) such Indebtedness
does not mature or have scheduled amortization or payments of principal prior to
the date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (d) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(e) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Loan Parties and (f) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to an intercreditor
agreement on terms customary for pari passu secured high-yield notes and
reasonably satisfactory to the Administrative Agent; provided that if such
Indebtedness is the initial Permitted First Priority Refinancing Debt incurred
by the Borrower, then the Borrower, the Subsidiary Loan Parties, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered an intercreditor agreement reasonably satisfactory
to the Administrative Agent.  Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means (a) the Sponsor, (b) Stephen Adams and Marcus Lemonis
and their respective wives, children, grandchildren and other immediate family
members and any personal representatives of their estates or trusts of which
they or their respective wives, children, grandchildren or other immediate
family members are the sole beneficiaries (in each case, directly or indirectly,
including through one or more investment vehicles) and (c) the Management
Investors.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Subsidiary:

(a) dollars, euro or such other currencies held by it from time to time in the
ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of the United States, in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations;





35

 

--------------------------------------------------------------------------------

 



(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $500,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory, and in each case having an investment
grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction; and

(j) investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $500,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses
(a) through (i) of this definition.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, (d) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Loan
Document Obligations, the Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended and (e) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is permitted pursuant
to Section 6.01(a)(ii) or Section 6.01(a)(xxiii), (i) the covenants and events
of default (including if applicable, as to collateral but excluding as to
subordination, interest rate (including whether such interest is payable in cash
or in kind) and redemption premium) of Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are not, taken as a
whole,





36

 

--------------------------------------------------------------------------------

 



materially less favorable to the Loan Parties or the Lenders than the terms of
the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to such modification,
refinancing, refunding, renewal or extension, together with a reasonably
detailed description of the material terms of such resulting Indebtedness or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms are not, taken as a whole, materially
less favorable shall satisfy the foregoing requirements in this clause (i), and
(ii) the primary obligor in respect of, and the Persons (if any) that
Guarantee, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are the primary obligor in respect of, and
Persons (if any) that Guaranteed, respectively, the Indebtedness being modified,
refinanced, refunded, renewed or extended.  For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under
Section 6.01.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien secured notes
or second lien secured loans; provided that (a) such Indebtedness is secured by
the Collateral on a junior lien, subordinated basis to the Secured Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Holdings, any Intermediate
Parent, the Borrower or any Subsidiary Loan Parties other than the Collateral,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans or Other Term
Loans) or outstanding Revolving Loans, (c) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
91 days after the Latest Maturity Date,  (d) the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(e) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Loan Parties and (f) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to an intercreditor
agreement reasonably satisfactory to the Administrative Agent.  Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Subsidiary Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (a) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans or Other Term Loans) or outstanding Revolving
Loans, (b) such Indebtedness does not mature or have scheduled amortization or
payments of principal prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (c) if guaranteed, such
Indebtedness is not guaranteed by any Subsidiaries other than Loan Parties and
(d) such Indebtedness is not secured by any Lien on any property or assets of
Holdings, any Intermediate Parent, the Borrower or any Subsidiary.  Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.





37

 

--------------------------------------------------------------------------------

 



“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including by way of merger or
consolidation) of any property or asset of the Borrower or any of its
Subsidiaries permitted by Section 6.05(k) or 6.05(l), or any Casualty Event in
respect of any property or asset of the Borrower or any of its Subsidiaries,
other than (i) dispositions and Casualty Events resulting in aggregate Net
Proceeds not exceeding (A) $3,500,000 in the case of any single transaction or
event or series of related transactions or events and (B) $7,000,000 for all
such transactions or events during any fiscal year of the Borrower or (ii) any
sale-leaseback transactions permitted by Section 6.06; or

(b) the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (other than
Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt and Other Term Loans, each of which
shall constitute a Prepayment Event to the extent required by the definition of
“Credit Agreement Refinancing Indebtedness”) or permitted by the Required
Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 70% of the 10 largest U.S.
banks), as in effect from time to time.  The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent and any Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

“Private-Side Information” means any information with respect to CWH, Holdings,
the Borrower, any of their subsidiaries or any of their respective securities,
that is not Public-Side Information.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
to be realized as a result of (a) specified actions either taken or expected to
be taken within 12 months after the date of such Specified Transaction for the
purposes of realizing cost savings (to the extent that the Borrower reasonably
expects to realize such savings within 18 months after such date), in each case
so long as such cash savings are reasonably identifiable and quantifiable and
factually supportable (as evidenced by a certificate from a Financial Officer),
or (b) any additional costs incurred prior to or during such 12-month period in
connection with the combination of the operations of such Pro Forma Entity with
the operations of the Borrower and its Subsidiaries; provided that (i) so long
as such actions are taken prior to or during such Post-Transaction Period or
such costs are incurred prior to or during such Post-Transaction Period it may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or Consolidated EBITDA, as the case may be, that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs will be incurred during the entirety of such Test Period,
(ii) the aggregate amount of add-backs pursuant to this definition in any Test
Period shall not exceed 15.0% of Consolidated EBITDA for such Test Period





38

 

--------------------------------------------------------------------------------

 



(calculated prior to giving effect to any add-back pursuant to this definition
and clause (a)(vi) of the definition of “Consolidated EBITDA”) and (iii) any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period, and, in the case of cost
savings, net of the amount of actual benefits realized during such period from
such actions.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of Holdings or any division, product
line, or facility used for operations of Holdings, the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by Holdings, the Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to
operating expense reductions that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Holdings, the Borrower
or any of its Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Business or Entity, the pro forma increase or decrease in
Consolidated EBITDA projected by the Borrower in good faith as a result
of contractual arrangements between the Borrower or any Subsidiary entered into
with such Sold Entity or Business at the time of its disposal or within the
Post-Transaction Period and which represent an increase or decrease in
Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four quarter period prior to its
disposal.

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Company Expenses” means expenses incurred in connection with (a) the IPO
Transactions, (b) compliance with the requirements of the Sarbanes-Oxley Act of
2002, the Securities Act of 1933 and the Exchange Act and the rules and
regulations promulgated thereunder, as applicable to companies with equity or
debt securities held by the public, or the rules of national securities
exchanges applicable to companies with listed equity or debt securities, and
(c) any other expenses attributable to the status of CWH as a public company,
including expenses relating to investor relations, shareholder meetings and
reports to shareholders or debtholders, directors’ fees, directors’ and
officer’s insurance and other executive costs, legal, audit and other
professional fees and listing and filing fees.

“Public Lender” has the meaning assigned to such term in Section 5.01.





39

 

--------------------------------------------------------------------------------

 



“Public-Side Information” means information that either (a) is publicly
available or (b) is not material non-public information (within the meaning of
United States Federal and State securities laws and, where applicable, foreign
securities laws) concerning CHW, Holdings, the Borrower, any of their
subsidiaries or any of their respective securities.

“Qualified Equity Interests” means Equity Interests of Holdings or the Borrower,
as applicable, in each case other than Disqualified Equity Interests.

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing”  means (a) the payment and discharge of the principal of and
interest accrued on all outstanding loans, and all other amounts outstanding or
accrued, under the Existing Credit Agreement, the termination of the commitments
thereunder and the cancellation or termination of all letters of credit
outstanding thereunder and (b) the termination and release of all Guarantees and
Liens supporting or securing any of the Indebtedness or other obligations
referred to in the foregoing clause (a) or created under the documentation
governing any such Indebtedness to support or secure any obligations under Swap
Agreements, cash management obligations or other ancillary obligations.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.21.

“Refinancing/Repricing Premium” means, in connection with a
Refinancing/Repricing Transaction, a premium (expressed as a percentage of the
principal amount of the Loans that are the subject of such Refinancing/Repricing
Transaction) equal to the amount set forth below:

(i) before the six-month anniversary of the Effective Date, 1%; and

(ii) thereafter, 0%.

“Refinancing/Repricing Transaction” means a refinancing, repayment or prepayment
(including, in the case of a conversion, a deemed refinancing, repayment or
prepayment) or repricing by the Borrower of the Term Loans incurred on the
Effective Date, (a) with the proceeds of any Indebtedness (including, without
limitation, any new or additional Term Loans incurred pursuant to a Term
Commitment Increase or pursuant to a conversion of Term Loans incurred on the
Effective Date into a new Class of Term Loans) or (b) in connection with any
amendment to this Agreement resulting, in either case, in an interest rate
margin or weighted average yield (after giving effect to, among other factors,
interest rate margins, interest rate floors, upfront or similar fees or OID
shared with all Lenders or holders thereof (in each case, with upfront or
similar fees being deemed to constitute like amounts of OID, and such fees and
OID being equated to interest rate margins in a manner consistent with generally
accepted financial practice based on an assumed life to maturity of the lesser
of four years and the tenor of such Term Loans or other Indebtedness), but
excluding the effect of any amendment or similar fees and any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all Lenders or holders thereof) on the Term Loans incurred on
the Effective Date as so refinanced, repaid, prepaid or repriced that is less
than the Applicable Rate for, or weighted average yield (to be





40

 

--------------------------------------------------------------------------------

 



determined on the same basis) of, such Term Loans determined immediately prior
to such refinancing, repayment, prepayment or repricing.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the Environment, including the
Environment, within any building, structure, facility or fixture.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the Aggregate Revolving Exposure, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Sections 9.02 and 9.04, (a) the Term Loans and
unused Commitments of any Affiliated Lenders and (b) whenever there are one or
more Defaulting Lenders, the total outstanding Term Loans and Revolving
Exposures of, and the unused Revolving Commitments of, each Defaulting Lender
shall in each case be excluded for purposes of making a determination of
Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having more than 50% of
(a) the Revolving Commitments or (b) after the termination or expiration of the
Revolving Commitments, the Revolving Exposure; provided that the Revolving
Commitment and the Revolving Exposure of any Defaulting Lender shall be excluded
for the purposes of making a determination of Required Revolving Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative agent, chief legal
officer, chief operating officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.





41

 

--------------------------------------------------------------------------------

 



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.

“Revolving Availability Period” means the period after the Effective Date to but
excluding the earlier of the Revolving Maturity Date and the date of termination
of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment or a Revolving Commitment Increase.  The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or Refinancing Amendment pursuant to which such
Lender shall have assumed its Revolving Commitment, as the case may be.  The
initial aggregate amount of the Lenders’ Revolving Commitments is $35,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a).

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(f).

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.  Solely for
purposes of the definitions of “Majority in Interest”, “Required Lenders” and
“Required Revolving Lenders”, the Revolving Exposure of any Revolving Lender
that is a Swingline Lender shall be deemed to exclude that portion of its
Swingline Exposure that exceeds its Applicable Percentage of all outstanding
Swingline Loans, and the unused Revolving Commitment of any such Revolving
Lender shall be determined without regard to any such excess amount.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means November 8, 2021 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment pursuant to
Section 2.21(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Revolving Lender to the Administrative Agent
pursuant to Section 2.21(b)).

“RV Dealership Acquisition” means an acquisition by any FreedomRoads Entity of a
recreation vehicle dealership and the associated goodwill, assets and working
capital acquired in connection therewith, and the payment of related transaction
fees, costs and expenses.





42

 

--------------------------------------------------------------------------------

 



“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or Section 5.12 to secure
any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt or any
Permitted Refinancing thereof, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D), substantially in the form of Exhibit N.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit O, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of a Specified Discount Prepayment Notice made pursuant to
Section 2.11(a)(ii)(B), substantially in the form of Exhibit J.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit K, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

 





43

 

--------------------------------------------------------------------------------

 



“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

“Sponsor” means Crestview Partners II GP, L.P. and its Affiliates.

“S&P” means Standard & Poor’s Ratings Group, a division of S&P Global Inc., or
any successor to its rating agency business.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States.  Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of
Governors.  Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Subordinated Indebtedness” means any Indebtedness that is subordinated in right
of payment to the Loan Document Obligations or Indebtedness that is secured by
Liens that are junior to the Liens securing the Loan Document Obligations, and
any Permitted Refinancing thereof.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement and the Collateral Agreement.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more





44

 

--------------------------------------------------------------------------------

 



rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, any Intermediate Parent, the
Borrower or the other Subsidiaries shall be a Swap Agreement.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $5,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the aggregate principal amount of all Swingline Loans outstanding at such
time (excluding, in the case of any Revolving Lender that is a Swingline Lender,
Swingline Loans made by it and outstanding at such time to the extent that the
other Revolving Lenders shall not have funded their participations in such
Swingline Loans), adjusted to give effect to any reallocation under Section 2.22
of the Swingline Exposure of Defaulting Lenders in effect at such time, and
(b) in the case of any Lender that is a Swingline Lender, the aggregate
principal amount of all Swingline Loans made by such Lender and outstanding at
such time to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans.

“Swingline Lender” means (a) Goldman Sachs Bank USA, in its capacity as the
lender of Swingline Loans hereunder and (b) each Revolving Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d) (other
than any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means Goldman Sachs Bank USA.

“Tax Receivable Agreement”  means the Tax Receivable Agreement dated as of
October 6, 2016, by and among CWH, the management representative (as defined
therein) and the other members of Holdings party thereto, as in effect on the
date hereof.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and
Assumption.  The amount of each Lender’s Term Commitment as of the Effective
Date is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Term Commitment, as the case may
be.  The initial aggregate amount of the Lenders’ Term Commitments on the
Effective Date is $645,000,000.

“Term Commitment Increase” has the meaning assigned to such term in
Section 2.20(b).

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.





45

 

--------------------------------------------------------------------------------

 



“Term Loans” means Loans made pursuant to clause (a) of Section 2.01, Other Term
Loans and term loans made pursuant to a Term Commitment Increase, as the context
requires.

“Term Maturity Date” means November 8, 2023 (or, with respect to any Term Lender
that has extended the maturity date of its Term Loans pursuant to
Section 2.21(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Term Lender to the Administrative Agent
pursuant to Section 2.21(b)).

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, prior to
the delivery of any such financial statements, pursuant to Section 5.01(a) or
(b) of the Existing Credit Agreement).

“Total Leverage Ratio” means, as of any date of determination, the ratio, on a
Pro Forma Basis, of (a) Consolidated Net Debt as of such date to
(b) Consolidated EBITDA for the most recently ended Test Period.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any Subsidiary, including, for the avoidance of doubt,
any premiums, prepayment penalties, and write-offs paid or made in connection
with the transactions described in clauses (a) and (b) of the definition of
“Transactions.”

“Transactions” means (a) the Financing Transactions, (b) the Refinancing and
(c) the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

“United States Tax Compliance Certificate” has the meaning specified in
Section 2.17(f).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.





46

 

--------------------------------------------------------------------------------

 



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02         Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

Section 1.03         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof (including any
definition) to eliminate the effect of any change occurring after the Effective
Date in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  Notwithstanding any other provision contained herein,
all





47

 

--------------------------------------------------------------------------------

 



terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Holdings, the Borrower or any Subsidiary at “fair value” as
defined therein.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made,
(A) without giving effect to (x) any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Accounting
Standards Codification having a similar result or effect) (and related
interpretations) to value any Indebtedness at “fair value”, as defined therein,
or (y) any other accounting principle that results in any Indebtedness being
reflected on a balance sheet at an amount less than the stated principal amount
thereof (or, in the case of Indebtedness issued at a discount (other than an
underwriting discount) to stated principal amount, the issue price thereof plus
accreted discount), (B) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) (and related
interpretations) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof, and (C) without giving effect to
any change in accounting for leases pursuant to GAAP resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015.

Section 1.05         Conditionality Testing Date.  Solely for purposes of
determining (a) compliance on a Pro Forma Basis with any provision of this
Agreement (including showing compliance with the Financial Performance Covenant
on a Pro Forma Basis) that requires the calculation of the Total Leverage Ratio
or Consolidated EBITDA or (b) whether a Default or an Event of Default has
occurred and is continuing, in each case in connection with any determination as
to whether a Limited Conditionality Transaction is permitted to be consummated
(but, for the avoidance of doubt, not for purposes of determining whether the
Borrower has actually complied with Section 6.11), the date of determination of
whether such Limited Conditionality Transaction is permitted hereunder shall, at
the option of the Borrower, be the date on which the definitive agreements for
such Limited Conditionality Transaction are entered into or the date on which
the Borrower or the applicable subsidiary becomes legally obligated to
consummate a Limited Conditionality Transaction (the “LCT Test Date”) (provided
that the Borrower exercises such option by delivering to the Administrative
Agent a certificate of a Responsible Officer prior to the LCT Test Date), with
such determination to give Pro Forma Effect to such Limited Conditionality
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness or Liens and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCA Test Date.  For the avoidance of doubt, if
the Borrower has exercised such option and any of the ratios or amounts for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or amount, including due to
fluctuations in Consolidated EBITDA or Acquired EBITDA, at or prior to the
consummation of the Limited Conditionality Transaction, such ratios will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Conditionality Transaction is
permitted to be consummated.  If the Borrower has exercised such option for any
Limited Conditionality Transaction, then, in connection with any subsequent
calculation of ratios or amounts on or following the relevant LCT Test Date and
prior to the earlier of (i) the date on which such Limited Conditionality
Transaction is consummated and (ii) the date that the definitive agreements for
such Limited Conditionality Transaction are terminated or expire without
consummation of such Limited Conditionality Transaction, any such ratio or
basket shall be calculated on a Pro Forma Basis assuming such Limited
Conditionality Transaction and the other transactions in connection therewith
(including any incurrence of Indebtedness or Liens and the use of proceeds
thereof) have been consummated.





48

 

--------------------------------------------------------------------------------

 



ARTICLE II

THE CREDITS

Section 2.01         Commitments.  Subject to the terms and conditions of this
Agreement (a) each Term Lender severally agrees to make a Term Loan to the
Borrower denominated in dollars on the Effective Date in a principal amount
equal to such Lender’s Term Commitment, and (b) each Revolving Lender agrees to
make Revolving Loans to the Borrower denominated in dollars from time to time
during the Revolving Availability Period in an aggregate principal amount which
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or the Aggregate Revolving Exposure exceeding the aggregate
Revolving Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

Section 2.02         Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter extending the benefits of Section 2.16 to Lenders
in respect of such Borrowings.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.  Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of six Eurocurrency Borrowings
outstanding.  Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing or a Swingline Loan may be in an aggregate amount which is equal to
the entire unused balance of the aggregate Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f).

Section 2.03         Requests for Borrowings.  Each Borrowing shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent in the form of a
written Borrowing Request, (a) in the case of a Eurocurrency Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon,





49

 

--------------------------------------------------------------------------------

 



New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable.  Each Borrowing
Request shall specify the following information:

(i) whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Revolving Borrowing or Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement; and

(vii) that as of the date of such Borrowing, the conditions set forth in
Section 4.02 are satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

Section 2.04         Swingline Loans.

(a) Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment, (ii) the Revolving Exposure of the Swingline
Lender exceeding its Revolving Commitment or (iii) the Aggregate Revolving
Exposure exceeding the aggregate Revolving Commitments, provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.





50

 

--------------------------------------------------------------------------------

 



(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the Swingline Lender of such request in writing or facsimile
(confirmed by telephone), not later than 10:00 a.m., New York City time, or, if
agreed by the Swingline Lender, 12:00 noon, New York City time, on the day of
such proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day), (ii) the amount
of the requested Swingline Loan and (iii) the location and number of the
Borrower’s account to which funds are to be credited, which shall comply with
Section 2.06, or in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement.  The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit accounts of the Borrower maintained with the Swingline Lender
for the applicable Swingline Loan (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
by remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan.  No Swingline Lender shall be
under any obligation to make a Swingline Loan if any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 1:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (with
references to 12:00 noon, New York City time, in such Section being deemed to be
references to 3:00 p.m., New York City time) (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders pursuant
to this paragraph), and the Administrative Agent shall promptly remit to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted by the Swingline Lender to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear, provided that any such payment
so remitted shall be repaid to the Swingline Lender or the Administrative Agent,
as the case may be, and thereafter to the Borrower, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.





51

 

--------------------------------------------------------------------------------

 



(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero.  Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

(f) If at any time that Swingline Loans are outstanding a Revolving Lender
becomes a Defaulting Lender, the Swingline Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders that are Revolving Lenders
in accordance with Section 2.22(a)(iv).  If such reallocation cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice and request by the Administrative Agent prepay such
unreallocated portion of the Swingline Loans.  Notwithstanding the foregoing,
the Swingline Lender shall be under no obligation to make any Swingline Loan at
any time that any Revolving Lender is a Defaulting Lender unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Commitments of the Non-Defaulting Lenders and participating interests
in any such newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(a)(iv).

Section 2.05         Letters of Credit.

(a) General.  Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue standby Letters of
Credit for the Borrower’s own account (or for the account of any Subsidiary of
the Borrower so long as the Borrower and such Subsidiary are co-applicants in
respect of such Letter of Credit), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, which shall reflect the
standard operating procedures of such Issuing Bank, at any time and from time to
time during the Revolving Availability Period and prior to the fifth Business
Day prior to the Revolving Maturity Date.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b) Issuance, Amendment, Renewal, Extension; Certain Conditions.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least five Business Days before the requested
date of issuance, amendment,





52

 

--------------------------------------------------------------------------------

 



renewal or extension or such shorter period as the applicable Issuing Bank and
the Administrative Agent may agree) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of any Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Aggregate Revolving Exposure shall not
exceed the aggregate Revolving Commitments, (ii) the aggregate LC Exposure shall
not exceed the Letter of Credit Sublimit and (iii) the conditions set forth in
Section 4.02 shall have been satisfied.  No Issuing Bank shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall enjoin or restrain such Issuing
Bank from issuing the Letter of Credit, or any law or regulation applicable to
such Issuing Bank or any directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it, (ii) except as otherwise agreed by the
Administrative Agent and such Issuing Bank, the Letter of Credit is in an
initial stated amount less than $500,000, (iii) any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing Bank has
entered into arrangements, including the delivery of cash collateral, reasonably
satisfactory to such Issuing Bank with the Borrower or such Lender to eliminate
such Issuing Bank’s Defaulting Lender Fronting Exposure arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other LC Exposure as to which such Issuing Bank has Defaulting Lender Fronting
Exposure, (iv) the expiry date of such requested Letter of Credit would occur
after the day that is five Business Days prior to the Revolving Maturity Date,
unless such Letter of Credit has been cash collateralized or backstopped in a
manner acceptable to the applicable Issuing Bank or (v) the issuance of such
Letter of Credit would violate any policies of the applicable Issuing Bank
applicable to letters of credit generally.

(c) Notice.  Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have confirmed with the Administrative Agent that such issuance, amendment,
renewal or extension  is permitted under Section 2.05(b).

(d) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
if such expiry date is not a Business Day, such Letter of Credit shall expire at
or prior to the close of business on the next succeeding Business Day; provided
further, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date except to the
extent cash collateralized or backstopped pursuant to arrangements acceptable to
the applicable Issuing Bank) unless the applicable Issuing Bank notifies the
beneficiary thereof within the





53

 

--------------------------------------------------------------------------------

 



time period specified in such Letter of Credit or, if no such time period is
specified, at least 30 days prior to the then-applicable expiration date, that
such Letter of Credit will not be renewed.

(e) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any issuance, amendment, renewal or extension of any Letter of Credit
or the occurrence and continuance of a Default or any reduction or termination
of the Revolving Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of the Borrower deemed made pursuant to Section 4.02, unless, at least
one Business Day prior to the time such Letter of Credit is issued, amended,
renewed or extended (or, in the case of an automatic renewal permitted pursuant
to paragraph (d) of this Section, at least one Business Day prior to the time by
which the election not to extend must be made by the applicable Issuing Bank),
the Majority in Interest of the Revolving Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Letter of Credit were then issued,
amended, renewed or extended (it being understood and agreed that, in the event
any Issuing Bank shall have received any such notice, no Issuing Bank shall have
any obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).

(f) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, such Issuing Bank shall notify the Borrower of such LC
Disbursement in accordance with the provisions of Section 2.05(h), and the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement (i) on the same day if notified by
such Issuing Bank prior to 11:00 a.m., New York City time, on the date of such
payment and (ii) not later than 4:00 p.m., New York City time, on the Business
Day immediately following the day that the Borrower receives notice of such LC
Disbursement if notified by such Issuing Bank after 11:00 a.m., New York
City time, on the date of such payment, provided that the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan, in each case in an equivalent amount, and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in dollars and
in the same manner as provided in Section 2.06 with respect to





54

 

--------------------------------------------------------------------------------

 



Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(g) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as determined by a court of competent
jurisdiction in a final, nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

(h) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery
or facsimile) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in





55

 

--------------------------------------------------------------------------------

 



giving such notice shall not relieve the Borrower of its obligation to reimburse
such Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement in accordance with paragraph (f) of this Section.

 

(i) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be paid to the Administrative Agent, for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (f) of
this Section to reimburse such Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment and shall be payable on demand
or, if no demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Revolving Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit and
pledge (as a perfected first priority security interest) in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders (including the Swingline Lender),
an amount of cash in dollars equal to 105% of the portions of the LC Exposure
attributable to Letters of Credit, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit and pledge such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
paragraph (h) or (i) of Section 7.01.  The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  At any time that there shall exist a Defaulting Lender,
if any Defaulting Lender Fronting Exposure remains outstanding (after giving
effect to Section 2.22(a)(iv)), then promptly upon the request of the
Administrative Agent, any Issuing Bank or the Swingline Lender, the Borrower
shall deliver and pledge to the Administrative Agent cash in an amount
sufficient to cover such Defaulting Lender Fronting Exposure (after giving
effect to any cash collateral provided by the Defaulting Lender).  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent in Permitted
Investments and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default or the
existence of a Defaulting Lender, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived or the termination of Defaulting
Lender status, as applicable.  If the Borrower is required to provide an amount
of cash collateral hereunder pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower as and to the
extent that, after giving effect to





56

 

--------------------------------------------------------------------------------

 



such return, the Borrower would remain in compliance with Section 2.11(b) and no
Event of Default shall have occurred and be continuing.

(k) Designation of Additional Issuing Banks.  The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (not to be
unreasonably withheld), designate as additional Issuing Banks one or more
Revolving Lenders that agree to serve in such capacity as provided below.  The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(l) Termination of an Issuing Bank.  The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to
zero.  At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.12(b).  Notwithstanding the effectiveness of any such
termination, the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not issue any additional Letters of Credit.

(m) Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(n) Applicability of ISP.  Unless otherwise expressly agreed by the applicable
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit.





57

 

--------------------------------------------------------------------------------

 



Section 2.06         Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the Applicable Account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
(i) Swingline Loans shall be made as provided in Section 2.04 and (ii) ABR
Revolving Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.05(f) to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender agrees to pay to the Administrative Agent an
amount equal to such share on demand of the Administrative Agent.  If such
Lender does not pay such corresponding amount forthwith upon demand of the
Administrative Agent therefor, the Administrative Agent shall promptly notify
the Borrower, and the Borrower agrees to pay such corresponding amount to the
Administrative Agent forthwith on demand.  The Administrative Agent shall also
be entitled to recover from such Lender or the Borrower interest on such
corresponding amount, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, or (ii) in
the case of the Borrower, the interest rate applicable to such Borrowing in
accordance with Section 2.13.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

(c) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and Swingline Loans and to
make payments pursuant to Section 9.03(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 9.03(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.03(c).

Section 2.07         Interest Elections.

(a) Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request or designated by Section 2.03 and,
in the case of a Eurocurrency Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request or designated
by Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably





58

 

--------------------------------------------------------------------------------

 



among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Loans, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such written Interest Election Request
shall be irrevocable.

(c) Each Interest Election Request shall be in writing and shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
applicable Interest Period.

Section 2.08         Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Maturity Date.





59

 

--------------------------------------------------------------------------------

 



(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
Aggregate Revolving Exposure would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable, provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date of termination) if such condition is not
satisfied.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

Section 2.09         Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender or the Administrative Agent, as provided in
Section 2.04(c), the then unpaid principal amount of each Swingline Loan made by
the Swingline Lender on the earlier to occur of (A) the date that is 10 Business
Days after such Swingline Loan is made and (B) the Revolving Maturity Date;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be conclusive absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this
Agreement.  In the event of any inconsistency between the entries made pursuant
to paragraphs (b) and





60

 

--------------------------------------------------------------------------------

 



(c) of this Section, the accounts maintained by the Administrative Agent
pursuant to paragraph (c) of this Section shall control.

(e) The Term Loans made by each Term Lender shall, at the request of such Term
Lender, be evidenced by a promissory note of the Borrower in substantially the
form of Exhibit T, payable to such Term Lender and otherwise duly
completed.  The Revolving Loans (other than Swingline Loans) made by each
Revolving Lender shall, at the request of such Revolving Lender, be evidenced by
a promissory note of the Borrower in substantially the form of Exhibit U, dated
(i) the Effective Date or (ii) the effective date of an Assignment pursuant to
Section 9.04(b), payable to such Revolving Lender in a principal amount as
originally in effect and otherwise duly completed and such substitute Notes as
required by Section 9.04(b).  The Swingline Loans made by the Swingline Lender
resulting from the advances under Section 2.04 shall, at the request of the
Swingline Lender, be evidenced by a promissory note of the Borrower in
substantially the form of Exhibit V, payable to the Swingline Lender in a
principal amount equal to the Swingline Commitment.  The date, amount, Type,
interest rate and Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Notes, and, prior to any transfer may be endorsed by
such Lender on the schedule attached to such Notes or any continuation thereof
or on any separate record maintained by such Lender.  Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

Section 2.10         Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Term Borrowings on the last day of each March, June,
September and December (commencing on March 31, 2017) in a principal amount
equal to (i) the aggregate principal amount of Term Loans made on the Effective
Date multiplied by (ii) 0.250%;  provided that if any such date is not a
Business Day, such payment shall be due on the next succeeding Business Day.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

(c) Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(d) shall be
applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section, or, except as
otherwise provided in any Refinancing Amendment, pursuant to the corresponding
section of such Refinancing Amendment, ratably in accordance with the amounts
thereof.

(d) Prior to any repayment of any Term Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by hand
delivery or facsimile) of such election not later than 12:00 noon, New York City
time, one Business Day before the scheduled date of such repayment.  In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16.  Each repayment of a Borrowing shall be applied ratably to
the Loans included in the repaid Borrowing.  Repayments of Term Borrowings shall
be accompanied by accrued interest on the amount repaid.





61

 

--------------------------------------------------------------------------------

 



Section 2.11         Prepayment of Loans.

(a) (i)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirement to pay any
amounts required pursuant to paragraph (g) of this Section.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds of Revolving Loans or Swingline Loans are used for this purpose, the
Borrower may offer to prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, a “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided  that the Borrower shall not initiate
any action under this Section 2.11(a)(ii) in order to make a Discounted Term
Loan Prepayment unless (I) at least 10 Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date, or (II) at least three Business Days shall have passed since the
date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of any Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers; provided
further, that any Term Loan that is prepaid shall be automatically and
irrevocably cancelled and the Register shall be updated to reflect such
cancellation (calculated on the par amount thereof) immediately upon acquisition
by the Borrower.

(B) (1)  Subject to the provisos to paragraph (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with three Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual Class basis
(but, for the avoidance of doubt, pro rata to all Lenders within each applicable
Class), (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable Class, the Class or Classes of Term Loans subject to such offer and
the specific percentage discount to par (the “Specified Discount”) of such Term
Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $500,000 and whole increments of $100,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date.  The Auction Agent will promptly provide each relevant Term
Lender with a copy of such Specified Discount Prepayment Notice and a form of
the Specified Discount Prepayment Response to be completed and returned by each
such Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Specified Discount Prepayment Response
Date”).





62

 

--------------------------------------------------------------------------------

 



(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Classes of
such Lender’s Term Loans to be prepaid at such Specified Discount.  Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable.  Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent (or its delegate) by
the Specified Discount Prepayment Response Date shall be deemed to have declined
to accept the applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make a prepayment of outstanding Term Loans pursuant to this paragraph
(B) to each Discount Prepayment Accepting Lender in accordance with the
respective outstanding amount and Classes of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders of any Class exceeds the
Specified Discount Prepayment Amount for such Class, such prepayment shall be
made pro rata among the Discount Prepayment Accepting Lenders of such Class in
accordance with the respective principal amounts accepted to be prepaid by each
such Discount Prepayment Accepting Lender, and the Auction Agent (in
consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its reasonable discretion) will calculate such proration
(the “Specified Discount Proration”).  The Auction Agent shall promptly, and in
any case within three Business Days following the Specified Discount Prepayment
Response Date, notify (I) the Borrower of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the Classes of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, Class and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date.  Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
paragraph (F) below (subject to paragraph (J) below).

(C) (1)  Subject to the provisos to paragraph (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with three Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Lender and/or each Lender with
respect to any Class of Loans on an individual Class basis (but, for the
avoidance of doubt, pro rata to all Lenders within each applicable Class),
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the Class or
Classes of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant Class of Term Loans willing to be
prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this





63

 

--------------------------------------------------------------------------------

 



Section), (III) the Discount Range Prepayment Amount shall be in an aggregate
amount not less than $500,000 and whole increments of $100,000 in excess thereof
and (IV) each such solicitation by the Borrower shall remain outstanding through
the Discount Range Prepayment Response Date.  The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Discount Range Prepayment
Notice and a form of the Discount Range Prepayment Offer to be submitted by a
responding relevant Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York City time, on the third Business Day after the
date of delivery of such notice to the relevant Term Lenders (the “Discount
Range Prepayment Response Date”).  Each relevant Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Term Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable Class or Classes and the maximum aggregate principal amount and
Classes of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount.  Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent (or its
delegate) by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Term Loan Prepayment of any of its Term Loans at
any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this paragraph (C).  The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Auction Agent by the Discount Range Prepayment Response Date, in
the order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following paragraph (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the principal amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”).  The Auction Agent shall promptly,
and in any case





64

 

--------------------------------------------------------------------------------

 



within five Business Days following the Discount Range Prepayment Response Date,
notify (I) the Borrower of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Classes of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and the
Classes of Term Loans of such Lender to be prepaid at the Applicable Discount on
such date, and (IV) if applicable, each Identified Participating Lender of the
Discount Range Proration.  Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Borrower shall be due and payable by such
Borrower on the Discounted Prepayment Effective Date in accordance with
paragraph (F) below (subject to paragraph (J) below).

(D) (1)  Subject to the provisos to paragraph (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis (but, for the avoidance of doubt, pro rata to all Lenders within each
applicable Class), (II) any such notice shall specify the maximum aggregate
principal amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the Class or Classes of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discount
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $500,000 and
whole increments of $100,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date.  The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding relevant Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York City time, on the third Business Day after the
date of delivery of such notice to the relevant Term Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each relevant Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid at
the Offered Discount.  Any Term Lender whose Solicited Discounted Prepayment
Offer is not received by the Auction Agent (or its delegate) by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date.  The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the smallest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered





65

 

--------------------------------------------------------------------------------

 



Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this paragraph (2) (the “Acceptance Date”), the Borrower shall
submit an Acceptance and Prepayment Notice to the Auction Agent setting forth
the Acceptable Discount.  If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the Classes of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this paragraph (D).  If the Borrower elects to accept any
Acceptable Discount, then the Borrower agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”).  The
Borrower will prepay outstanding Term Loans pursuant to this paragraph (D) to
each Qualifying Lender in the aggregate principal amount and of the Classes
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”).  On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the Classes to be prepaid
at the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the Classes of Term Loans of such Lender to be
prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
such Borrower shall be due and payable by such Borrower on the Discounted
Prepayment Effective Date in accordance with paragraph (F) below (subject to
paragraph (J) below).





66

 

--------------------------------------------------------------------------------

 



(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require, as a condition
to any Discounted Term Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date.  The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, to the
account specified by the Administrative Agent for such purpose in immediately
available funds not later than 11:00 a.m.,  New York City time, on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the relevant Class of Term Loans on a
pro rata basis across such installments.  The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective
Date.  Each prepayment of outstanding Term Loans pursuant to this
Section 2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable.  The aggregate
principal amount of the Classes and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii) established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business of the
Auction Agent on the next Business Day.

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower to make any prepayment to a Term





67

 

--------------------------------------------------------------------------------

 



Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).

(b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Loans (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount necessary to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, any Intermediate Parent, the Borrower or any of its
Subsidiaries in respect of any Prepayment Event, the Borrower shall, within five
Business Days after such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event,” on the date of such Prepayment Event), prepay Term
Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event”, if the Borrower and its Subsidiaries
invest the Net Proceeds from such event (or a portion thereof) within 365 days
after receipt of such Net Proceeds (or within a period of 180 days thereafter,
if by the end of such initial 365-day period the Borrower or any of its
Subsidiaries shall have entered into a binding commitment with a third party to
so invest such Net Proceeds) in assets useful in the business of the Borrower
and its Subsidiaries (including any acquisitions permitted under Section 6.04),
then no prepayment shall be required pursuant to this paragraph in respect of
such Net Proceeds of such event (or the applicable portion of such Net Proceeds,
if applicable) except to the extent of any such Net Proceeds therefrom that have
not been so invested by the end of such 365-day period (or within a period of
180 days thereafter, if by the end of such initial 365-day period the Borrower
or any of its Subsidiaries shall have entered into a binding commitment with a
third party to so invest such Net Proceeds), at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so invested
(or committed to be invested).

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2017, the Borrower shall prepay Term Loans in an
aggregate amount equal to the ECF Percentage of Excess Cash Flow for such fiscal
year; provided that such amount shall be reduced by the aggregate amount of
prepayments of Term Loans (and, to the extent the Revolving Commitments are
reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a)(i) during such fiscal year (excluding all such
prepayments funded with the proceeds of other Indebtedness).  Each prepayment
pursuant to this paragraph shall be made on or before the date that is 15 days
after the date on which financial statements are required to be delivered
pursuant to Section 5.01(a) with respect to the fiscal year for which Excess
Cash Flow is being calculated.

(e) Prior to any optional prepayment of Borrowings pursuant to
Section 2.11(a)(i), the Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section.  In the event of any mandatory
prepayment of Term Borrowings made at a time when Term Borrowings of more than
one Class remain outstanding, the Borrower shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between
Term Borrowings (and, to the extent provided in the Refinancing Amendment for
any Class of Other Term Loans, the Borrowings of such Class) pro rata based on
the aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender (and, to the extent provided in the Refinancing
Amendment for any Class of Other Term Loans, any Lender that holds Other Term
Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by facsimile) at least two Business Days prior to the
prepayment date, to decline all or any portion of any prepayment of its Term
Loans or Other Term Loans of any such Class pursuant





68

 

--------------------------------------------------------------------------------

 



to this Section (other than an optional prepayment pursuant to paragraph
(a)(i) of this Section, which may not be declined), in which case the aggregate
amount of the prepayment that would have been applied to prepay Term Loans or
Other Term Loans of any such Class but was so declined shall be retained by the
Borrower.  Optional prepayments of Term Borrowings shall be allocated among the
Classes of Term Borrowings as directed by the Borrower.  In the absence of a
designation by the Borrower as described in the preceding provisions of this
paragraph of the Type of Borrowing of any Class, the Administrative Agent shall
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16; provided that,
in connection with any mandatory prepayments by the Borrower of the Term Loans
pursuant to Section 2.11(c) or (d) such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans;
provided further that if no Lenders exercise the right to waive a given
mandatory prepayment of the Term Loans pursuant to this Section 2.11(e), then,
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurocurrency Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.16.

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) in writing substantially
in the form of Exhibit S (confirmed by facsimile) of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that a notice of optional prepayment may state that
such notice is conditional upon the effectiveness of other credit facilities or
the receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied; provided further that any notice of mandatory
prepayment pursuant to Section 2.11(c) or (d) must be delivered not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment.  Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.

(g) All prepayments hereunder shall be accompanied by (i) accrued interest to
the extent required by Section 2.13, (ii) any amounts payable as provided in
Section 2.16 and (iii) to the extent the prepayment is a result of a
Refinancing/Repricing Transaction, the applicable Refinancing/Repricing Premium,
if any.  For purposes of the foregoing, an assignment by a Non-Consenting Lender
pursuant to Section 9.02(c) in connection with a Refinancing/Repricing
Transaction shall be deemed to be a prepayment of the Loans assigned by such
Non-Consenting Lender.

Section 2.12         Fees.

(a) The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Revolving Lender a commitment fee, which shall accrue at the
rate of 0.50% per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and





69

 

--------------------------------------------------------------------------------

 



including the Effective Date to but excluding the date on which the Revolving
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the last Business Day of March, June, September and December of each year and on
the date on which the Revolving Commitments terminate, commencing on the first
such date to occur after the Effective Date.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  For purposes of computing commitment fees, a Revolving Commitment of a
Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank in dollars a fronting fee, which shall accrue at a
rate equal to 0.25% per annum (or such lower rate as may be agreed between the
Borrower and the relevant Issuing Bank) on the daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees shall
be payable on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent (including those set forth in the Fee
Letters).

(d) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section.

Section 2.13         Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon





70

 

--------------------------------------------------------------------------------

 



acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2.00% per annum plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section; provided that no
amount of interest in excess of that provided for under paragraphs (a) and
(b) of this Section shall accrue or be payable pursuant to this
Section 2.13(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14         Alternate Rate of Interest.  If at least two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing and shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
then such Borrowing shall be made as an ABR Borrowing; provided, however, that,
in each case, the Borrower may revoke any Borrowing Request that is pending when
such notice is received.

Section 2.15         Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account





71

 

--------------------------------------------------------------------------------

 



of, or credit extended by, any Lender or any Issuing Bank (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

(ii) subject any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes, in each case that are indemnifiable under
Section 2.17 or Excluded Taxes); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans or ABR Loans made by such Lender or any Letter of Credit or participation
therein; 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or ABR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs actually incurred or reduction
actually suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then, from time to time upon request of such Lender or Issuing
Bank, the Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
actually suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph
(a) or (b) of this Section, delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.





72

 

--------------------------------------------------------------------------------

 



(e) Notwithstanding any other provision of this Section, no Lender or Issuing
Bank shall demand compensation for any increased cost or reduction pursuant to
this Section if it shall not at the time be the general policy or practice of
such Lender or Issuing Bank to demand such compensation in similar circumstances
under comparable provisions of other credit agreements of similarly situated
borrowers.

Section 2.16         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the loss, cost and expense attributable
to such event.  For purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 2.16, each Lender shall be deemed to have funded
each Eurocurrency Loan made by it at the Adjusted LIBO Rate for such Loan by a
matching deposit or other borrowing for a comparable amount and for a comparable
period, whether or not such Eurocurrency Loan was in fact so funded.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be conclusive absent manifest error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate within 15 days after receipt of such
demand.  Notwithstanding the foregoing, this Section 2.16 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.17 shall
govern.

Section 2.17         Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction on account of any Taxes, provided that if any Loan Party, the
Administrative Agent or any other applicable withholding agent shall be required
by applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct Taxes from such payments, then
(i) if the Tax in question is an Indemnified Tax or an Other Tax, the amount
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional amounts payable under this Section 2.17) each of the Administrative
Agent, Lender or Issuing Bank receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Loan Party, the
Administrative Agent or other applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) Without duplication of any amounts paid under Sections 2.17(a) or
2.17(b) above, the Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for any Indemnified Taxes payable by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party under any Loan Document and any Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any





73

 

--------------------------------------------------------------------------------

 



reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that no Loan Party has already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Each Lender shall, at such times as are reasonably requested by Borrower or
the Administrative Agent, provide Borrower and the Administrative Agent with any
properly completed and executed documentation prescribed by law, or reasonably
requested by Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify
Borrower and the Administrative Agent of its inability to do so.  Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to Tax at a rate reduced by an
applicable tax treaty, Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.





74

 

--------------------------------------------------------------------------------

 



(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party and such
other documentation as required under the Code,

(B) two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates, substantially in the form of
Exhibit Q (any such certificate a “United States Tax Compliance Certificate”),
and (y) two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), Internal Revenue
Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied
by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY (or other successor forms) or any other required information from
each beneficial owner that would be required under this Section 2.17 if such
beneficial owner were a Lender, as applicable (provided that, if the Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partners), or

(E) any other form prescribed by applicable Requirements of Law as a basis for
claiming an exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit Borrower and the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) If a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s FATCA obligations and, if
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include any
amendments made to FATCA after the Effective Date.





75

 

--------------------------------------------------------------------------------

 



Notwithstanding any other provision of this paragraph (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(g) If and to the extent the Administrative Agent or a Lender determines, in its
sole good faith discretion, that it received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay to the relevant Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of the Administrative Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the applicable Loan Party, upon the
request of the Administrative Agent or such Lender, as applicable,
agrees promptly to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent or such Lender, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that the
Administrative Agent or such Lender deems confidential).  Notwithstanding
anything to the contrary, this Section 2.17(g) shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to Taxes which it deems confidential to any Loan
Party or any other person).

(h) The agreements in this Section 2.17 shall survive the termination of this
Agreement, an assignment of rights by or replacement of any Lender and the
repayment of all Loans and all other amounts payable hereunder.

(i) For the avoidance of doubt, for purposes of this Section 2.17, the term
“Lender” shall include any Issuing Bank and any Swingline Lender.

(j) If the Administrative Agent is a United States person (as defined in
Section 7701(a)(30) of the Code), it shall deliver to the Borrower two properly
completed and duly signed original copies of Internal Revenue Service Form W-9
(or any successor form). If the Administrative Agent is not a United States
person (as defined in Section 7701(a)(30) of the Code), it shall deliver to the
Borrower (1) Internal Revenue Service Form W-8ECI with respect to payments to be
received by it as a beneficial owner and (2) Internal Revenue Service
Form W-8IMY (together with required accompanying documentation) with respect to
payments to be received by it on behalf of the Lenders.

Section 2.18         Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments to be made directly to any Issuing
Bank or the Swingline Lender shall be made as expressly provided herein,
 payments





76

 

--------------------------------------------------------------------------------

 



pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  Except as
otherwise provided herein, if any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day.  If any payment on a Eurocurrency Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension.  All payments or prepayments of any Loan shall be made in
dollars, all reimbursements of any LC Disbursements shall be made in dollars,
all payments of accrued interest payable on a Loan or LC Disbursement shall be
made in dollars, and all other payments under each Loan Document shall be made
in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans or Revolving Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension.  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.





77

 

--------------------------------------------------------------------------------

 



(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 2.19         Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any amount to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 2.17(a) or (c) or any event gives
rise to the operation of Section 2.23, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or its participation in any Letter of Credit affected by such event,
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17 or mitigate the applicability of
Section 2.23, as the case may be, and (ii) would not subject such Lender to any
unreimbursed cost or expense reasonably deemed by such Lender to be material and
would not be inconsistent with the internal policies of, or otherwise be
disadvantageous in any material economic, legal or regulatory respect to, such
Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any amount to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Loan or Revolving Commitment is
being assigned and delegated, the consent of each Issuing Bank and each
Swingline Lender), which consents, in each case, shall not unreasonably be
withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and unreimbursed participations
in LC Disbursements and Swingline Loans, accrued but unpaid interest thereon,
accrued but unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) the Borrower or
such assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, or payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under





78

 

--------------------------------------------------------------------------------

 



paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.  Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

Section 2.20         Incremental Borrowings.

(a) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request to effect one or more
increases in the aggregate amount of the Revolving Commitments (each such
increase, a “Revolving Commitment Increase”) from one or more entities that are
then Lenders and Additional Revolving Lenders; provided that at the time of each
such request and upon the effectiveness of each Incremental Revolving Facility
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing or shall result therefrom, (ii) the Borrower shall have delivered a
certificate of a Financial Officer to the effect set forth in clause (i) above,
(iii) the maturity date shall be the Revolving Maturity Date, and such Revolving
Commitment Increase shall otherwise be on identical terms (including with
respect to security interests and guaranties) to those of the Revolving
Commitments pursuant to this Agreement, and (iv) any Incremental Revolving
Facility Amendment shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Lenders providing the applicable Revolving
Commitment Increase; provided that no Issuing Bank or Swingline Lender shall be
required to act as “issuing bank” or “swingline lender” under any such Revolving
Commitment Increase without its written consent.  Each Revolving Commitment
Increase shall be in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.

(b) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request to effect one or more
additional tranches of term loans hereunder or increases in the aggregate amount
of the Term Loans, which shall take the form of an additional tranche of term
loans hereunder or an increase in an existing tranche of term loans hereunder
(each such additional tranche or increase, a “Term Commitment Increase”) from
one or more entities that are then Lenders and Additional Term Lenders; provided
that at the time of each such request and upon the effectiveness of each
Incremental Term Facility Amendment, (i) subject to the last sentence of
Section 4.02, no Default or Event of Default shall have occurred and be
continuing or shall result therefrom, (ii) the Borrower shall have delivered a
certificate of a Financial Officer to the effect set forth in clause (i) above,
(iii) the maturity date of any term loans incurred pursuant to such Term
Commitment Increase shall not be earlier than the Latest Maturity Date, the
Weighted Average Life to Maturity of any such term loans incurred pursuant to
such Term Commitment Increase shall not be shorter than the remaining Weighted
Average Life to Maturity of any outstanding Term Loans and the security
interests and guaranties benefiting the term loans under such Term Commitment
Increase shall be identical to those benefiting any outstanding Term Loans,
(iv) the interest rate, interest rate margins, rate floors, upfront fees,
funding discount, original issue discount, prepayment terms and premiums and,
subject to clause (iii), the amortization schedule for any term loans incurred
pursuant to such Term Commitment Increase shall be determined by the Borrower
and the Lenders providing the applicable Term Commitment Increase; provided that
in the event that the interest rate margins for any term loans incurred pursuant
to such Term Commitment Increase (determined as of the date of incurrence of
such term loans) are higher than the interest rate margins for the Term Loans
incurred on the Effective Date (determined as of such date (giving effect to any
amendments to the Applicable Rate for such Term Loans that become effective
subsequent to the Effective Date but prior to such date, but excluding the
effect to any increase in interest rate margins with respect thereto pursuant to





79

 

--------------------------------------------------------------------------------

 



this clause (iv)) by more than 50 basis points, then the interest rate margins
for the Term Loans incurred on the Effective Date shall be increased to the
extent necessary so that such interest rate margins are equal to the interest
rate margins for such term loans pursuant to such Term Commitment Increase minus
50 basis points; provided further, that, in determining the interest rate
margins applicable to the term loans incurred pursuant to such Term Commitment
Increase and the Term Loans incurred on or prior to the Effective Date (A) OID
or upfront or similar fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the relevant Lenders in the primary syndication
thereof shall be included (with OID being equated to interest rate margins based
on an assumed four-year life to maturity), (B) customary arrangement or
commitment fees payable to any of the Arrangers (or their respective affiliates)
in connection with this Agreement or to one or more arrangers (or their
affiliates) of any Term Commitment Increase shall be excluded and (C) if the
term loans incurred pursuant to such Term Commitment Increase include an
interest rate floor greater than the interest rate floor applicable to the Term
Loans incurred on the Effective Date, such increased amount shall be equated to
interest rate margins for purposes of determining whether an increase to the
applicable interest rate margins for the Term Loans incurred on the Effective
Date shall be required, to the extent an increase in the interest rate floor for
the Term Loans incurred on the Effective Date would cause an increase in the
interest rate then in effect, and in such case the interest rate floor (but not
the interest rate margin) applicable to the Term Loans incurred on the Effective
Date shall be increased by such increased amount, and (v) any Incremental Term
Facility Amendment shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Lenders providing the applicable Term
Commitment Increase; provided that to the extent such terms and documentation
are not consistent with this Agreement (except to the extent permitted by clause
(iii) or (iv) above), they shall be reasonably satisfactory to the
Administrative Agent.  Each Term Commitment Increase shall be in a minimum
principal amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof; provided that such amount may be less than $10,000,000 if such amount
represents all the remaining availability under the Incremental Cap.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount of the relevant Revolving Commitment Increase or Term
Commitment Increase.  Notwithstanding anything to contrary herein, the aggregate
principal amount of any Revolving Commitment Increases or any Term Commitment
Increases may not exceed the Incremental Cap at the time of effectiveness
thereof.

(d) Commitments in respect of any Revolving Commitment Increase shall become
Commitments (or in the case of any Revolving Commitment Increase to be provided
by an existing Revolving Lender, an increase in such Revolving Lender’s
Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the applicable
Lenders and the Administrative Agent.  Revolving Commitment Increases may be
provided by any existing Lender (it being understood that no existing Lender
shall have the right to participate in or, unless it agrees, be obligated to
provide, any Revolving Commitment Increase) or by any Additional Revolving
Lender.  An Incremental Revolving Facility Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section.  The effectiveness of any Incremental
Revolving Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Lenders providing the applicable Revolving
Commitment Increase, be subject to the satisfaction on the date thereof (each,
an “Incremental Revolving Facility Closing Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Borrowing” in Section 4.02 shall be deemed to refer to the Incremental
Revolving Facility Closing Date) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with





80

 

--------------------------------------------------------------------------------

 



those delivered on the Effective Date under Section 4.01 (other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).

(e) Commitments in respect of any Term Commitment Increase shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental Term
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents executed by the Borrower, the applicable Lenders and the
Administrative Agent.  Term Commitment Increases may be provided by any existing
Lender (it being understood that no existing Lender shall have any right to
participate in or, unless it agrees, be obligated to provide, any Term
Commitment Increase) or by any Additional Term Lender.  An Incremental Term
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section.  The effectiveness of any Incremental Term Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Lenders providing
the applicable Term Commitment Increase, be subject to the satisfaction on the
date thereof (each, an “Incremental Term Facility Closing Date”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Borrowing” in Section 4.02 shall be deemed to refer to the
Incremental Term Facility Closing Date) and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Effective Date under
Section 4.01 (other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

(f) (i)  Upon each Revolving Commitment Increase pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of such Revolving Commitment Increase (each, a “Revolving Commitment
Increase Lender”), and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Revolving Commitment
Increase Lender) will equal such Revolving Lender’s Applicable Percentage
thereof.  Any Revolving Loans outstanding immediately prior to the date of such
Revolving Commitment Increase that are Eurocurrency Loans will (except to the
extent otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the Revolving
Lenders holding such Loans immediately prior to the date of such Revolving
Commitment Increase, in each case until the last day of the then-current
Interest Period applicable to any such Loan, at which time it will be repaid or
refinanced with new Revolving Loans made pursuant to Section 2.01 in accordance
with the Applicable Percentages of the Revolving Lenders after giving effect to
the Revolving Commitment Increase; provided, however, that upon the occurrence
of any Event of Default, each Revolving Commitment Increase Lender will promptly
purchase (for cash at face value) assignments of portions of such outstanding
Revolving Loans of other Revolving Lenders so that, after giving effect thereto,
all Revolving Loans that are Eurocurrency Loans are held by the Revolving
Lenders in accordance with their then-current Applicable Percentages.  Any such
assignments shall be effected in accordance with the provisions of Section 9.04;
provided that the parties hereto hereby consent to such assignments and the
minimum assignment amounts and processing and recordation fee set forth in
Section 9.04(b) shall not apply thereto.  If there are any ABR Revolving Loans
outstanding on the date of such Revolving Commitment Increase, such Loans shall
either be prepaid by the Borrower on such date or refinanced on such date
(subject to satisfaction of applicable borrowing conditions) with Revolving





81

 

--------------------------------------------------------------------------------

 



Loans made on such date by the Revolving Lenders (including the Revolving
Commitment Increase Lenders) in accordance with their Applicable
Percentages.  In order to effect any such refinancing, (i) each Revolving
Commitment Increase Lender will make ABR Revolving Loans to the Borrower by
transferring funds to the Administrative Agent in an amount equal to the
aggregate outstanding amount of such Loans of such Type times a percentage
obtained by dividing the amount of such Revolving Commitment Increase Lender’s
Revolving Commitment Increase by the aggregate amount of the Revolving
Commitments (after giving effect to the Revolving Commitment Increase on such
date) and (ii) such funds will be applied to the prepayment of outstanding ABR
Revolving Loans held by the Revolving Lenders other than the Revolving
Commitment Increase Lenders, and transferred by the Administrative Agent to the
Revolving Lenders other than the Revolving Commitment Increase Lenders, in such
amounts so that, after giving effect thereto, all ABR Revolving Loans will be
held by the Revolving Lenders in accordance with their then-current Applicable
Percentages.  On the date of such Revolving Commitment Increase, the Borrower
will pay to the Administrative Agent, for the accounts of the Revolving Lenders
receiving such prepayments, accrued and unpaid interest on the principal amounts
of their Revolving Loans being prepaid.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(ii) Upon each Term Commitment Increase pursuant to this Section, each
Additional Term Lender with shall make an additional term loan to the Borrower
in a principal amount equal to such Lender’s Term Commitment Increase.  Any such
term loan shall be a “Term Loan” for all purposes of this Agreement and the
other Loan Documents.

(g)



This Section 2.20 shall supersede any provisions in Section 2.18 or Section 9.02
to the contrary.

Section 2.21         Refinancing Amendments; Maturity Extension.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (i) all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (i) will be deemed to include any
then outstanding Other Term Loans) or (ii) all or any portion of the Revolving
Loans (or unused Revolving Commitments) under this Agreement (which for purposes
of this clause (ii) will be deemed to include any then outstanding Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (A) will
rank pari passu in right of payment with the other Loans and Commitments
hereunder, (B) will rank pari passu in right of security with the other Loans
and Commitments hereunder, (C) will have such pricing and optional prepayment
terms as may be agreed by the Borrower and the Lenders thereof, (D) (x) with
respect to any Other Revolving Loans or Other Revolving Commitments, will have a
maturity date that is not prior to the maturity date of Revolving Loans (or
unused Revolving Commitments) being refinanced and (y) with respect to any Other
Term Loans or Other Term Commitments, will have a maturity date that is not
prior to the maturity date of, and will have a Weighted Average Life to Maturity
that is not shorter than, the Term Loans being refinanced and (E) will have
terms (other than interest rate, redemption premiums and subordination terms)
that are substantially identical to, or less favorable to the investors
providing such Credit Agreement Refinancing Indebtedness than, the Refinanced
Debt; provided further that the terms applicable to such Credit Agreement
Refinancing Indebtedness may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrower and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the





82

 

--------------------------------------------------------------------------------

 



date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.  The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Effective Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative
Agent).  Each Class of Credit Agreement Refinancing Indebtedness incurred under
this Section 2.21 shall be in an aggregate principal amount that is (x) not less
than $10,000,000 in the case of Other Term Loans or $5,000,000 in the case of
Other Revolving Loans and (y) an integral multiple of $1,000,000 in excess
thereof unless such amount represents the total outstanding amount of the
Refinanced Debt.  Any Refinancing Amendment may provide for the issuance of
Letters of Credit for the account of the Borrower, or the provision to the
Borrower of Swingline Loans, pursuant to any Other Revolving Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swingline Loans under the Revolving
Commitments.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Refinancing Amendment,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments).  Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section.  In addition, if so provided in the relevant Refinancing Amendment and
with the consent of each Issuing Bank, participations in Letters of Credit
expiring on or after the Revolving Maturity Date shall be reallocated from
Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

(b) At any time after the Effective Date, the Borrower and any Lender may agree,
by notice to the Administrative Agent (each such notice, an “Extension Notice”),
to extend the maturity date of such Lender’s Revolving Commitments and/or Term
Loans to the extended maturity date specified in such Extension Notice (it being
understood that no existing Lender shall have any right to participate in or,
unless it agrees, be obligated to participate in any such maturity date
extension).

(c) This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

Section 2.22         Defaulting Lenders.

(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.





83

 

--------------------------------------------------------------------------------

 



(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, in the case of a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to each Issuing Bank or Swingline Lender hereunder; third, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Bank or Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or LC
Disbursements and such Lender is a Defaulting Lender under clause (a) of the
definition thereof, such payment shall be applied solely to pay the relevant
Loans of, and LC Disbursements owed to, the relevant non-Defaulting Lenders on a
pro rata basis prior to being applied pursuant to Section 2.05(j).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to Section 2.05(j) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
thereto.

(iii) Certain Fees.  That Defaulting Lender (A) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (B) shall not be entitled to receive any Letter of
Credit Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans and Letters of Credit pursuant to
Sections 2.04 and 2.05 and the payments of participation fees pursuant to
Section 2.12(b), the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided that (1) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Commitment of that non-Defaulting Lender minus (B) the aggregate principal
amount of the Revolving Loans of that Lender, (2) any such acquisition,
refinancing or funding of participations shall only occur to the extent that the
conditions set forth in Section 4.02 are satisfied after giving effect thereto
and (3) in the case of





84

 

--------------------------------------------------------------------------------

 



Letters of Credit, no such acquisition, refinancing or funding of participations
shall be required to the extent such Letter of Credit has been cash
collateralized.

(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, each
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.22(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

Section 2.23         Illegality.  If any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted LIBO Rate, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Loans or to convert ABR Loans
denominated in dollars to Eurocurrency Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(a) the Borrower shall, upon three Business Days’ notice from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Loans of such Lender to ABR Loans either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans, and (b) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO
Rate.  Each Lender agrees to notify the Administrative Agent and the Borrower in
writing promptly upon becoming aware that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Lenders and the
Issuing Banks that:

Section 3.01         Organization; Powers.  Each of Holdings, the Borrower and
the Subsidiaries is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdictions) under the laws of
the jurisdiction of its organization, has the corporate or other





85

 

--------------------------------------------------------------------------------

 



organizational power and authority to carry on its business as now conducted and
as proposed to be conducted and to execute, deliver and perform its obligations
under each Loan Document to which it is a party and to effect the Financing
Transactions and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02         Authorization; Enforceability.  The Financing Transactions
to be entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such Loan
Party’s Equity Interests.  This Agreement has been duly executed and delivered
by each of Holdings and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
Holdings, the Borrower or such Loan Party, as the case may be, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03         Governmental Approvals; No Conflicts.  The Financing
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate (i) the Organizational Documents of, or (ii) any Requirements of Law
applicable to, Holdings, the Borrower or any Subsidiary, (c) will not violate or
result in a default under any indenture or other agreement or instrument binding
upon Holdings, the Borrower or any Subsidiary or their respective assets, or
give rise to a right thereunder to require any payment, repurchase or redemption
to be made by Holdings, the Borrower or any Subsidiary, or give rise to a right
of, or result in, termination, cancellation or acceleration of any obligation
thereunder and (d) will not result in the creation or imposition of any Lien on
any asset of Holdings, the Borrower or any Subsidiary, except Liens created
under the Loan Documents, except (in the case of each of clauses (a),
(b)(ii) and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 3.04         Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower and its subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
subsidiaries dated June 30, 2016 and the related consolidated statements of
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since December 31, 2015, there has been no Material Adverse Effect.





86

 

--------------------------------------------------------------------------------

 



Section 3.05         Properties.

(a) Each of Holdings, the Borrower and the Subsidiaries has good title to all
the Mortgaged Properties, (i) free and clear of all Liens except for Permitted
Encumbrances and (ii) except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or as proposed
to be conducted or to utilize such properties for their intended purposes, in
each case, except where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) No Mortgage encumbers Mortgaged Property that is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.07.

Section 3.06         Litigation and Environmental Matters.

(a) Except as set forth in Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Holdings or the Borrower, threatened in writing
against or affecting Holdings, the Borrower or any Subsidiary that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability, or (iv) has, to the knowledge of
Holdings or the Borrower, any basis to reasonably expect that Holdings, the
Borrower or any Subsidiary will become subject to any Environmental Liability,
or (v) currently owns, leases or operates, or to the knowledge of Holdings, the
Borrower or any Subsidiary has formerly owned, leased or operated any properties
which contain or where there has been a Release or threat of Release of any
Hazardous Materials in amounts or concentrations which constitute a violation
of, or require investigation, response or other corrective action by Holdings,
the Borrower or any Subsidiary under, applicable Environmental Laws.  To the
knowledge of Holdings or the Borrower, all Hazardous Materials transported from
any property currently or formerly owned or operated by any of Holdings, the
Borrower or any Subsidiary for off-site disposal have been disposed of in a
manner which would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.

Section 3.07         Compliance with Laws and Agreements.  Each of Holdings, the
Borrower and its Subsidiaries is in material compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.08         Investment Company Status.  None of Holdings, the Borrower
or any Subsidiary is required to register as an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended from time to time.

Section 3.09         Taxes.  Except for failures that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
Holdings, the Borrower and each Subsidiary





87

 

--------------------------------------------------------------------------------

 



(a) have timely filed or caused to be filed all Tax returns and reports required
to have been filed and (b) have paid or caused to be paid all Taxes levied or
imposed on it or its properties, income or assets (whether or not shown on a Tax
return) including in their capacity as tax withholding agents, except any Taxes
that are being contested in good faith by appropriate proceedings, provided that
Holdings, the Borrower or such Subsidiary, as the case may be, has set aside on
its books adequate reserves therefore in accordance with GAAP.

There is no current, pending or proposed Tax assessment, deficiency or other
claim against Holdings, the Borrower or any Subsidiary except (i) those being
actively contested by Holdings, the Borrower or such Subsidiary in good faith
and by appropriate proceedings diligently conducted that stay the enforcement of
the Tax in question and for which adequate reserves have been provided in
accordance with GAAP or (ii) those that would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.10         ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (iv) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

Section 3.11         Disclosure.  None of the reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
it being understood that any such projected financial information may vary from
actual results and such variations could be material.

Section 3.12         Subsidiaries.  As of the Effective Date, Schedule 3.12 sets
forth the name of, and the ownership interest of Holdings, the Borrower and each
Subsidiary in each Subsidiary.

Section 3.13         Intellectual Property; Licenses, Etc.  Holdings, the
Borrower and its Subsidiaries own, license or possess the right to use, all
Intellectual Property that is reasonably necessary for the operation of their
businesses as currently conducted, without conflict with the Intellectual
Property of any Person, except to the extent such conflicts, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No Intellectual Property used by Holdings, the Borrower or





88

 

--------------------------------------------------------------------------------

 



any Subsidiary in the operation of its business as currently conducted infringes
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect.  No claim or litigation regarding any of the Intellectual
Property is pending or, to the knowledge of Holdings and the Borrower,
threatened against Holdings, the Borrower or any Subsidiary, which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 3.14         Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date, after taking into account all
applicable rights of indemnity and contribution, (a) the fair value of the
assets of Holdings, the Borrower and its Subsidiaries, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
Holdings, the Borrower and its Subsidiaries, taken as a whole, will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) Holdings, the
Borrower and its Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (d) Holdings, the Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.  For
purposes of this Section 3.14, the amount of any contingent liability at any
time shall be computed as the amount that, in the light of all of the facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual or matured liability.

Section 3.15         Senior Indebtedness.  The Loan Document Obligations
constitute “Senior Indebtedness” (or any comparable term) under and as defined
in the documentation governing any Indebtedness that is subordinated in right of
payment to other Indebtedness of any Loan Party.

Section 3.16         Federal Reserve Regulations.  None of Holdings, the
Borrower or any Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock.  No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

Section 3.17         Use of Proceeds.  The Borrower will use the proceeds of
(a) the Term Loans made on the Effective Date,  together with cash on hand of
the Borrower, to finance the Transactions and to pay the Transaction Costs and
(b) the Revolving Loans and Swingline Loans made after the Effective Date to
fund working capital requirements and for other general corporate purposes.

Section 3.18         Sanctions Laws; USA Patriot Act.  None of Holdings, the
Borrower or any of the Subsidiaries or, to the knowledge of Holdings or the
Borrower, any of their Affiliates or any director, officer, agent or employee of
Holdings, the Borrower, their Affiliates or the Subsidiaries is a Person,
government or country with whom transactions or dealings would be prohibited
under any of the sanctions administered or enforced by the U.S. Department of
the Treasury (including the Office of Foreign Assets Control), the U.S.
Department of Commerce, the U.S. Department of State, the European Union, Her
Majesty’s Treasury or any other relevant sanctions authority with jurisdiction
over such Person (collectively “Sanctions”), nor is any of Holdings, the
Borrower, any of their Affiliates or any of the Subsidiaries located, organized,
resident, doing business or conducting transactions with the government of, or
Persons within, a country or territory that is the subject of Sanctions.  No
part of the





89

 

--------------------------------------------------------------------------------

 



proceeds of the Loans will be used directly or, to the knowledge of the
Borrower, indirectly, (i) to fund any activities of or business with any Person
that, at the time of such funding, is the subject of Sanctions, or in any
country or territory that, at the time of such funding or facilitation, is the
subject of Sanctions, or (ii) in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as Lender, Agent or otherwise) of Sanctions.  Holdings, the Borrower and
its Subsidiaries and, to the knowledge of Holdings and the Borrower, CWH and the
directors, officers, agents and employees of Holdings, the Borrower, CWH and
their respective subsidiaries, are in compliance in all material respects with
the USA Patriot Act.

Section 3.19         No Unlawful Contributions or Other Payments.  Holdings, the
Borrower and the Subsidiaries and, to the knowledge of Holdings and the
Borrower, CWH and the directors, officers, agents and employees of Holdings, the
Borrower,  CWH and their respective subsidiaries, are in compliance in all
material respects with the Foreign Corrupt Practices Act of 1977, as amended,
and rules and regulations thereunder and the UK Bribery Act (collectively,
“Anti-Corruption Laws”). No part of the proceeds of the Loans will be used
directly or, to the knowledge of the Borrower, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Law.

ARTICLE IV

CONDITIONS

Section 4.01         Effective Date.  The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder on the
Effective Date is subject to each of the following conditions, each of which
shall be satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of Kirkland & Ellis LLP, counsel for the Loan Parties, and local
counsel in each jurisdiction in which a Loan Party is organized, in each case in
form and substance reasonably satisfactory to the Administrative Agent.  Each of
Holdings and the Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received a certificate of the Borrower,
dated the Effective Date, substantially in the form of Exhibit H, executed by
any Responsible Officer of such Loan Party.

(d) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, executed by a secretary or other Responsible
Officer of such Loan Party, including or attaching copies of the following:
(i) each Organizational Document of each Loan Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Responsible Officers of each
Loan Party executing the Loan Documents to which it is a party,
(iii) resolutions of the Board of Directors of each Loan Party approving and
authorizing the execution, delivery and performance





90

 

--------------------------------------------------------------------------------

 



of Loan Documents to which it is a party, certified as of the Effective Date by
its secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (iv) a good standing
certificate from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation.

(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Arrangers and the Borrower to be due and
payable to the Arrangers and the Lenders on or prior to the Effective Date,
including syndication fees and, to the extent invoiced at least two Business
Days prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party.

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, and none of such Collateral
shall be subject to any other pledges, security interests or mortgages except
Liens permitted by Section 6.02.

(g) Since December 31, 2015, no event, change or circumstance shall have
occurred, that has caused or would reasonably be expected to cause, either
individually or in the aggregate, a Material Adverse Effect).

(h) The Administrative Agent shall have received certificates of insurance in
form and substance reasonably satisfactory to the Administrative Agent
evidencing the existence of insurance to be maintained by Holdings, the Borrower
and its Subsidiaries pursuant to Section 5.07, and the Administrative Agent
shall be designated as additional insured and loss payee or mortgagee as its
interest may appear thereunder, or solely as additional insured, as the case may
be, thereunder (provided that if such endorsement as additional insured cannot
be delivered by the Effective Date, the Administrative Agent may consent to such
endorsement being delivered at such later date as it deems appropriate in the
circumstances).

(i) The Arrangers shall have received, as described in Section 3.04, (i) the
Audited Financial Statements, which financial statements shall be prepared in
accordance with GAAP and accompanied by audit reports thereon (and such audit
reports shall not be subject to any “going concern” disclosures or like
qualification or exception or any qualification as to the scope of such audit)
and (ii) unaudited consolidated financial statements of the Borrower comprising
a balance sheet, a statement of operations and a statement of cash flows for
each fiscal quarter ending March 31, 2016 and June 30, 2016, which financial
statements referred to in clause (ii) shall be prepared in accordance with GAAP
on a basis consistent with the Audited Financial Statements referred to in
clause (i) above (provided that such financial statements referred to in clause
(ii) need not contain footnotes) and shall be certified by a Financial Officer
as presenting fairly, in all material respects, the consolidated financial
position, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates or for the periods covered, as applicable.

(j) The Refinancing shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of Loans on the Effective
Date and the Administrative Agent shall have received evidence reasonably
satisfactory to it of the same.





91

 

--------------------------------------------------------------------------------

 



(k) The Lenders shall have received a certificate from the chief financial
officer of the Borrower substantially in the form of Exhibit F certifying as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions.

(l) The Administrative Agent and the Arrangers shall have received, at least
three Business Days prior to the Effective Date, all documentation and other
information about the Loan Parties as shall have been requested in writing by
the Administrative Agent or the Arrangers that they shall have determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

(m) The Administrative Agent shall have received copies of Uniform Commercial
Code, United States Patent and Trademark Office and United States Copyright
Office, tax and judgment lien searches, bankruptcy and pending lawsuit searches
or equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Loan
Party as debtor and that are filed in those state and county jurisdictions in
which any Loan Party is organized or maintains its principal place of business
and such other searches that are required by the Perfection Certificate or that
the Administrative Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Security Documents
(other than Permitted Encumbrances).

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

Section 4.02         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the borrowing
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default or Event of Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

Notwithstanding anything in this Section 4.02 and in Section 2.20 to the
contrary, to the extent that the proceeds of a Term Commitment Increase are to
be used to finance a Permitted Acquisition or





92

 

--------------------------------------------------------------------------------

 



Investment permitted hereunder, the only conditions precedent to the funding of
such Term Commitment Increase shall be the conditions precedent set forth in the
related Incremental Term Facility Amendment.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated (or
cash collateralized or backstopped pursuant to arrangements satisfactory to the
relevant Issuing Bank) and all LC Disbursements shall have been reimbursed, each
of Holdings and the Borrower covenants and agrees with the Lenders and the
Issuing Banks that:

Section 5.01         Financial Statements and Other Information.  Holdings or
the Borrower will furnish to the Administrative Agent, on behalf of each Lender
and the Issuing Banks:

(a) (i)on or before the date that is 100 days after the end of each such fiscal
year of the Borrower, an audited consolidated balance sheet and audited
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows of the Borrower as of the end of and for such year, and
related notes thereto, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by Ernst & Young or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and certified by a Financial Officer, in each case to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition as of the end of and for such year and
results of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and (ii)a
management report setting forth a narrative report and management’s discussion
and analysis of the financial condition and results of operations of the
Borrower for such fiscal year, as compared to amounts for the previous fiscal
year;

(b) (i) on or before the date that is 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, an unaudited
consolidated balance sheet and unaudited consolidated statements of operations
and comprehensive income, stockholders’ equity and cash flows of the Borrower as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition as of the end
of and for such fiscal quarter and such portion of the fiscal year and results
of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) a
management report setting forth a narrative report and management’s discussion
and analysis, of the financial condition and results of operations for such
fiscal quarter and the then elapsed portion of the fiscal year, as compared to
the comparable periods in the previous fiscal year;





93

 

--------------------------------------------------------------------------------

 



(c) simultaneously with the delivery of each set of financial statements
referred to in paragraphs (a) and (b) above, a certificate of a Financial
Officer (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations (A) of Consolidated EBITDA and the Total Leverage Ratio for the
applicable period and, with respect to any Test Period in which the Financial
Performance Covenant is applicable, demonstrating compliance with the Financial
Performance Covenant and (B) in the case of financial statements referred to in
paragraph (a) above, beginning with the financial statements for the fiscal year
of the Borrower ending December 31, 2017, of Excess Cash Flow for such fiscal
year and (iii) in the case of financial statements referred to in paragraph
(a) above, setting forth a reasonably detailed calculation of the Available
Amount;

(d) not later than 75 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for the Borrower and its Subsidiaries
for such fiscal year (including a projected consolidated balance sheet and
consolidated statements of projected operations, comprehensive income and cash
flows as of the end of and for such fiscal year and setting forth the material
assumptions used for purposes of preparing such budget); and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, any
Intermediate Parent, the Borrower or any of its Subsidiaries, or compliance with
the terms of any Loan Document, as the Administrative Agent on its own behalf or
on behalf of any Lender may reasonably request in writing.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing reports on Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower, CWH or any other parent company of
the Borrower filed with the SEC and containing such information; provided that
(i) to the extent such information relates to CWH or another parent company of
the Borrower, such information includes consolidating information, which may be
unaudited, that explains in reasonable detail the differences between the
information relating to CWH, on the one hand, and the information relating to
the Borrower and its Subsidiaries on a standalone basis, on the other hand, and
(ii) to the extent such information is in lieu of information required to be
provided under Section 5.01(a), such materials are accompanied by a report and
opinion of Ernst & Young or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (iii) shall be
certified by a Financial Officer in each case to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition as of the end of and for such year and results of operations
and cash flows of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied subject, in the case of quarterly
financial statements, to the absence of footnotes and to normal year-end
adjustments.

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)), or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and
Issuing Bank and the Administrative Agent have access (whether a commercial,
third-party





94

 

--------------------------------------------------------------------------------

 



website or whether sponsored by the Administrative Agent); provided
that:  (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent upon its reasonable request until a written notice to cease
delivering paper copies is given by the Administrative Agent and (B) the
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and upon its reasonable request, provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or maintain paper copies of the documents referred to
above, and each Lender and Issuing Bank shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Private-Side Information.  The Borrower hereby agrees that it will
identify in writing that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Issuing Banks and
the Lenders to treat such Borrower Materials as not containing any Private-Side
Information (provided,  however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”, and
(iv) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.

Section 5.02         Notices of Material Events.  Promptly after any Responsible
Officer of Holdings or the Borrower obtains actual knowledge thereof, Holdings
or the Borrower will furnish to the Administrative Agent (for distribution to
each Lender and the Issuing Banks through the Administrative Agent) written
notice of the following:

(a) the occurrence of any Default;

(b) to the extent permissible by law, the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of a Financial Officer or another executive officer of
Holdings, the Borrower or any Subsidiary, affecting CWH, Holdings, any
Intermediate Parent, the Borrower or any Subsidiary or the receipt of a notice
of an Environmental Liability that could reasonably be expected to result in a
Material Adverse Effect; and

(c) the occurrence of any ERISA Event that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.





95

 

--------------------------------------------------------------------------------

 



Section 5.03         Information Regarding Collateral.

(a) Holdings or the Borrower will furnish to the Administrative Agent prompt
(and in any event within 30 days or such longer period as reasonably agreed to
by the Administrative Agent) written notice of any change (i) in any Loan
Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization of any Loan
Party or in the form of its organization, (iii) in any Loan Party’s
organizational identification number or (iv) in the location of any Loan Party’s
chief executive office.

(b) Not later than five days after delivery of financial statements pursuant to
Section 5.01(a) or (b), Holdings or the Borrower shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of Holdings
or the Borrower (i) setting forth the information required pursuant to Sections
1, 4, 5, 6 and 7 of the Perfection Certificate or confirming that there has been
no change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section, (ii) identifying any Wholly Owned Subsidiary
that has become, or ceased to be, a Material Subsidiary during the most recently
ended fiscal quarter and (iii) certifying that all notices required to be given
prior to the date of such certificate by Section 5.02 have been given.

Section 5.04         Existence; Conduct of Business.  Each of Holdings and the
Borrower will, and will cause each Subsidiary to, do or cause to be done all
things necessary to obtain, preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, in each case that are material
to the conduct of its business, except to the extent (other than with respect to
the preservation of the existence of Holdings and the Borrower) that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any Disposition
permitted by Section 6.05.

Section 5.05         Payment of Taxes, etc.  Each of Holdings and the Borrower
will, and will cause each Subsidiary to, pay its obligations and liabilities in
respect of Taxes (including in its capacity as a withholding agent) levied or
imposed upon it or its properties, income or assets, before the same shall
become delinquent or in default, except to the extent (i) any such Taxes are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP or (ii) the failure
to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.06         Maintenance of Properties.  Each of Holdings and the
Borrower will, and will cause each Subsidiary to, keep and maintain all property
material to the conduct of its business in good working order and condition
(subject to casualty, condemnation and ordinary wear and tear), except where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 5.07         Insurance.

(a) Each of Holdings and the Borrower will, and will cause each Subsidiary to,
maintain, with insurance companies that Holdings believes (in the good faith
judgment of the management of Holdings) are financially sound and responsible at
the time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which Holdings believes (in
the good faith judgment of management of Holdings) is reasonable and prudent in
light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as Holdings believes





96

 

--------------------------------------------------------------------------------

 



(in the good faith judgment or the management of Holdings) are reasonable and
prudent in light of the size and nature of its business, and will furnish to the
Lenders and the Issuing Banks, upon written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.  Each such policy of insurance shall (i) name the Administrative Agent,
on behalf of the Lenders and the Issuing Banks, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or mortgagee endorsement that
names the Administrative Agent, on behalf of the Lenders and the Issuing Banks
as the loss payee or mortgagee thereunder.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, as determined in the Borrower’s
reasonable discretion, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

Section 5.08         Books and Records; Inspection and Audit Rights.  Each of
Holdings and the Borrower will, and will cause each Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of Holdings, the Borrower or its Subsidiary,
as the case may be.  Each of Holdings and the Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender or Issuing Bank, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders and the Issuing Banks may exercise visitation and inspection rights
under this Section 5.08 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower’s
expense; provided further that (a) when an Event of Default exists, the
Administrative Agent or any Lender or Issuing Bank (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice and (b) the Administrative Agent and the Lenders and
Issuing Banks shall give Holdings and the Borrower the opportunity to
participate in any discussions with Holdings’ or the Borrower’s independent
public accountants.

Section 5.09         Compliance with Laws.  Each of Holdings and the Borrower
will, and will cause each Subsidiary to, comply with its Organizational
Documents and all Requirements of Law (including Environmental Laws) with
respect to it, its property and operations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.10         Use of Proceeds and Letters of Credit.  The Borrower will
use the proceeds of the Term Loans made on the Effective Date, together with
cash on hand of the Borrower, to effect the Refinancing and to pay the
Transaction Costs.  Letters of Credit and the proceeds of the Revolving Loans
and Swingline Loans made after the Effective Date will be used for general
corporate purposes.  The Borrower will use the proceeds of the Revolving Loans
to provide working capital and for other general corporate purposes.  No part of
the proceeds of the Loans will be used directly or, to the knowledge of the





97

 

--------------------------------------------------------------------------------

 



Borrower, indirectly, (i) to fund any activities of or business with any Person
that, at the time of such funding, is the subject of Sanctions, or in any
country or territory that, at the time of such funding or facilitation, is the
subject of Sanctions, (ii) in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Issuing Bank, Agent or otherwise) of Sanctions or (iii) for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law.

Section 5.11         Additional Subsidiaries.

(a) If (i) any additional Subsidiary (other than an Excluded Subsidiary) or
Intermediate Parent is formed or acquired after the Effective Date or (ii) if
any Subsidiary ceases to be an Excluded Subsidiary or an Immaterial Subsidiary,
Holdings or the Borrower will, within 30 days (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion) after such newly
formed or acquired Subsidiary or Intermediate Parent is formed or acquired or
such Subsidiary ceases to be an Excluded Subsidiary or ceases to be an
Immaterial Subsidiary, notify the Administrative Agent thereof, and will cause
such Subsidiary (unless such Subsidiary is an Excluded Subsidiary) or
Intermediate Parent to satisfy the Collateral and Guarantee Requirement with
respect to such Subsidiary or Intermediate Parent and with respect to any Equity
Interest in or Indebtedness of such Subsidiary or Intermediate Parent owned
directly by any Loan Party within 30 days after such notice (or such longer
period as the Administrative Agent shall reasonably agree) and the
Administrative Agent shall have received a completed Perfection Certificate with
respect to such Subsidiary or Intermediate Parent signed by a Responsible
Officer, together with all attachments contemplated thereby.

(b) Within 30 days (or such longer period as the Administrative Agent may agree
in its sole discretion) after Holdings or the Borrower identifies any new
Material Subsidiary pursuant to Section 5.03(b), all actions (if any) required
to be taken with respect to such Subsidiary in order to satisfy the Collateral
and Guarantee Requirement shall have been taken with respect to such Subsidiary.

(c) Notwithstanding the foregoing, in the event any real property would be
required to be mortgaged pursuant to this Section, Holdings or the Borrower
shall not be required to comply with the “Collateral and Guarantee Requirement”
until a reasonable time following the formation or acquisition of such
Subsidiary or the identification of such new Material Subsidiary, and in no
event shall compliance be required until 60 days following such formation,
acquisition or identification or such longer time period as agreed by the
Administrative Agent in its sole discretion.

Section 5.12         Further Assurances.

(a) Each of Holdings and the Borrower will, and will cause each Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law and that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.

(b) If, after the Effective Date, any material assets (including any owned (but
not leased) real property or improvements thereto or any interest therein with a
fair market value in excess of $5,000,000) are acquired by the Borrower or any
other Loan Party or are held by any Subsidiary on or after the time it becomes a
Loan Party pursuant to Section 5.11 (other than assets constituting Collateral
under a Security





98

 

--------------------------------------------------------------------------------

 



Document that become subject to the Lien created by such Security Document upon
acquisition thereof or constituting Excluded Assets), the Borrower will notify
the Administrative Agent thereof, and, if requested by the Administrative Agent,
the Borrower will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take and cause the other Loan Parties to take, such
actions as shall be necessary and reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section and as required pursuant to the “Collateral and Guarantee
Requirement,” at the expense of the Loan Parties and subject to the last
paragraph of the definition of the term “Collateral and Guarantee
Requirement.”  In the event any real property is acquired that is required to be
mortgaged pursuant to this Section 5.12(b), the Borrower or such other Loan
Party, as applicable, shall not be required to comply with the “Collateral and
Guarantee Requirement” and paragraph (a) of this Section as to such real
property until a reasonable time following the acquisition of such real
property, and in no event shall compliance be required until 90 days following
such acquisition or such longer time period as agreed to by the Administrative
Agent in its reasonable discretion.

Section 5.13         Margin Stock.  No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, for the immediate, incidental or ultimate purpose of buying or
carrying Margin Stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such Margin Stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 5.14         Maintenance of Rating of Facilities.  The Loan Parties
shall use commercially reasonable efforts to maintain (i) a public corporate
credit rating (but not any particular rating) from S&P and a public corporate
family rating (but not any particular rating) from Moody’s, in each case in
respect of the Borrower and (ii) a public rating (but not any particular rating)
in respect of the Loans from each of S&P and Moody’s.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated (or cash
collateralized or backstopped pursuant to arrangements satisfactory to the
relevant Issuing Bank) and all LC Disbursements shall have been reimbursed, each
of Holdings (with respect to Section 6.13 only) and the Borrower covenants and
agrees with the Lenders and the Issuing Banks that:

Section 6.01         Indebtedness; Certain Equity Securities.

(a) The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

(i) Indebtedness of the Borrower and any of the Subsidiaries under the Loan
Documents (including any Indebtedness incurred pursuant to Section 2.20 or
2.21);

(ii) Indebtedness outstanding on the Effective Date and listed on Schedule 6.01
and any Permitted Refinancing thereof;

(iii) Guarantees by the Borrower and the Subsidiaries in respect of Indebtedness
of the Borrower or any Subsidiary otherwise permitted hereunder; provided that
each such Guarantee is permitted by Section 6.04; provided further that (A) no
Guarantee by any Subsidiary





99

 

--------------------------------------------------------------------------------

 



of any Subordinated Indebtedness shall be permitted unless such Subsidiary shall
have also provided a Guarantee of the Loan Document Obligations pursuant to the
Guarantee Agreement, (B) no Guarantee by any Subsidiary that is not a Loan Party
shall be permitted unless such Subsidiary shall have also provided a Guarantee
of the Loan Document Obligations pursuant to the Guarantee Agreement and (C) if
the Indebtedness being Guaranteed is subordinated  in right of payment to the
Loan Document Obligations, such Guarantee shall be subordinated in right of
payment to the Guarantee of the Loan Document Obligations on terms at least as
favorable to the Lenders and the Issuing Banks as those contained in the
subordination of such Indebtedness;

(iv) Indebtedness of the Borrower owing to any Subsidiary or of any Subsidiary
owing to any other Subsidiary or the Borrower to the extent permitted by
Section 6.04; provided that all such Indebtedness of any Loan Party owing to any
Subsidiary that is not a Loan Party shall be evidenced by an intercompany note
and subordinated in right of payment to the Loan Document Obligations on terms
at least as favorable to the Lenders and the Issuing Banks as those set forth in
the form of intercompany note attached as Exhibit I;

(v) (A) Indebtedness (including Capital Lease Obligations) of the Borrower or
any Subsidiaries financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets, other than software; provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement, and
(B) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clause (A); provided further that, at the time of any such incurrence
of Indebtedness and after giving Pro Forma Effect thereto and to the use of the
proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed the greater of
(i) $25,000,000 and (ii) 9.0% of Consolidated EBITDA for the most recently ended
Test Period;

(vi) Indebtedness in respect of Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(vii) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into the Borrower
or a Subsidiary) after the Effective Date as a result of a Permitted
Acquisition, or Indebtedness of any Person that is assumed by the Borrower or
any Subsidiary in connection with an acquisition of assets by the Borrower or
such Subsidiary in a Permitted Acquisition, and any Permitted Refinancing
thereof; provided that (A) such Indebtedness is not incurred in contemplation of
such Permitted Acquisition or other acquisition, (B) at the time of any such
Permitted Acquisition or other acquisition and after giving Pro Forma Effect
thereto, to the use of proceeds thereof and to all related Indebtedness, the
Total Leverage Ratio shall be less than or equal to 2.50 to 1.00 and (C) no
Default or Event of Default shall exist or result therefrom;

(viii) Indebtedness of the Borrower and the Subsidiary Loan Parties; provided
that (A) the primary obligor in respect of, and any Person that Guarantees, such
Indebtedness shall be the Borrower or a Subsidiary Loan Party, (B) such
Indebtedness is unsecured or secured on a junior basis to the Loans and the
Liens of the Administrative Agent under the Security Documents and to the extent
such Indebtedness is secured on a junior basis, subject to an intercreditor
agreement reasonably satisfactory to the Administrative Agent, (C) such
Indebtedness does not mature prior to the date that is 91 days after the Latest
Maturity Date, (D) such Indebtedness amortizes no more than 1% per annum prior
to the date that is 91 days after the Latest Maturity Date, (E) no Default or
Event of Default shall exist or result therefrom, (F) at the





100

 

--------------------------------------------------------------------------------

 



time of any such incurrence of Indebtedness and after giving Pro Forma Effect
thereto and to the use of proceeds thereof, the Total Leverage Ratio shall be
less than or equal to 3.00 to 1.00 and (G) such Indebtedness has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the
Borrower, its Subsidiaries and the Lenders and Issuing Banks than the terms and
conditions of this Agreement; provided that the Borrower shall have delivered a
certificate of a Responsible Officer to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements;

(ix) Indebtedness representing deferred compensation owed to employees of the
Borrower and its Subsidiaries incurred in the ordinary course of business;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent thereof)
permitted by Section 6.07(a);

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted under this Agreement;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts and incurred in the ordinary course of
business;

(xiv) Indebtedness of the Borrower and its Subsidiaries; provided that at the
time of the incurrence thereof and after giving Pro Forma Effect thereto and the
use of the proceeds thereof, (A) the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed the greater of
(i) $75,000,000 and (ii) 27.0% of Consolidated EBITDA for the most recently
ended Test Period, and (B) the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) in respect of which the primary
obligor or a guarantor is a Subsidiary that is not a Loan Party shall not exceed
$25,000,000;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

(xvi) Indebtedness incurred by the Borrower or any of the Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;





101

 

--------------------------------------------------------------------------------

 



(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

(xviii) Indebtedness of any FreedomRoads Entity in respect of the FreedomRoads
Floorplan Indebtedness;

(xix) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(xx) [Reserved];

(xxi) Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;

(xxii) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing thereof;

(xxiii) Indebtedness of the Borrower in respect of one or more series of senior
notes that are issued or made in lieu of Incremental Revolving Loans, Revolving
Commitment Increases and/or Term Commitment Increases pursuant to an indenture
or a note purchase agreement or otherwise and any extensions, renewals,
refinancings and replacements thereof (the “Additional Notes”); provided that
(A) such Additional Notes are not scheduled to mature prior to the date that is
91 days after the Latest Maturity Date then in effect, (B) the aggregate
principal amount of all Additional Notes issued pursuant to this clause
(xxiii) shall not exceed the Incremental Cap at the time of issuance thereof,
(C) such Additional Notes shall not be benefited by any Guarantee by any Person
other than a Loan Party, (D) no Default or Event of Default shall have occurred
and be continuing or would exist immediately after giving effect to such
incurrence and (E) the documentation with respect to such Additional Notes
contains no mandatory prepayment, repurchase or redemption provisions except
with respect to change of control and asset sale offers that are customary for
high yield notes of such type; and

(xxiv) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxiv) above.

(b) The Borrower will not, and will not permit any Subsidiary to, issue any
preferred Equity Interests or any Disqualified Equity Interests, except
preferred Equity Interests issued to and held by the Borrower or any Subsidiary.

Section 6.02         Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;





102

 

--------------------------------------------------------------------------------

 



(iii) Liens existing on the Effective Date and set forth on Schedule 6.02 and
any modifications, replacements, renewals or extensions thereof; provided that
(A) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof, and (B) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are permitted by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capitalized Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capitalized Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;

(v) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(vi) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(vii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(viii) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of such Subsidiary permitted under Section 6.01;

(ix) Liens granted by a Subsidiary that is not a Loan Party in favor of any Loan
Party and Liens granted by a Loan Party in favor of any other Loan Party;

(x) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the Effective Date (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided that (A) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary,
(B) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and, in the case of a Person becoming a
Subsidiary, other than after-acquired property of such Person under a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of such





103

 

--------------------------------------------------------------------------------

 



after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (C) the Indebtedness secured thereby is
permitted under Section 6.01(a)(v) or Section 6.01(a)(vii);

(xi) any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by any of the Borrower
or any Subsidiaries in the ordinary course of business;

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any
Subsidiaries in the ordinary course of business;

(xiii) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xv) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Subsidiaries or (C) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any Subsidiary in the ordinary course of business;

(xvi) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

(xvii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xviii) other Liens; provided that at the time of the granting of and after
giving Pro Forma Effect to any such Lien and the obligations secured thereby
(including the use of proceeds thereof) the aggregate face amount of obligations
secured by Liens existing in reliance on this clause (xix) shall not exceed an
amount equal to the greater of (x) $25,000,000 and (y) 9.0% of Consolidated
EBITDA for the most recently ended Test Period;

(xix) Liens on assets of FreedomRoads Entities and Equity Interests of any
FreedomRoads Entities securing Indebtedness permitted pursuant to
Section 6.01(a)(xviii);

(xx) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 6.01(a)(viii) and (xx);  provided that such Liens shall be junior to the
Liens on the Collateral securing the Obligations on the terms set forth in an
intercreditor agreement reasonably satisfactory to the Administrative Agent; and

(xxi) Liens on the Collateral securing Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt and Additional Notes (but only
if such Additional Notes and the related Liens meet the requirements set forth
in clauses (a), (d), (e) and (f) of the





104

 

--------------------------------------------------------------------------------

 



definition of Permitted First Priority Refinancing Indebtedness or Permitted
Second Priority Refinancing Indebtedness).

Section 6.03         Fundamental Changes.

(a)       The Borrower will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that:

(i) (A) any Subsidiary may merge with the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (B) any Subsidiary may merge
with any one or more Subsidiaries; provided that when any Subsidiary Loan Party
is merging with another Subsidiary (1) the continuing or surviving Person shall
be a Subsidiary Loan Party or (2) if the continuing or surviving Person is not a
Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by such
surviving Subsidiary would otherwise be permitted under Section 6.04 if deemed
an Investment by a Loan Party in such surviving Subsidiary;

(ii) (A) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party and (B) any Subsidiary may
liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and its
Subsidiaries and is not materially disadvantageous to the Lenders and the
Issuing Banks;

(iii) any Subsidiary may make a Disposition of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then (A) the
transferee must be a Loan Party (other than Holdings), (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (C) to
the extent constituting a Disposition to a Subsidiary that is not a Loan Party,
such Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Subsidiary that is not a Loan Party in accordance with Section 6.04;

(iv) the Borrower may merge or consolidate with any other Person; provided that
(A) the Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Borrower”), (1) the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any State thereof or the District of Columbia, (2) the Successor Borrower shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (3) each Loan Party other than the Borrower, unless it
is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement and (4) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such merger or consolidation complies with this
Agreement; provided further that (y) if such Person is not a Loan Party, no
Event of Default exists after giving effect to such merger or consolidation and
(z) if the foregoing requirements are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement and the
other Loan Documents; provided further that the Borrower agrees to provide any





105

 

--------------------------------------------------------------------------------

 



documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender or Issuing Bank through the
Administrative Agent that such Lender or Issuing Bank shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;

(v) any Subsidiary may merge, consolidate or amalgamate with any other Person in
order to effect an Investment permitted pursuant to Section 6.04; provided that
the continuing or surviving Person shall be a Subsidiary, which together with
each of its Subsidiaries, shall have complied with the requirements of Sections
5.11 and 5.12 and if the other party to such transaction is not a Loan Party, no
Event of Default exists after giving effect to such transaction;

(vi) any Subsidiary may effect a merger, dissolution, liquidation consolidation
or amalgamation to effect a Disposition permitted pursuant to Section 6.05;
provided that if the other party to such transaction is not a Loan Party, no
Event of Default exists after giving effect to the transaction.

(b)       The Borrower will not, and will not permit any Subsidiary to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the Effective Date and
businesses reasonably related or ancillary thereto.

Section 6.04         Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any Subsidiary to,
make or hold any Investment, except:

(a) Permitted Investments;

(b) loans or advances to officers, directors and employees of CWH, Holdings, the
Borrower and its Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Holdings
(or any direct or indirect parent thereof) (provided that the amount of such
loans and advances made in cash to such Person shall be contributed to the
Borrower in cash as common equity or Qualified Equity Interests), and
(iii) for purposes not described in the foregoing clauses (i) and (ii), provided
that the aggregate principal amount outstanding at any time under this clause
(b) shall not to exceed the greater of (x) $10,000,000 and (y) 3.5% of
Consolidated EBITDA for the most recently ended Test Period;

(c) Investments (i) by the Borrower or any Subsidiary in any Loan Party
(excluding any new Subsidiary that becomes a Loan Party pursuant to such
Investment), (ii) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is also not a Loan Party, (iii) by the Borrower or any
Subsidiary (A) in any Subsidiary; provided that the aggregate amount of (1)such
Investments made by Loan Parties after the Effective Date in Subsidiaries that
are not Loan Parties in reliance on this clause (iii)(A) and (2)consideration
paid or provided by the Borrower or any other Loan Party after the Effective
Date in reliance on Section 6.04(h) or Section 6.04(m) for acquisitions
(including the aggregate principal amount of all Indebtedness assumed in
connection with acquisitions) of Subsidiaries that shall not be or, after giving
effect to such acquisitions, shall not become Loan Parties, or for assets that,
after giving effect to such acquisitions, shall not be owned by Loan Parties,
shall not exceed the Non-Loan Party Investment Amount at the time of any such
Investment, (B) in any Subsidiary that is not a Loan Party, constituting an
exchange of Equity Interests of such Subsidiary for Indebtedness of such
Subsidiary or (C) constituting Guarantees of Indebtedness or other monetary
obligations of





106

 

--------------------------------------------------------------------------------

 



Subsidiaries that are not Loan Parties owing to any Loan Party, (iv) by the
Borrower or any Subsidiary in Subsidiaries that are not Loan Parties so long as
such Investment is part of a series of simultaneous Investments that result in
the proceeds of the initial Investment being invested in one or more Loan
Parties and (v) by the Borrower or any Subsidiary in any Subsidiary that is not
a Loan Party, consisting of the contribution of Equity Interests of any other
Subsidiary that is not a Loan Party so long as the Equity Interests of the
transferee Subsidiary are pledged to secure the Secured Obligations;

(d) Investments consisting of extensions of trade credit and accommodation
guarantees in the ordinary course of business;

(e) Investments (i) existing or contemplated on the Effective Date and set forth
on Schedule 6.04(e) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Effective Date by the
Borrower or any Subsidiary in the Borrower or any Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment to
the extent set forth on Schedule 6.04(e) or as otherwise permitted by this
Section 6.04;

(f) Investments in Swap Agreements incurred in the ordinary course of business
and not for speculative purposes;

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(h) Permitted Acquisitions; provided that the sum of (i) the aggregate amount of
consideration paid or provided by the Borrower or any other Loan Party after the
Effective Date in reliance on this Section 6.04(h) or Section 6.04(m) for
acquisitions (including the aggregate principal amount of all Indebtedness
assumed in connection with acquisitions) of Subsidiaries that shall not be or,
after giving effect to such acquisitions, shall not become Loan Parties, or for
any assets that, after giving effect to such acquisitions, shall not be owned by
Loan Parties and (ii) any Investments made in Subsidiaries that are not Loan
Parties pursuant to Section 6.04(c)(iii)(A), shall not exceed the Non-Loan Party
Investment Amount at such time;

(i) Investments by Loan Parties in FreedomRoads Entities in an aggregate amount
not greater than the greater of (x) $50,000,000 and (y) 18.0% of Consolidated
EBITDA for the most recently ended Test Period to finance RV Dealership
Acquisitions;

(j) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(l) loans and advances to Holdings (or any direct or indirect parent thereof) or
any Intermediate Parent in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof) Restricted Payments to the extent





107

 

--------------------------------------------------------------------------------

 



permitted to be made to Holdings (or such parent) in accordance with
Section 6.07(a)(iii), (iv), (v) or (vi) (and the amounts of Restricted Payments
permitted under such provisions in Section 6.07 shall be reduced by the amounts
of any such loans or advances);

(m) so long as immediately after giving effect to any such Investment no Event
of Default has occurred and is continuing, other Investments (other than, in the
case of Investments of the type referred to in clauses (a) and (b) of the
definition thereof, in or for the benefit of any direct or indirect owner of
Equity Interests in the Borrower) and other acquisitions; provided that at the
time any such Investment or other acquisition is made, the aggregate outstanding
amount of all Investments made in reliance on this clause (m), together with the
aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (m) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed the sum of (i) the greater of (x) $50,000,000 and
(y) 18.0% of Consolidated EBITDA for the most recently ended Test Period and
(ii) the Available Amount; provided further, that the aggregate amount of
consideration paid or provided (including the aggregate principal amount of all
Indebtedness assumed) by the Borrower or any other Loan Party after the
Effective Date in reliance on this Section 6.04(m) or Section 6.04(h) for
Investments in and acquisitions of Subsidiaries that shall not be or, after
giving effect to such acquisitions, shall not become Loan Parties, or for any
assets that shall not be owned by Loan Parties, together with the aggregate
amount of any Investments made in Subsidiaries that are not Loan Parties
pursuant to Section 6.04(c)(iii)(A), shall not exceed the Non-Loan Party
Investment Amount at such time;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) Investments by FreedomRoads Entities;

(p) Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section and
Section 6.03 after the Effective Date or that otherwise becomes a Subsidiary
(provided that if such Investment is made under Section 6.04(h), existing
Investments in subsidiaries of such Subsidiary or Person shall comply with the
requirements of Section 6.04(h) or 6.04(m) or any other paragraph of this
Section 6.04) to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(q) receivables owing to the Borrower or any Subsidiary, if created or acquired
in the ordinary course of business; and

(r) Investments for (A) utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business.

Section 6.05         Asset Sales.  The Borrower will not, and will not permit
any Subsidiary to, (i) sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, or (ii) permit any Subsidiary to
issue any additional Equity Interests in such Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and Equity Interests to the
Borrower or a Subsidiary in compliance with Section 6.04(c)) (each, a
“Disposition”), except:





108

 

--------------------------------------------------------------------------------

 



(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries;

(b) Dispositions of inventory and other assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or a Subsidiary; provided that if
the transferor in such a transaction is a Loan Party, then (i) the transferee
must be a Loan Party, (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in a Subsidiary that is not a Loan
Party in accordance with Section 6.04 or (iii) to the extent constituting a
Disposition to a Subsidiary that is not a Loan Party, such Disposition is for
fair value and any promissory note or other non-cash consideration received in
respect thereof is a permitted investment in a Subsidiary that is not a Loan
Party in accordance with Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

(f) Dispositions of property acquired by the Borrower or any of its Subsidiaries
after the Effective Date pursuant to sale-leaseback transactions permitted by
Section 6.06;

(g) Dispositions of Permitted Investments;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) (A) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of the Borrower
and its Subsidiaries, taken as a whole and (B) nonexclusive licenses of
Intellectual Property among Holdings, the Borrower and its Subsidiaries;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Events;

(k) Dispositions of property to Persons other than Subsidiaries (including the
sale or issuance of Equity Interests of a Subsidiary) not otherwise permitted
under this Section 6.05; provided that (i) no Event of Default shall exist at
the time of, or would result from, such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Event of Default existed or would have resulted from such Disposition)
and (ii) with respect to any Disposition pursuant to this clause (k) for a
purchase price in excess of $7,500,000, the Borrower or a Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided, however, that for the purposes of this clause (ii),
(A) any liabilities (as shown on the most recent balance sheet of the Borrower
provided hereunder or in the notes thereto) of the Borrower or such Subsidiary,
other than liabilities that are by their terms subordinated in right of payment
to the Loan Document Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for





109

 

--------------------------------------------------------------------------------

 



which the Borrower and all of the Subsidiaries shall have been validly released
by all applicable creditors in writing, shall be deemed to be cash, (B) any
securities received by the Borrower or such Subsidiary from such transferee that
are converted by the Borrower or such Subsidiary into cash or Permitted
Investments (to the extent of the cash or Permitted Investments received) within
180 days following the closing of the applicable Disposition, shall be deemed to
be cash and (C) any Designated Non-Cash Consideration received by the Borrower
or such Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (k) that is at that time outstanding, not in
excess of $7,500,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(l) Dispositions of Investments in joint ventures that are not Subsidiaries to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and

(m) Dispositions or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof;

provided that any Disposition of any property pursuant to this Section (except
pursuant to Sections 6.05(e) and except for Dispositions by a Loan Party to
another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition.

Section 6.06         Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 730 days after the Borrower or such Subsidiary, as applicable, acquires
or completes the construction of such fixed or capital asset; provided that, if
such sale and leaseback results in a Capital Lease Obligation, such Capital
Lease Obligation is permitted by Section 6.01 and any Lien made the subject of
such Capital Lease Obligation is permitted by Section 6.02.

Section 6.07         Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except:

(i) each Subsidiary may make Restricted Payments to the Borrower and to its
other Subsidiaries;  provided that in the case of any such Restricted Payment by
a Subsidiary that is not a Wholly Owned Subsidiary of the Borrower,  such
Restricted Payment is made to the Borrower and to any other Subsidiary and to
each other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests;

(ii) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests) of such Person; provided that in the case of any
such Restricted Payment by a Subsidiary that is





110

 

--------------------------------------------------------------------------------

 



not a Wholly Owned Subsidiary of the Borrower, such Restricted Payment is made
to the Borrower and to any other Subsidiary and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

(iii) repurchases of Equity Interests in the Borrower or any Subsidiary deemed
to occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price or withholding taxes payable in
connection with the exercise of such options or warrants;

(iv) Restricted Payments to Holdings which Holdings may use to redeem, acquire,
retire, repurchase or settle its Equity Interests (or any options or warrants or
stock appreciation rights issued with respect to any of such Equity Interests)
(or make Restricted Payments to allow any of Holdings’ direct or indirect parent
companies to so redeem, retire, acquire or repurchase their Equity Interests)
held by current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) of Holdings or any direct or
indirect parent thereof (only to the extent attributable to the Borrower), the
Borrower and the Subsidiaries, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
stock option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Effective Date, together with the
aggregate amount of loans and advances to Holdings made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (v), not
to exceed $10,000,000 in any calendar year with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum of
$15,000,000 any calendar year (without giving effect to the following proviso);
provided that such amount in any calendar year may be increased by an amount not
to exceed the cash proceeds of key man life insurance policies received by the
Borrower or its Subsidiaries (or by Holdings and contributed to Borrower) after
the Effective Date;

(v) the Borrower and the Subsidiaries may make Restricted Payments in cash to
Holdings and any Intermediate Parent:

(A) to the extent Holdings is required to make any payments under
Section 4.01(b) of the Holdings LLC Agreement;

(B) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay) (1) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable and customary and incurred in the ordinary course of
business, in an aggregate amount, together with the aggregate amount of loans
and advances to Holdings made pursuant to Section 6.04(l) in lieu of Restricted
Payments permitted by this clause (a)(vii)(B), not to exceed $1,000,000 in any
fiscal year plus any reasonable and customary indemnification claims made by
directors or officers of Holdings (or any parent thereof) attributable to the
ownership or operations of the Borrower and the Subsidiaries, (2) fees and
expenses (x) due and payable by the Borrower or any of the Subsidiaries and
(y) otherwise permitted to be paid by the Borrower or such Subsidiary under this
Agreement and (3) so long as no Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and





111

 

--------------------------------------------------------------------------------

 



be continuing or would result therefrom, any management, monitoring, consulting
and advisory fees payable to the Investors on or after the Effective Date in an
aggregate amount not to exceed $2,500,000 in any fiscal year;

(C) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay) franchise and similar Taxes, and other fees and expenses,
required to maintain its corporate existence;

(D) to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings or any
Intermediate Parent shall, immediately following the closing thereof, cause
(1) all property acquired (whether assets or Equity Interests but not including
any loans or advances made pursuant to Section 6.04(b)) to be contributed to the
Borrower or the Subsidiaries or (2) the Person formed or acquired to merge into
or consolidate with the Borrower or any of the Subsidiaries (to the extent such
merger or consolidation is permitted in Section 6.03) in order to consummate
such Investment, in each case in accordance with the requirements of Sections
5.11 and 5.12; and

(E) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent
thereof to pay) fees and expenses related to any unsuccessful equity or debt
offering permitted by this Agreement so long as attributable to the Borrower and
the Subsidiaries;

(vi) in addition to the foregoing Restricted Payments and so long as (1) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (2) the Borrower shall be in compliance with the Financial
Performance Covenant on a Pro Forma Basis as of the end of the most recent Test
Period (regardless of whether such Financial Performance Covenant is applicable
at such time), the Borrower may make additional Restricted Payments to any
Intermediate Parent and Holdings, in an aggregate amount not to exceed the
Available Amount;

(vii) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided that such
new Equity Interests contain terms and provisions at least as advantageous to
the Lenders and the Issuing Banks in all respects material to their interests as
those contained in the Equity Interests redeemed thereby;

(viii) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make Restricted Payments to Holdings:

(A) to provide funds that are used by CWH to pay amounts required to be paid by
CWH under the Tax Receivable Agreement;

(B) to provide funds that are used by Holdings and/or CWH to (1) pay Public
Company Expenses, (2) reimburse expenses of CWH to the extent required by the
Holdings LLC Agreement and (3) make indemnification payments to the extent
required by the Holdings LLC Agreement;





112

 

--------------------------------------------------------------------------------

 



(C) of up to $30,000,000 during any fiscal year to provide funds that are used
by Holdings to pay regular quarterly dividends ratably to its unitholders
(including CWH) with unused amounts in any calendar year being carried over to
the succeeding calendar year;  provided that the funds received by CWH are used
to pay regular quarterly dividends to its shareholders; and

(D) Restricted Payments to Holdings that are used for “Cash Settlements”
pursuant to the Holdings LLC Agreement; and

(ix) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make additional Restricted Payments to
any Intermediate Parent and Holdings in an aggregate amount not to exceed the
greater of (x) $20,000,000 and (y) 7.0% of Consolidated EBITDA for the most
recently ended Test Period.

(b) The Borrower will not, and will not permit any other Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Subordinated Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated
Indebtedness, or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing,
except:

(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Subordinated Indebtedness prohibited by the subordination
provisions thereof;

(ii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iii) the conversion of any Subordinated Indebtedness to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies or any Intermediate Parent; and

(iv) so long as (1) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (2) the Borrower shall be in compliance
with the Financial Performance Covenant on a Pro Forma Basis as of the end of
the most recent Test Period (regardless of whether such Financial Performance
Covenant is applicable at such time), prepayments, redemptions, purchases,
defeasances and other payments in respect of any Subordinated Indebtedness prior
to their scheduled maturity in an aggregate amount, not to exceed the Available
Amount.

Section 6.08         Transactions with Affiliates.  The Borrower will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions (A) among the Borrower and Subsidiary Loan
Parties, (B) among Subsidiaries that are not Loan Parties and (C) consisting of
Investments by Loan Parties in Subsidiaries that are not Loan Parties pursuant
to Section 6.04(c)(iii), (ii) on terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by such Person at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
(iii) the payment of fees and expenses related to the Transactions, (iv) so long
as no Event of Default under Section 7.01(a), (b), (h) or (i) shall have
occurred and be continuing or would result therefrom, the payment of management,
monitoring,





113

 

--------------------------------------------------------------------------------

 



consulting and advisory fees to the Investors (or management companies of the
Investors) in an aggregate amount in any fiscal year not to exceed the amount
permitted to be paid pursuant to Section 6.07(a)(v)(B)(3) and the entering into
and performance of any agreements contemplated thereby, (v) issuances of Equity
Interests of the Borrower to the extent otherwise permitted by this Agreement,
(vi) employment and severance arrangements between the Borrower and the
Subsidiaries and their respective officers and employees in the ordinary course
of business (including loans and advances pursuant to Sections 6.04(b) and
6.04(n)), (vii) payments by the Borrower and the Subsidiaries pursuant to tax
sharing agreements among Holdings (and any parent thereof), any Intermediate
Parent, the Borrower and the Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Borrower and the Subsidiaries,
to the extent payments are permitted by Section 6.07(a)(v)(A), (viii) the
payment of customary fees and reasonable out-of-pocket costs to, and indemnities
provided on behalf of, directors, officers and employees of Holdings (or any
direct or indirect parent entity), the Borrower, any Intermediate Parent and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Subsidiaries,
(ix) transactions pursuant to permitted agreements in existence or contemplated
on the Effective Date and set forth on Schedule 6.08 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders or the Issuing Banks
in any material respect, (x) Restricted Payments permitted under Section 6.07,
(xi) the furnishing of services by the Borrower or any Subsidiary to or for the
benefit of the Borrower or any other Subsidiary in the ordinary course of
business, and (xii) customary payments by the Borrower and any Subsidiaries to
the Investors made for any financial advisory, consulting, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by a majority of the disinterested members of the Board of
Directors of Holdings in good faith.

Section 6.09         Restrictive Agreements.  The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any other
Subsidiary Loan Party to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations or (b) the ability of
any Subsidiary that is not a Loan Party to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to any Subsidiary or to Guarantee Indebtedness of any Subsidiary;
provided that the foregoing clauses (a) and (b) shall not apply to any such
restrictions that (i) (x) exist on the Effective Date and (to the extent not
otherwise permitted by this Section 6.09) are listed on Schedule 6.09 and
(y) any renewal or extension of a restriction permitted by clause (i)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, (ii) (x) are binding on a Subsidiary
at the time such Subsidiary first becomes a Subsidiary, so long as such
restrictions were not entered into in contemplation of such Person becoming a
Subsidiary and (y) any renewal or extension of a restriction permitted by clause
(ii)(x) or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restriction, (iii) are contained in
Indebtedness of a Subsidiary that is not a Loan Party that is permitted by
Section 6.01 and do not restrict the creation of Liens securing the Secured
Obligations, (iv) are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by
such Indebtedness, (vii) are imposed by Requirements of Law, (viii) are
customary restrictions contained in leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (ix) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to
Section 6.01(a)(v) to the extent that such restrictions apply only to the
property or assets





114

 

--------------------------------------------------------------------------------

 



securing such Indebtedness, (x) are customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of the Borrower or any
Subsidiary, (xi) are customary provisions restricting assignment of any license,
lease or other agreement, (xii) are restrictions on cash (or Permitted
Investments) or deposits imposed by customers under contracts entered into in
the ordinary course of business (or otherwise constituting Permitted
Encumbrances on such cash or Permitted Investments or deposits), (xiii) are
customary net worth provisions contained in real property leases or licenses of
intellectual property entered into by the Borrower or any Subsidiary, so long as
the Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of the Borrower and its
subsidiaries to meet their ongoing obligation, (xiv) arise under any
documentation evidencing or governing the terms of any Indebtedness incurred
under Section 6.01(a)(viii), Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt or Additional Notes and in each case
do not restrict the creation of Liens securing the Secured Obligations or
(xv) are imposed on FreedomRoads Entities by the FreedomRoads Floorplan Credit
Agreement.

Section 6.10         Amendment of Subordinated Indebtedness.  The Borrower will
not, and will not permit any Subsidiary to, amend, modify, waive, terminate or
release the documentation governing any Subordinated Indebtedness, in each case
if the effect of such amendment, modification, waiver, termination or release is
materially adverse to the Lenders or the Issuing Banks.

Section 6.11         Financial Performance Covenant.  With respect to the
Revolving Facility only, except with the written consent of the Required
Revolving Lenders, the Borrower will not permit the Total Leverage Ratio as of
the last day of any Test Period to exceed the ratio set forth below opposite the
last day of such Test Period:

Test Period

Total Leverage Ratio

December 31, 2016 − December 31, 2019

3.00 to 1

March 31, 2020 and the last day of each fiscal quarter ending thereafter

2.75 to 1

 

Notwithstanding the foregoing, this Section 6.11 shall be in effect (and shall
only be in effect) as of the last day of any Test Period, if the aggregate
amount of all Revolving Loans, Swingline Loans, Letters of Credit (other than
those cash collateralized in an amount equal to the outstanding amount thereof)
and unreimbursed LC Disbursements outstanding at such time is greater than 30.0%
of the aggregate amount of the Revolving Lenders’ Revolving Commitments at such
time;  provided that, solely for purposes of calculating the effectiveness of
the Financial Covenant at any Test Period, an amount equal to the lesser of
(a) the aggregate amount of Letters of Credit outstanding and not cash
collateralized and (b) $5,000,000 shall be deducted from both the Revolving
Exposure and the aggregate amount of the Revolving Lenders’ Revolving
Commitments at such time.

Section 6.12         Changes in Fiscal Periods.  The Borrower will not make any
change in its fiscal year; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.





115

 

--------------------------------------------------------------------------------

 



Section 6.13         Holding Company.

(a) Holdings and any Intermediate Parent will not conduct, transact or otherwise
engage in any business or operations other than (i) the ownership and/or
acquisition of the Equity Interests of the Borrower and any Intermediate Parent,
(ii) the maintenance of its legal existence, including the ability to incur
fees, costs and expenses relating to such maintenance, (iii) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of CWH, Holdings and the Borrower, (iv) the performance of its obligations
under and in connection with its Organizational Documents, the Loan Documents,
any document entered into in respect of any guarantee of any Credit Agreement
Refinancing Indebtedness or any other Indebtedness incurred under Section 6.01
(other than any FreedomRoads Floorplan Indebtedness), any agreement contemplated
by Section 6.08(iv) and any other agreements contemplated hereby and thereby,
(v) any public offering of its common stock or any other issuance or
registration of its Qualified Equity Interests for sale or resale, including the
costs, fees and expenses related thereto, (vi) incurring fees, costs and
expenses relating to overhead and general operating including professional fees
for legal, tax and accounting issues and paying taxes, (vii) providing usual and
customary indemnification to officers and directors, (viii) activities in
connection with or incidental to the consummation of the Transactions and the
IPO Transactions, including any activities in connection with or incidental to
the Tax Receivable Agreement, the Holdings LLC Agreement or any other agreement
entered into in connection with or incidental to the IPO Transactions,
(ix) holding the proceeds of capital raises (whether debt or equity) not
prohibited by the Loan Documents, (x) activities and contractual rights
incidental to the maintenance and administration of stock plans,
(xi) guaranteeing obligations under leases of the Borrower and its Subsidiaries
and (xii) activities incidental to the businesses or activities described in
clauses (i) to (xi) of this paragraph.

(b) Holdings and any Intermediate Parent will not own or acquire any material
assets (other than Equity Interests as referred to in paragraph (a)(i) above,
cash and Permitted Investments or intercompany Investments in any Intermediate
Parent or the Borrower or to the extent such asset is only held for a limited
period prior to being transferred to the Borrower) or incur any liabilities
(other than liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and business and activities permitted by
this Agreement) or issue any Disqualified Equity.

Section 6.14         FreedomRoads Entities.  Notwithstanding anything set forth
in any Loan Document, nothing in any Loan Document will restrict any
FreedomRoads Entity in a manner that would be prohibited under Section 7.21 or
any comparable provision of the FreedomRoads Credit Agreement.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01         Events of Default.  If any of the following events (any
such event, an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;





116

 

--------------------------------------------------------------------------------

 



(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any of its Subsidiaries in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) Holdings, the Borrower or any of its Subsidiaries shall fail to observe or
perform (i)  any covenant, condition or agreement contained in Section 5.02,
5.04 (with respect to the existence of Holdings, the Borrower or such
Subsidiaries), 5.10 or in Article VI (other than Section 6.11) or (ii) the
Financial Performance Covenant pursuant to Section 6.11; provided that a Default
as a result of a breach of Section 6.11 is subject to cure pursuant to
Section 7.02; provided further that an Event of Default under the Financial
Performance Covenant shall not constitute an Event of Default with respect to
any Term Loan unless and until (A) the Revolving Lenders have actually declared
all outstanding obligations under the Revolving Loans to be immediately due and
payable in accordance with this Agreement as a result of the Borrower’s failure
to perform or observe the Financial Performance Covenant or (B) such default
results in a cross-default to other Material Indebtedness of Holdings, the
Borrower or any of its Subsidiaries, such Indebtedness is accelerated and such
acceleration would otherwise cause a default with respect to the Term Loans;

(e) Holdings, the Borrower or any of its Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;

(f) Holdings, the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events (other than events in the nature of defaults or events of
default) occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, the Borrower or any Material Subsidiary or
its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Material Subsidiary or for a material part of





117

 

--------------------------------------------------------------------------------

 



its assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 60 days or an order or decree approving or ordering
any of the foregoing shall be entered;

(i) Holdings, the Borrower or any other Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, court protection, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, examiner, custodian, sequestrator, conservator or similar
official for Holdings, the Borrower or any Material Subsidiary or for a material
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (v) make a general
assignment for the benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $30,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against Holdings, the Borrower and any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of Holdings, the Borrower or any of its Subsidiaries to enforce any such
judgment;

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result in liability of any Loan Party in an aggregate amount that could
reasonably be expected to result in a Material Adverse Effect, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes, certificates of
title or other instruments delivered to it under the Security Documents or
(iii) as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n) any Guarantees of the Loan Document Obligations by any Loan Party pursuant
to the Guarantee Agreement shall cease to be in full force and effect (in each
case, other than in accordance with the terms of the Loan Documents); or

(o) a Change in Control shall occur;





118

 

--------------------------------------------------------------------------------

 



then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to Holdings
or the Borrower described in paragraph (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

Section 7.02         Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower and the Subsidiaries fail to comply with the
requirements of the Financial Performance Covenant as of the last day of any
fiscal quarter of the Borrower, at any time after the beginning of such fiscal
quarter until the expiration of the tenth day subsequent to the earlier of
(i) the date on which a Compliance Certificate with respect to such fiscal
quarter (or the fiscal year ended on the last day of such fiscal quarter) is
delivered in accordance with Section 5.01(c) and (ii) the date on which the
financial statements with respect to such fiscal quarter (or the fiscal year
ended on the last day of such fiscal quarter) are required to be delivered
pursuant to Section 5.01(a) or (b), as applicable, Holdings shall have the right
to issue Qualified Equity Interests for cash or otherwise receive cash
contributions to the capital of Holdings as cash common equity or other
Qualified Equity Interests in a form reasonably acceptable to the Administrative
Agent (which Holdings shall contribute through its Subsidiaries of which the
Borrower is a Subsidiary to the Borrower as cash common equity) (collectively,
the “Cure Right”), and upon the receipt by the Borrower of the Net Proceeds of
such issuance that are Not Otherwise Applied (the “Cure Amount”)  pursuant to
the exercise by Holdings of such Cure Right, the Financial Performance Covenant
shall be recalculated giving effect to the following pro forma adjustment:

(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any Test Period that contains such fiscal quarter, solely for
the purpose of measuring the Financial Performance Covenant and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of the Borrower
and its Subsidiaries, in each case, with respect to such fiscal quarter only),
the Borrower and its Subsidiaries shall then be in compliance with the
requirements of the Financial Performance Covenant, the Borrower and its
Subsidiaries shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement;





119

 

--------------------------------------------------------------------------------

 



provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

(b) Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times
and (iii) the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant and any amounts in
excess thereof shall not be deemed to be a Cure Amount.  Notwithstanding any
other provision in this Agreement to the contrary, the Cure Amount received
pursuant to any exercise of the Cure Right shall be disregarded for purposes of
determining any financial ratio-based condition, pricing provision or available
basket under this Agreement.

ARTICLE VIII

ADMINISTRATIVE AGENT

Section 8.01         Appointment and Authorization of Agents.  Each Lender
hereby irrevocably appoints Goldman Sachs Bank USA to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers, rights and remedies as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers, rights and
remedies as are reasonably incidental thereto.  In performing its functions and
duties hereunder, each Agent Party shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Holdings, the Borrower or any of
the Subsidiaries.  The provisions of this Article are solely for the benefit of
the Agent Parties and the Lenders (including the Swingline Lenders) and the
Issuing Banks, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to any Agent Party is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Requirement of Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties.

Each Issuing Bank shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Bank shall have all of the benefits and immunities (a) provided to
Agent Parties in this Article with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the documents pertaining to such Letters of
Credit as fully as if the term “Agent Party” as used in this Article and the
definition of “Agent Parties” included such Issuing Bank with respect to such
acts or omission, and (b) as additionally provided herein with respect to each
Issuing Bank.

Section 8.02         Rights as a Lender.  Each Agent Party shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent Party hereunder, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include any Person serving as an Agent Party
hereunder in its individual capacity.  The agency hereby created shall in no way
impose any duties or obligations upon any Agent Party in its individual capacity
as a Lender hereunder.  Each such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent Party hereunder and without any duty to account therefor to the
Lenders.





120

 

--------------------------------------------------------------------------------

 



Section 8.03         Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature, and none of the Syndication Agent,
the Documentation Agent or, except as expressly set forth herein, any Arranger
shall have any duties or obligations hereunder.  Without limiting the generality
of the foregoing, the Administrative Agent shall not (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action
(including the failure to take an action) or exercise any discretionary powers,
except (in the case of the Administrative Agent) discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity.

(b) Neither the Administrative Agent nor any of its officers, directors,
employees or agents shall be liable for any action taken or not taken by it
under or in connection with any of the Loan Documents, including with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Article VII and Section 9.02), except to the extent caused by its
own gross negligence, bad faith or willful misconduct as determined by a court
of competent jurisdiction by final and nonappealable judgment.  Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the LC Exposure or the component amounts thereof.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
unless and until the Administrative Agent shall have received written notice
from a Lender, an Issuing Bank or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”

(c) No Agent Party shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any financial or other statements, instruments, certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith (including any telephonic notice, electronic message, Internet or
intranet website posting or other distribution), (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness, collectability or sufficiency or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (in the case of the Administrative Agent) to
confirm receipt of items expressly required to be delivered to it.

Section 8.04         Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any communication, notice, request,





121

 

--------------------------------------------------------------------------------

 



certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to any
Borrowing that by its terms shall be fulfilled to the satisfaction of a Lender
or an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to any such Borrowing.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts or professional advisors selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.05         Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub-agents.

Section 8.06         Indemnification of the Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, each Lender shall
indemnify upon demand each Agent Party (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligations of any Loan Party to
do so) on a pro rata basis (determined as of the time that the applicable
payment is sought based on each Lender’s ratable share at such time) and hold
harmless each Agent Party against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
Party in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Loan Documents or otherwise in its capacity as such
Agent Party in any way relating to or arising out of this Agreement, the other
Loan Documents, or any Letter of Credit or the use of proceeds thereof
(“Indemnified Liabilities”); provided that (a) no Lender shall be liable for
payment to any Agent Party of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment of a court of competent
jurisdiction to have resulted from such Agent Party’s own gross negligence or
willful misconduct (and no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section) and (b) to the extent any Issuing Bank
or Swingline Lender is entitled to indemnification under this Section solely in
its capacity and role as an Issuing Bank or as a Swingline Lender, as
applicable, only the Revolving Lenders shall be required to indemnify such
Issuing Bank or such Swingline Lender, as the case may be, in accordance with
this Section (determined as of the time that the applicable payment is sought
based on each Revolving Lender’s Revolving Exposure thereof at such time).  In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including the fees, disbursements and other charges of counsel) incurred by the
Administrative Agent in connection





122

 

--------------------------------------------------------------------------------

 



with preparation, execution, delivery, administration, modification, amendment
or enforcement (whether through negotiations, legal proceedings or otherwise)
of, or legal advice in respect of rights and responsibilities under, this
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that the Administrative Agent is not reimbursed for
such costs or expenses by or on behalf of the Borrower (but without limitation
of the Borrower’s obligations to provide such reimbursement).

Section 8.07         Resignation of Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 20 days’ notice to the Lenders,
the Issuing Banks and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall appoint from among the Lenders a
successor agent (which may be an Affiliate of a Lender), with the consent of the
Borrower at all times other than during the existence of an Event of Default
under Section 7.01(a), (f), (g) or (h) (which consent shall not be unreasonably
withheld or delayed).  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment prior to the effective
date of the resignation of the Administrative Agent, then the Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent from among the Lenders
or a commercial bank with a combined capital and surplus of at least
$500,000,000 that can act as a withholding agent for U.S. federal income tax
purposes.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on such effective date,
whereupon (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Banks under any of the Loan Documents, the
retiring Administrative Agent may (but shall not be obligated to) continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.  Any resignation of any Administrative
Agent pursuant to this Section 8.07 shall, if applicable, also constitute the
resignation of such Administrative Agent as Swingline Lender and/or Issuing
Bank.

Section 8.08         Non-Reliance on Agents and Other Lenders.  Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon any Agent Party or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon any Agent Party or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.





123

 

--------------------------------------------------------------------------------

 



Section 8.09         Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or obligation under a Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) To file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that  in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, all obligations under Letters of
Credit and all other Secured Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders, the
Issuing Banks and the Administrative Agent under Sections 2.12 and 9.03) allowed
in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.  To the extent that the payment of any such compensation, expenses,
disbursements and advances of Administrative Agent, its agents and counsel, and
any other amounts due Administrative Agent under Sections 2.12 and 9.03 out of
the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Lenders or Issuing Banks may be entitled to receive in such proceeding whether
in liquidation or under any plan of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 8.10         Withholding Taxes.  To the extent required by any
applicable laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  Without limiting
or expanding the provisions of Section 2.17, each Lender shall indemnify and
hold harmless the Administrative Agent against, and shall make payments in
respect thereof within 10 days after demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts





124

 

--------------------------------------------------------------------------------

 



paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), whether or not such Taxes were correctly or
legally imposed or asserted.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section. The agreements in this
Section shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Secured Obligations.  For the avoidance of doubt, for purposes of this
Section, the term “Lender” shall include any Issuing Bank and any Swingline
Lender.

Section 8.11         Binding Effect.  Each Secured Party by accepting the
benefits of the Loan Documents agrees that (a) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (b) any action taken by the Administrative Agent in reliance
upon the instructions of Required Lenders (or, where so required, such greater
proportion) and (c) the exercise by the Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

Section 8.12         Additional Secured Parties.  The benefit of the provisions
of the Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or Issuing Bank party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among the Administrative Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article VIII,
Section 2.17, Section 9.01, Section 9.04, Section 9.08, Section 9.12 and
Section 9.16 (and, solely with respect to Issuing Banks, Section 2.05) and the
decisions and actions of the Administrative Agent and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders or other parties hereto as required herein) to the same extent a
Lender is bound; provided, however, that, notwithstanding the foregoing,
(a) such Secured Party shall be bound by Section 8.10 and Section 9.03 only to
the extent of the losses, claims, damages, liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of pro rata share or similar concept,
(b) the Administrative Agent, the Lenders and the Issuing Banks party hereto
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Loan Document Obligation to
such Secured Party thereafter remains outstanding, is deprived of the benefit of
the Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Loan Document Obligation and (c) except as otherwise set forth herein, such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Loan Document.





125

 

--------------------------------------------------------------------------------

 



ARTICLE IX

MISCELLANEOUS

Section 9.01         Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or other
electronic transmission, as follows:

(i) if to Holdings, the Borrower, the Administrative Agent, any Issuing Bank or
the Swingline Lender, to the address, fax number, e-mail address or telephone
number specified for such Person on Schedule 9.01; and

(ii) if to any other Lender, to it at its address (or fax number, telephone
number or email address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain Private-Side Information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in such paragraph
(b).

(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent;  provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or any Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR





126

 

--------------------------------------------------------------------------------

 



STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent, the
Arrangers or any of their respective Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Holdings, the Borrower, any Lender, any
Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc.  Each of Holdings, the Borrower, the Administrative
Agent, the Issuing Banks and the Swingline Lender may change its address,
electronic mail address, fax or telephone number for notices and other
communications or website hereunder by notice to the other parties hereto.  Each
other Lender may change its address, fax or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, each Issuing Bank and the Swingline Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

(e) Reliance by Administrative Agent, Issuing Banks and Lenders.  The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the Issuing Banks, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 9.02         Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance, amendment,





127

 

--------------------------------------------------------------------------------

 



renewal or extension of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on the Borrower or Holdings in any case shall entitle the
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Revolving
Facility Amendment or Incremental Term Facility Amendment or in Section 2.21
with respect to any Refinancing Amendment, none of this Agreement, any Loan
Document (other than the Fee Letters, which may be amended and modified in
accordance with the terms thereof) or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that, subject to clause (ix) below, a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay default interest pursuant to
Section 2.13(c) or to amend Section 2.13(c);

(iii) postpone the maturity of any Loan or the expiration date of any Letter of
Credit, or the date of any scheduled amortization payment of the principal
amount of any Term Loan, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby;

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of the Lenders
holding a Majority in Interest of the outstanding Loans and unused Commitments
of each adversely affected Class;

(v) change any of the provisions of this Section without the written consent of
each Lender that is or could be directly and adversely affected thereby;

(vi) change the percentage set forth in the definition of “Required Lenders,”
“Required Revolving Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

(vii) release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided in this Agreement or the
Guarantee Agreement) without the written consent of each Lender (other than a
Defaulting Lender);





128

 

--------------------------------------------------------------------------------

 



(viii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as expressly provided in this Agreement or the
Security Documents), without the written consent of each Lender (other than a
Defaulting Lender);

(ix) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights, or increases the obligations, of Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders (other than a Defaulting Lender) holding
a Majority in Interest of the outstanding Loans and unused Commitments of each
adversely affected Class;  or

(x) change the rights of the Term Lenders to decline mandatory prepayments as
provided in Section 2.11 or the rights of any Additional Lenders of any Class to
decline mandatory prepayments of Term Loans of such Class as provided in the
applicable Refinancing Amendment, without the written consent of a Majority in
Interest of the Term Lenders or Additional Lenders of such Class, as applicable;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or any
Swingline Lender without the prior written consent of the Administrative Agent,
such Issuing Bank or such Swingline Lender, as the case may be, and (B) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by Holdings, the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
(as reasonably determined by the Administrative Agent) so long as, in each case,
the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such
amendment.  Notwithstanding the foregoing, (a) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion,
(b) guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (i) to comply with
local law or advice of local counsel, (ii) to cure ambiguities or defects (as
reasonably determined by the Administrative Agent) or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents, and (c) only the consent of the
Required Revolving Lenders shall be necessary to amend or waive the terms and
provisions of Section 6.11, 7.01(d)(ii) and/or 7.02 (and related definitions as
used in such Sections, but not used in other Sections of this Agreement), and
such Sections and definitions shall not be amended without the consent of the
Required Revolving Lenders.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to paragraph (b) of this Section, the consent of a Majority in
Interest of the outstanding Loans and unused Commitments of such Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such





129

 

--------------------------------------------------------------------------------

 



Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and, if a Revolving Commitment is being assigned, each Issuing Bank
and Swingline Lender), which consent shall not be unreasonably withheld or
delayed, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal amount of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including pursuant to
Section 2.11(g)) from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) unless waived, the Borrower or such Eligible Assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section); provided that
(i) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (ii) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

(e) In the event that S&P, Moody’s and Thompson’s BankWatch (or Insurance-Watch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Lender, downgrade the long-term certificate deposit ratings of such Lender, and
the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of a
Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)), then each Issuing Bank shall have
the right, but not the obligation, at its own expense, upon notice to such
Lender and the Administrative Agent, to replace such Lender with an Eligible
Assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations as a Revolving
Lender under this Agreement to such Eligible Assignee; provided, however, that
(i) no such assignment shall conflict with any law, rule and regulation or order
of any Governmental Authority, (ii) such Lender shall have received payment of
an amount equal to the outstanding principal amount of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts),
(iii) each Issuing Bank, the Administrative Agent and such Eligible Assignee
shall have received the prior written consent of the Borrower, each other
Issuing Bank and the Swingline Lender to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, which consent shall not be unreasonably withheld or





130

 

--------------------------------------------------------------------------------

 



delayed and (iv) unless waived, the Borrower or such Eligible Assignee shall
have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii).

(f) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, if a proceeding under
any Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, (i) such
Affiliated Lender shall not take any step or action in such proceeding to object
to, impede or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Affiliated Lender’s
claim with respect to its Term Loans (a “Claim”) (including objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of reorganization) so long
as such Affiliated Lender is treated in connection with such exercise or action
on the same or better terms as the other Lenders and (ii) with respect to any
matter requiring the vote of Lenders during the pendency of any such proceeding
(including voting on any plan of reorganization), the Term Loans held by such
Affiliated Lender (and any Claim with respect thereto) shall be deemed to have
been voted by such Lender without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders that are not
Affiliated Lenders, so long as such Affiliated Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as the other Lenders.  For the avoidance of doubt, the Lenders and each
Affiliated Lender agree and acknowledge that the provisions set forth in this
paragraph constitute a “subordination agreement” as such term is contemplated
by, and utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would
be enforceable for all purposes in any case where a Loan Party has filed for
protection under any Debtor Relief Law applicable to the Loan Party (it being
understood and agreed that the foregoing shall not cause the Term Loans held by
any Affiliated Lender to be subordinated in right of payment to any other
Secured Obligations).

(g) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

Section 9.03         Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Syndication Agent, the Arrangers and their respective Affiliates (without
duplication), including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and, to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel per affected party, in connection with the syndication of the credit
facilities provided for herein, and the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket costs and reasonable
and documented or invoiced expenses of the Administrative Agent incurred in
connection with the creating, perfecting, recording, maintaining and preserving
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and other charges of counsel to the Administrative Agent and of counsel
providing any opinions that the Administrative Agent may reasonably request in
respect of the Collateral or the Liens created





131

 

--------------------------------------------------------------------------------

 



pursuant to the Collateral Agreement and (iv) all reasonable and documented or
invoiced out-of-pocket expenses incurred by the Administrative Agent, each
Issuing Bank or any Lender, including the fees, charges and disbursements of
counsel for the Administrative Agent, the Issuing Banks and the Lenders, in
connection with the enforcement or protection of any rights or remedies (A) in
connection with the Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Laws), including its rights under this Section or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket costs and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that such
counsel shall be limited to one lead counsel and such local counsel (exclusive
of any reasonably necessary special counsel) as may reasonably be deemed
necessary by the Administrative Agent in each relevant jurisdiction and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel and one local counsel per affected party.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender, the Syndication Agent, the Documentation Agent, the Arrangers and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonable and documented or
invoiced out-of-pocket fees and expenses of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee by any third party or by CWH, the
Borrower, Holdings or any of their respective Affiliates arising out of, in
connection with, or as a result of (i) the arrangement and syndication of the
credit facilities established hereby, any Incremental Revolving Facility or
Incremental Term Facility established hereunder and any Refinancing Amendment
effected hereunder, the execution or delivery of this Agreement, any Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) to the extent in any way arising from or relating to any of
the foregoing, any actual or alleged presence or Release or threat of Release of
Hazardous Materials on, at, to or from any Mortgaged Property or any other
property currently or formerly owned or operated by Holdings, the Borrower or
any Subsidiary, or any other Environmental Liability related in any way to
Holdings, the Borrower or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, regardless of whether
brought by a third party or by CWH, the Borrower, Holdings or any of their
respective Affiliates and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of the Loan Documents by such Indemnitee (as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or
(z) arose from disputes between or among Indemnitees that do not involve an act
or omission by CWH, the Borrower, Holdings or any of their respective Affiliates
(other than claims against an Indemnitee in its capacity or in fulfilling its
role as an administrative agent or arranger or Issuing Bank or any similar role
under this Agreement).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Syndication Agent, the Documentation
Agent, any Arranger, any Related Party  or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Syndication Agent, the Documentation Agent, such
Arranger, such Related Party or such Issuing Bank, as the case may be, such
Lender’s pro rata share (determined as of the time





132

 

--------------------------------------------------------------------------------

 



that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Syndication Agent, the
Documentation Agent, such Arranger, such Related Party or such Issuing Bank in
its capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the Aggregate Revolving Exposure, outstanding
Term Loans and unused Commitments at such time (or, if there are no outstanding
Revolving Exposures, outstanding Term Loans and unused Commitments at such time,
the Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments
then most recently in effect).  The obligations of the Lenders under this
paragraph (c) are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph (c)).

(d) No Loan Party shall assert, and each hereby waives on behalf of itself and
each other Loan Party, any claim against any Indemnitee (i) for any direct or
actual damages arising from the use by unintended recipients of information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section.

Section 9.04         Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder other than as expressly
provided in Section 6.03 without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void), (ii) no assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Persons who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Indemnitees and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.





133

 

--------------------------------------------------------------------------------

 



(b) (i)  Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent (except with respect to assignments to competitors
of the Borrower identified in writing in a list delivered to the Administrative
Agent and made available to each Lender prior to the Effective Date) not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no
consent of the Borrower shall be required for an assignment (x) by a Lender to
any Lender or an Affiliate of any Lender, (y) by a Lender to an Approved Fund or
(z) if an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred
and is continuing; (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund or to an Affiliated Lender
and (C) solely in the case of Revolving Loans and Revolving Commitments, each
Issuing Bank and the Swingline Lender; provided that, for the avoidance of
doubt, no consent of any Issuing Bank or the Swingline Lender shall be required
for an assignment of all or any portion of a Term Loan or Term
Commitment.  Notwithstanding anything in this Section to the contrary, if the
Borrower has not given the Administrative Agent written notice of its objection
to an assignment within 10 Business Days after written notice of such
assignment, the Borrower shall be deemed to have consented to such assignment.

(ii)Assignments shall be subject to the following additional
conditions:  (A) except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $2,500,000 or, in the case of a Term Loan, $1,000,000, unless the Borrower
and the Administrative Agent otherwise consent (in each case, such consent not
to be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(a), (b),
(h) or (i) has occurred and is continuing;  provided further that simultaneous
assignments by or to two or more Approved Funds shall be combined for purposes
of determining whether the minimum assignment requirement is met, (B) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; provided
that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption via an electronic settlement system acceptable to the Administrative
Agent or, if previously agreed with the Administrative Agent, manually execute
and deliver to the Administrative Agent an Assignment and Assumption, and, in
each case, together (unless waived or reduced by the Administrative Agent) with
a processing and recordation fee of $3,500; provided that the Administrative
Agent, in its sole discretion, may elect to waive or reduce such processing and
recordation fee; provided further that assignments made pursuant to
Section 2.19(b), Section 9.02(c) or Section 9.02(e) shall not require the
signature of the assigning Lender to become effective and (D) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent any tax
forms required by Section 2.17(f) and an Administrative Questionnaire in which
the assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain Private-Side Information about the Borrower, the
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder





134

 

--------------------------------------------------------------------------------

 



shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of (and subject to the obligations and
limitations of) Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable
hereunder that have accrued for such Lender’s account but have not yet been
paid).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c)(i) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by (i) the Borrower and the Issuing Banks and (ii) to the extent of (A) its own
Loan and Commitments and (B) Loans of Affiliated Lenders, any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(vi)The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i)  Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other Persons other than a natural
person, a Defaulting Lender, Holdings, the Borrower or any of their respective
subsidiaries (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) 





135

 

--------------------------------------------------------------------------------

 



Holdings, the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and any other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and any other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly and adversely affects such Participant.  Subject to paragraph
(c)(iii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
obligations and limitations of such Sections, including
Section 2.17(f) (provided that any required documentation shall be provided to
the participating Lender) and Section 2.19) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

(ii)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal and interest amounts
of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”).  The entries in the Participant Register
shall be conclusive, absent manifest error, and the Borrower and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
the obligation to disclose all or a portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that any loans
are in registered form for U.S. federal income tax purposes.

(iii)A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent that a Participant’s right to a greater payment results from a Change
in Law after the Participant becomes a Participant.

Any Lender may, without the consent of the Borrower or the Administrative Agent,
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
“central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(d) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in





136

 

--------------------------------------------------------------------------------

 



full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(ii) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(e) Assignments of Term Loans to an Affiliated Lender shall be subject to the
following additional limitations:

(i) Affiliated Lenders will not (A) receive information provided solely to
Lenders by the Administrative Agent, any Arranger or any Lender and will not be
permitted to attend or participate in meetings attended solely by the Lenders,
the Administrative Agent and the Arrangers, other than the right to receives
notices or Borrowings, notices of prepayments and other administrative notices
in respect of its Loans required to be delivered to Lenders pursuant to
Article II and (B) be entitled to receive advice of counsel to the Lenders or
the Administrative Agent or challenge the Lenders’ attorney-client privilege;

(ii) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(f), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders, Affiliated Lenders will be deemed
to have voted in the same proportion as the Lenders that are not Affiliated
Lenders voting on such matter; and each Affiliated Lender hereby acknowledges,
agrees and consents that if, for any reason, its vote to accept or reject any
plan pursuant to the U.S. Bankruptcy Code is not deemed to have been so voted,
then such vote will be (A) deemed not to be in good faith and (B) “designated”
pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that the vote is
not counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the U.S. Bankruptcy Code;
provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

(iii) Affiliated Lenders may not purchase Revolving Loans or acquire Revolving
Commitments by assignment pursuant to this Section;

(iv) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders may
not exceed 25% of the principal amount of all Term Loans outstanding at the time
of each such purchase; and

(v) Affiliated Lenders other than Affiliated Debt Funds will not be permitted to
vote on matters requiring a Required Lender vote, and the Term Loans held by
Affiliated Lenders shall be disregarded in determining (A) other Lenders’
commitment percentages or (B) matters submitted to Lenders for consideration
that do not require the consent of each Lender or each affected Lender or do not
adversely affect such Affiliated Lender in any material respect as compared to
other Lenders that are not Affiliated Lenders; provided that the commitments of
any Affiliated Lender shall not be increased, the Interest Payment Dates and the
dates of any scheduled amortization payments (including at maturity) owed to any
Affiliated Lender





137

 

--------------------------------------------------------------------------------

 



hereunder will not be extended and the amounts owning to any Affiliated Lender
hereunder will not be reduced without the consent of such Affiliated Lender.

(f) Notwithstanding anything in Section 9.02 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Term Loans
and Commitments held by Affiliated Debt Funds may not account for more than
49.9% of the Term Loans and Commitments of consenting Lenders included in
determining whether the Required Lenders have consented to any action pursuant
to Section 9.02.

(g) Each Lender participating in any assignment to Affiliated Lenders or
accepting any Discounted Term Loan Prepayment acknowledges and agrees that in
connection with such assignment or prepayment, (i) the Affiliated Lenders then
may have, and later may come into possession of, Excluded Information, and that
no Affiliated Lender is representing or warranting that it is not in possession
of any Excluded Information, (ii) such Lender has independently and, without
reliance on the Affiliated Lenders or any of their subsidiaries, Holdings, the
Borrower or any of their subsidiaries, the Administrative Agent or any other
Agent Parties, has made its own analysis and determination to participate in
such assignment or to accept such prepayment notwithstanding such Lender’s lack
of knowledge of the Excluded Information, (iii) none of the Affiliated Lenders
or any of their subsidiaries, Holdings, the Borrower or their respective
subsidiaries, the Administrative Agent or any other Agent Party shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Affiliated
Lenders and any of their subsidiaries, Holdings, the Borrower and their
respective subsidiaries, the Administrative Agent and any other Agent Parties,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information and (iv) that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.

Section 9.05         Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.  Notwithstanding the foregoing or anything
else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time





138

 

--------------------------------------------------------------------------------

 



such Letter of Credit shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement and the other Loan Documents, and
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under
Section 2.05(e) or (g).

Section 9.06         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, the Fee Letters and any separate letter agreements with respect
to fees payable to the Administrative Agent or the Arrangers or the arrangement
and syndication of the Loans and Commitments constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.07         Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 9.07,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Bank or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.08         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, any such Issuing Bank or any such Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower then due and owing under this Agreement held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement and although (a) such obligations may be
contingent or unmatured and (b) such obligations are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (ii) the Defaulting Lender shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Secured Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff.  The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section.  The rights of each Lender, each
Issuing





139

 

--------------------------------------------------------------------------------

 



Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank and their respective Affiliates may have.

Section 9.09         Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against any Loan Party or their respective properties in the courts of
any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.10        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.





140

 

--------------------------------------------------------------------------------

 



Section 9.12        Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its Affiliates, and to its and its
Affiliates’ directors, officers, employees, trustees and agents, including
accountants, legal counsel and other agents and advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and any failure of such Persons acting on behalf of the
Administrative Agent, any Issuing Bank or the relevant Lender to comply with
this Section shall constitute a breach of this Section by the Administrative
Agent, such Issuing Bank or the relevant Lender, as applicable), (ii) to the
extent requested by any regulatory authority or self-regulatory authority,
required by applicable law or by any subpoena or similar legal process; provided
that solely to the extent permitted by law and other than in connection with
ordinary course audits and reviews by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding; provided further that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by Holdings, the Borrower or any Subsidiary of
Holdings, (iii) to any other party to this Agreement, (iv) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (v) for
purposes of establishing a “due diligence” defense, (vi) to (A) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(c);  provided
that, in each case pursuant to this clause (vi), such assignee, Participant,
counterparty or pledgee are advised of and agree to be bound by either the
provisions of this Section 9.12(a) or otherwise reasonably acceptable to the
Administrative Agent or the applicable Lender, as the case may be, and the
Borrower, including pursuant to the confidentiality terms set forth in the
Confidential Information Memorandum dated as of October 26, 2016 or other
marketing materials relating to the credit facilities governed by this
Agreement, (vii) if required by any rating agency; provided that prior to any
such disclosure, such rating agency shall have agreed in writing to maintain the
confidentiality of such Information, (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than Holdings or the Borrower or (ix) to the extent necessary or
customary for inclusion in league table measurement.  In addition, the
Administrative Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to,
the Administrative Agent and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.  For the purposes
hereof, “Information” means all information received from Holdings or the
Borrower relating to Holdings, the Borrower, any other Subsidiary or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Holdings, the Borrower or any Subsidiary; provided that,
in the case of information received from Holdings, the Borrower or any
Subsidiary after the Effective Date, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT AND NOT MARKED





141

 

--------------------------------------------------------------------------------

 



“PUBLIC” MAY INCLUDE PRIVATE-SIDE INFORMATION CONCERNING CWH, HOLDINGS, THE
BORROWER, ANY OF THEIR SUBSIDIARIES OR ANY OF THEIR RESPECTIVE SECURITIES AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
PRIVATE-SIDE INFORMATION AND THAT IT WILL HANDLE SUCH PRIVATE-SIDE INFORMATION
IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND
STATE SECURITIES LAWS.

(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH, IF
NOT MARKED “PUBLIC”, MAY CONTAIN PRIVATE-SIDE INFORMATION ABOUT CWH, HOLDINGS,
THE BORROWER, ANY OF THEIR SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN PRIVATE-SIDE
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

Section 9.13        USA Patriot Act.  Each Lender that is subject to the USA
Patriot Act, each Issuing Bank, the Swingline Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notify the Borrower
and each other Loan Party that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender, such Issuing Bank, the
Swingline Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA Patriot Act.

Section 9.14        Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.





142

 

--------------------------------------------------------------------------------

 



Section 9.15        Release of Liens and Guarantees.

(a) A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  Upon any sale or other transfer by any Loan
Party (other than to Holdings, the Borrower or any Subsidiary Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral or the release of Holdings
or any Subsidiary Loan Party from its Guarantee under the Guarantee Agreement
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents or such guarantee shall be automatically released.  Upon
termination of the aggregate Commitments and payment in full of all Loan
Document Obligations (other than contingent indemnification obligations not yet
due) and the expiration or termination of all Letters of Credit (including as a
result of obtaining the consent of the applicable Issuing Bank as described in
Section 9.05), all Guarantees under the Loan Documents and all security
interests created by the Security Documents shall be automatically
released.  Any such release of Guarantees and security interests shall be deemed
subject to the provision that such Guarantees and security interests shall be
reinstated if after such release any portion of any payment in respect of the
Loan Document Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any other Loan Party, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any other Loan Party or any
substantial part of its property, or otherwise, all as though such payment had
not been made.  In connection with any termination or release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement and the other
Loan Documents.

(b) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate the Administrative Agent’s Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by
Section 6.02(iv).

(c) Each of the Lenders and the Issuing Banks irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section.

Section 9.16        No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Swingline Lenders, the Lenders and the Arrangers are
arm’s-length commercial transactions between the





143

 

--------------------------------------------------------------------------------

 



Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Swingline Lenders, the Lenders and the Arrangers, on the
other hand, (ii) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) each of the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Swingline Lenders, the Lenders and the Arrangers is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary for the Borrower, Holdings, any of their respective
Affiliates or any other Person and (ii) none of the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Issuing Banks, the Swingline
Lenders, the Lenders and the Arrangers has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Syndication
Agent, the Documentation Agent, the Issuing Banks, the Swingline Lenders, the
Lenders and the Arrangers and their respective Affiliates may be engaged, for
their accounts or the accounts of customers, in a broad range of transactions
that involve interests that differ from those of the Borrower, Holdings and
their respective Affiliates, and none of the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Issuing Banks, the Swingline
Lenders, the Lenders and the Arrangers has any obligation to disclose any of
such interests to the Borrower, Holdings or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
Holdings hereby agrees it will not claim that the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Lenders or any Arranger has
rendered advisory services of any nature or owes a fiduciary or similar duty to
it in connection with the Transactions and waives and releases any claims that
it may have against the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Issuing Banks, the Swingline Lenders, the Lenders and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 9.17        Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

Section 9.18        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and





144

 

--------------------------------------------------------------------------------

 



(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature page follows]

 

 



145

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CWGS GROUP, LLC, as the Borrower

 

 

 

By:

/s/ Marcus Lemonis

 

 

Name:   Marcus Lemonis

 

 

Title:   Chief Executive Officer

 

 

 

 

 

CWGS ENTERPRISES, LLC, as Holdings

 

 

 

By:

/s/ Marcus Lemonis

 

 

Name:   Marcus Lemonis

 

 

Title:   Chief Executive Officer

 

 

 

 

 

GOLDMAN SACHS BANK USA, as Administrative Agent, a Lender and Swingline Lender

 

 

 

By:

/s/ Gabriel Jacobson

 

 

Name:   Gabriel Jacobson

 

 

Title:   Authorized Signatory

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

/s/ Robert P. Kellas

 

 

Name:   Robert P. Kellas

 

 

Title:   Executive Director

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------